


Exhibit 10.9

 

EXECUTION VERSION

 

 

 

CREDIT AND SECURITY AGREEMENT

 

among

 

BCSF II-C, LLC
as Borrower,

 

BAIN CAPITAL SPECIALTY FINANCE, INC.,
as Equityholder and as Servicer,

 


THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

CITIBANK, N.A.,
as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian, Collateral Agent and as Collateral Administrator

 

--------------------------------------------------------------------------------

 

Dated as of February 19, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

 

1

 

 

 

Section 1.01.

Definitions

 

1

Section 1.02.

Rules of Construction

 

37

Section 1.03.

Computation of Time Periods

 

38

Section 1.04.

Collateral Value Calculation Procedures

 

38

 

 

 

 

ARTICLE II ADVANCES

 

40

 

 

 

Section 2.01.

Revolving Credit Facility; Approval Requests

 

40

Section 2.02.

Making of the Advances

 

41

Section 2.03.

Evidence of Indebtedness; Notes

 

41

Section 2.04.

Payment of Principal and Interest

 

42

Section 2.05.

Prepayment of Advances

 

43

Section 2.06.

Changes of Commitments

 

44

Section 2.07.

Maximum Lawful Rate

 

44

Section 2.08.

Several Obligations

 

45

Section 2.09.

Increased Costs

 

45

Section 2.10.

Compensation; Breakage Payments

 

46

Section 2.11.

Illegality; Inability to Determine Rates

 

46

Section 2.12.

Fees

 

47

Section 2.13.

Rescission or Return of Payment

 

47

Section 2.14.

Default Interest

 

48

Section 2.15.

Payments Generally

 

48

Section 2.16.

Replacement of Lenders

 

48

Section 2.17.

Defaulting Lenders

 

49

Section 2.18.

Right of Setoff

 

50

Section 2.19.

Reserved

 

50

Section 2.20.

Lending Offices; Changes Thereto

 

50

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

 

51

 

 

 

Section 3.01.

Conditions Precedent to Initial Advances

 

51

Section 3.02.

Conditions Precedent to Each Borrowing

 

52

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

53

 

 

 

Section 4.01.

Representations and Warranties of the Borrower

 

53

Section 4.02.

Additional Representations and Warranties of the Borrower

 

56

Section 4.03.

Representations and Warranties of the Equityholder and the Servicer

 

58

 

 

 

 

ARTICLE V COVENANTS

 

60

 

 

 

Section 5.01.

Affirmative Covenants of the Borrower

 

60

Section 5.02.

Negative Covenants of the Borrower

 

64

Section 5.03.

Affirmative Covenants of the Equityholder and the Servicer

 

68

Section 5.04.

Negative Covenant of the Equityholder and the Servicer

 

69

Section 5.05.

Certain Undertakings Relating to Separateness

 

69

 

 

 

 

ARTICLE VI EVENTS OF DEFAULT

 

70

 

 

 

Section 6.01.

Events of Default

 

70

Section 6.02.

Remedies

 

73

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

ARTICLE VII PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT

 

74

 

 

 

Section 7.01.

Grant of Security

 

74

Section 7.02.

Release of Security Interest

 

75

Section 7.03.

Rights and Remedies

 

75

Section 7.04.

Remedies Cumulative

 

76

Section 7.05.

Related Documents

 

76

Section 7.06.

Borrower Remains Liable

 

77

Section 7.07.

Protection of Collateral

 

77

 

 

 

 

ARTICLE VIII ACCOUNTS, ACCOUNTINGS AND RELEASES

 

78

 

 

 

Section 8.01.

Collection of Money

 

78

Section 8.02.

Collection Account

 

78

Section 8.03.

Payment Account

 

79

Section 8.04.

Custodian Account

 

79

Section 8.05.

The Unfunded Reserve Account; Fundings

 

79

Section 8.06.

[Reserved]

 

80

Section 8.07.

Account Control Agreement

 

81

Section 8.08.

Funds in Covered Accounts; Reports by Collateral Agent

 

81

Section 8.09.

Accountings

 

81

Section 8.10.

Release of Collateral

 

82

Section 8.11.

Reports by Independent Accountants

 

83

 

 

 

 

ARTICLE IX APPLICATION OF FUNDS

 

84

 

 

 

Section 9.01.

Disbursements of Funds from Collection Account

 

84

 

 

 

 

ARTICLE X SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS

 

87

 

 

 

Section 10.01.

Sales of Collateral Loans

 

87

Section 10.02.

Purchase of Additional Collateral Loans

 

88

Section 10.03.

Substitution and Transfer of Loans

 

88

Section 10.04.

Conditions Applicable to All Sale and Purchase Transactions

 

89

Section 10.05.

Limitations on Sales and Substitutions

 

89

Section 10.06.

Additional Equity Contributions

 

90

Section 10.07.

Transfer of Warranty Collateral Loans

 

90

 

 

 

 

ARTICLE XI THE AGENTS

 

90

 

 

 

Section 11.01.

Authorization and Action

 

90

Section 11.02.

Delegation of Duties

 

92

Section 11.03.

Agents’ Reliance, Etc.

 

93

Section 11.04.

Indemnification

 

95

Section 11.05.

Successor Agents

 

95

Section 11.06.

Merger, Conversion, Consolidation or Succession to Business of Collateral Agent

 

96

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

96

 

 

 

Section 12.01.

No Waiver; Modifications in Writing

 

96

Section 12.02.

Notices, Etc.

 

97

Section 12.03.

Taxes

 

98

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

Section 12.04.

Costs and Expenses; Indemnification

 

101

Section 12.05.

Execution in Counterparts

 

103

Section 12.06.

Assignability

 

103

Section 12.07.

Governing Law

 

105

Section 12.08.

Severability of Provisions

 

106

Section 12.09.

Confidentiality

 

106

Section 12.10.

Merger

 

106

Section 12.11.

Survival

 

107

Section 12.12.

Submission to Jurisdiction; Waivers; Etc.

 

107

Section 12.13.

IMPORTANT WAIVERS

 

107

Section 12.14.

PATRIOT Act Notice

 

108

Section 12.15.

Legal Holidays

 

109

Section 12.16.

Non-Petition

 

109

Section 12.17.

Waiver of Setoff

 

109

Section 12.18.

Conflict

 

109

 

 

 

 

ARTICLE XIII CUSTODIAN

 

109

 

 

 

Section 13.01.

Appointment of Custodian

 

109

Section 13.02.

Duties of Custodian

 

110

Section 13.03.

Delivery of Collateral Loans to Custodian

 

110

Section 13.04.

Release of Documents/Control By Agents

 

111

Section 13.05.

Records

 

111

Section 13.06.

Reporting

 

112

Section 13.07.

Certain General Terms

 

112

Section 13.08.

Compensation and Reimbursement of Custodian

 

113

Section 13.09.

Responsibility of Custodian

 

114

Section 13.10.

Resignation and Removal; Appointment of Successor

 

117

Section 13.11.

Acceptance and Appointment by Successor

 

117

Section 13.12.

Merger, Conversion, Consolidation or Succession to Business of Custodian

 

118

 

 

 

 

ARTICLE XIV SERVICING

 

118

 

 

 

Section 14.01.

Designation of the Servicer

 

118

Section 14.02.

Duties of the Servicer

 

118

Section 14.03.

Authorization of the Servicer

 

120

Section 14.04.

Realization Upon Collateral Loans

 

120

Section 14.05.

Compensation

 

120

Section 14.06.

Expense Reimbursement; Indemnification

 

121

Section 14.07.

The Servicer Not to Resign; Assignment; Servicing Default

 

121

Section 14.08.

Appointment of Successor Servicer

 

122

 

 

 

 

ARTICLE XV THE COLLATERAL ADMINISTRATOR

 

123

 

 

 

Section 15.01.

Designation of Collateral Administrator

 

123

Section 15.02.

Certain Duties and Powers

 

123

Section 15.03.

Certain Rights of Collateral Administrator

 

126

Section 15.04.

Compensation and Reimbursement of Collateral Administrator

 

128

Section 15.05.

Resignation and Removal; Appointment of Successor

 

129

Section 15.06.

Acceptance and Appointment by Successor

 

129

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

Section 15.07.

Merger, Conversion, Consolidation or Succession to Business of Collateral
Administrator

 

130

Section 15.08.

Certain Duties of Collateral Administrator Related to Delayed Payment of
Proceeds

 

130

Section 15.09.

Indemnification

 

130

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

Schedule 1

Initial Commitments and Percentages

Schedule 2

Contents of Monthly Report

Schedule 3

Contents of Payment Date Report

Schedule 4

[Reserved]

Schedule 5

Moody’s Industry Classifications

Schedule 6

Eligibility Criteria

Schedule 7

Concentration Limitations

Schedule 8

Notice Information

Schedule 9

Authorized Persons

Schedule 10

Diversity Score Calculations

 

 

EXHIBITS

 

 

Exhibit A

[Reserved]

Exhibit B

Form of Notice of Borrowing (with attached form of Borrowing Base Calculation
Statement)

Exhibit C

Form of Notice of Prepayment

Exhibit D

Form of Assignment and Acceptance

Exhibit E

Form of Note

 

v

--------------------------------------------------------------------------------

 

CREDIT AND SECURITY AGREEMENT

 

CREDIT AND SECURITY AGREEMENT, dated as of February 19, 2019, among BCSF II-C,
LLC, a Delaware limited liability company, as borrower (the “Borrower”), BAIN
CAPITAL SPECIALTY FINANCE, INC., Delaware corporation, in its capacity as the
sole member of the Borrower (in such capacity, the “Equityholder”) and in its
capacity as Servicer, the LENDERS from time to time party hereto, CITIBANK, N.A.
(“Citibank”), as administrative agent for the Secured Parties (as hereinafter
defined) (in such capacity, the “Administrative Agent”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“WFB”), as collateral custodian for the Secured Parties
(in such capacity, the “Custodian”), as collateral agent for the Secured Parties
(in such capacity, the “Collateral Agent”), and as collateral administrator (in
such capacity, the “Collateral Administrator”).

 

W I T N E S E T H:

 

WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and

 

WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

 

Section 1.01.                                                        Definitions

 

As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, by and among the Borrower, the Collateral Agent and WFB, as the
Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.

 

“Adjusted Eurodollar Rate” means, for any Interest Accrual Period, an interest
rate per annum equal to the greater of (a) a fraction, expressed as a
percentage, (i) the numerator of which is equal to the LIBOR Rate for such
Interest Accrual Period and (ii) the denominator of which is equal to 100% minus
the Eurodollar Reserve Percentage for such Interest Accrual Period and (b) 0.0%.

 

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

 

“Administrative Expense Cap” means, for any Payment Date, an amount equal (when
taken together with any Administrative Expenses paid during the period since the
preceding Payment Date or, in the case of the first Payment Date, the Closing
Date) to $125,000 per annum, pro rated for the related Interest Accrual Period
on the basis of a 360-day year and the actual number of days elapsed.

 

“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower (or any Permitted Subsidiary) due or accrued
with respect to any Payment Date and payable in the following order:

 

--------------------------------------------------------------------------------



 

(a)                                 first, to the Collateral Administrator, the
Collateral Agent, the Securities Intermediary and the Custodian, the Collateral
Administration and Agency Fee, and any other amounts and indemnities payable to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary
or the Custodian, as applicable, pursuant to the terms hereof and any other
Facility Documents;

 

(b)                                 second, to the Servicer for expenses
incurred by the Servicer in connection with the services provided under this
Agreement, excluding any Servicing Fee; and

 

(c)                                  third, on a pro rata basis, to:

 

(i)                                     the Independent Accountants, agents
(other than the Servicer) and counsel of the Borrower (or any Permitted
Subsidiary) for fees and expenses related to the Collateral and the Facility
Documents;

 

(ii)                                  any other Person (other than the Agents or
the Lenders) in respect of any other fees or expenses permitted under or
incurred pursuant to or in connection with the Facility Documents; and

 

(iii)                               indemnification obligations owing by the
Borrower or any Permitted Subsidiary to the Borrower’s or any Permitted
Subsidiary’s independent directors under its Constituent Documents;

 

provided that, for the avoidance of doubt, (1) amounts that are expressly
payable to any Person under the Priority of Payments in respect of an amount
that is stated to be payable as an amount other than as Administrative Expenses
shall not constitute Administrative Expenses and (2) expenses paid for on the
Closing Date with proceeds of the Advances comprising the initial Borrowing
shall not constitute Administrative Expenses.

 

“Advance” has the meaning assigned to such term in Section 2.01(c).

 

“Advance Rate” means has the meaning assigned to such term in the Fee Letter.

 

“Advances Outstanding” means, as of any date of determination, the aggregate
principal amount of all Advances outstanding on such date, after giving effect
to all repayments of Advances made on or prior to such date and any new Advances
made on such date.

 

“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).

 

“Affiliate” means, in respect of a referenced Person, another Person
Controlling, Controlled by or under common Control with such referenced Person;
provided that a Person shall not be deemed to be an “Affiliate” of an Obligor
solely because it is under the common ownership or control of the same financial
sponsor or affiliate thereof as such Obligor (except if any such Person or
Obligor provides collateral for, guarantees or otherwise supports the
obligations of the other such Person or Obligor).

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Aggregate Funded Spread” means, as of any date, the sum of:

 

2

--------------------------------------------------------------------------------



 

(a)                                 in the case of each Eligible Loan (excluding
any Floor Obligation) that bears interest at a spread over an index (including
any London interbank offered rate based index), (i) the excess of the sum of
such spread and such index over the LIBOR Rate as then in effect (which spread
or excess may be expressed as a negative percentage) multiplied by (ii) the
Principal Balance of such Eligible Loan; and

 

(b)                                 in the case of each Floor Obligation that is
an Eligible Loan, (i) the excess of the interest rate on such Floor Obligation
as of such date over the LIBOR Rate as then in effect (which spread or excess
may be expressed as a negative percentage) multiplied by (ii) the Principal
Balance of each such Eligible Loan.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans (other than Ineligible Collateral Loans).

 

“Aggregate Unfunded Spread” means, as of any date, the sum of the products
obtained by multiplying (a) for each Delayed Drawdown Collateral Loan and
Revolving Collateral Loan, the related commitment fee or other analogous fees
(expressed at a per annum rate) then in effect for such Delayed Drawdown
Collateral Loan or Revolving Collateral Loan as of such date and (b) the
unfunded commitments of each such Delayed Drawdown Collateral Loan and Revolving
Collateral Loan as of such date.

 

“Agreement” means this Credit and Security Agreement.

 

“Amortization Period” means the period beginning on the last day of the
Reinvestment Period and ending on the date on which all Obligations are paid in
full.

 

“Applicable Law” means any Law of any Governmental Authority, including all
federal and state banking or securities laws, to which the Person in question is
subject or by which it or any of its assets or properties are bound.

 

“Applicable Margin” means has the meaning assigned to such term in the Fee
Letter.

 

“Approval Request” has the meaning assigned to such term in Section 2.01.

 

“Approved Broker Dealer” means each of Bank of America Merrill Lynch, JPMorgan
Chase, BNP Paribas, Deutsche Bank, Goldman Sachs, Morgan Stanley, Royal Bank of
Canada, UBS, Barclays, Credit Suisse, Jefferies, Royal Bank of Scotland, Societe
Generale, Antares Capital Corporation, Bank of Montreal, Bank of Nova Scotia,
Citizens Bank, National Association, Golub, HSBC Group, Imperial Capital,
Macquarie Group, Nomura, Toronto Dominion and Wells Fargo or any Affiliate of
any of the foregoing and any other broker-dealer approved by the Administrative
Agent in its absolute discretion.

 

“Asset Value” means, with respect to any Collateral Loan on the relevant date of
determination, the amount (determined by the Administrative Agent) determined in
the following manner:

 

(a)                                 the Asset Value shall be the quoted bid-side
price from MarkIt Partners, Loan Pricing Corp. or another independent nationally
recognized loan pricing service selected by the Administrative Agent in its sole
discretion, expressed as a dollar amount by multiplying such price by such
Collateral Loan’s Principal Balance equal to the product of (x) the Principal
Balance thereof (determined exclusive of accrued interest and premium) and
(y) such price (expressed as a percentage of par (not to exceed 100%)), subject
to the dispute mechanism set forth below; or

 

3

--------------------------------------------------------------------------------



 

(b)                                 if the value of a Collateral Loan is not
determined in accordance with clause (i) above (including if the Administrative
Agent determines reasonably and in good faith that the quote of any such loan
pricing service does not include bids from at least two nationally recognized
broker-dealers active in the trading of such loan or is otherwise not current or
accurate), the Asset Value shall be determined by the Administrative Agent in
its commercially reasonable discretion, but subject to the dispute mechanism set
forth below.

 

So long as no Default or Event of Default has occurred and is continuing, if the
Borrower (or the Servicer on its behalf) disputes the Asset Value of any
Collateral Loan determined by the Administrative Agent pursuant to the preceding
paragraph (each such Collateral Loan, a “Disputed Collateral Loan”) after the
Borrower is given notice of such determination, then the Servicer may (at the
sole expense of the Borrower), no later than three hours after the Servicer is
given notice of such determination, (i) designate at least two Approved Broker
Dealers active in the trading of such loan and (ii) provide to the
Administrative Agent within such three-hour period a Firm Bid with respect to
not less than the principal amount of such Disputed Collateral Loan from each
such Approved Broker Dealer.  At least two such Firm Bids shall be provided to
the Administrative Agent for a valid Asset Value dispute to occur and the
highest of such Firm Bids will be the Asset Value for the relevant date of
determination. For each Disputed Collateral Loan for which there are not at
least two (2) Firm Bids for the relevant date of determination, the Asset Value
shall be Administrative Agent’s most recent valuation.  Pending the resolution
of such dispute, the Asset Value of the related Collateral Loan shall be the
Asset Value determined by the Administrative Agent.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.

 

“Authorized Person(s)” has the meaning assigned to such term in
Section 13.07(d)(i).

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1.50% or
(c) the LIBOR Rate for a three-month period plus 1.0%. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer of any Agent or any Lender. Interest calculated
pursuant to clauses (a), (b) and (c) above will be determined based on a year of
360 days and actual days elapsed.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Bid Depth” means, on any date of determination, the number of bid side
quotations available on such date of determination from nationally recognized
independent dealers as reported by a nationally recognized pricing service; it
being understood that a bid side quotation from the same dealer reported by more
than one pricing service shall be treated as one bid side quotation.

 

“Block Notice” has the meaning assigned to such term in Section 13.04(b).

 

“Blocker Subsidiary” mean a Subsidiary of the Borrower that is formed for the
sole purpose of holding any Equity Security in one or more Persons or other
assets received in a workout of a Defaulted Collateral Loan or otherwise
acquired in connection with a workout of a Collateral Loan.

 

4

--------------------------------------------------------------------------------



 

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower Information” has the meaning assigned to such term in Section 12.09.

 

“Borrowing” has the meaning assigned to such term in Section 2.01.

 

“Borrowing Base” means, at any date of determination, the least of:

 

(a)                                 the Facility Amount as of such date minus
the Net Aggregate Exposure Amount as of such date;

 

(b)                                 the sum of:

 

(i)                                     the aggregate sum of, for all Eligible
Loans as of such date, the products of (x) the applicable Advance Rate for each
such Eligible Loan as of such date, and (y) the excess of (I) the Original Asset
Value of each such Eligible Loan as of such date over (II) the portion of such
Eligible Loan allocated by the Borrower to the Excess Concentration Amount as of
such date in accordance with Section 1.04(k), plus

 

(ii)                                  the aggregate amount of cash and Eligible
Investments then on deposit in the Principal Collection Account, minus

 

(iii)                               the Net Aggregate Exposure Amount; and

 

(c)                                  the sum of:

 

(i)                                     the aggregate sum of, for all Eligible
Loans as of such date, the Original Asset Value of each such Eligible Loan as of
such date, minus

 

(ii)                                  the Excess Concentration Amount, minus

 

(iii)                               the Minimum Equity Amount, plus

 

(iv)                              the aggregate amount of cash and Eligible
Investments then on deposit in the Principal Collection Account, minus

 

(v)                                 the Net Aggregate Exposure Amount.

 

“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified by the
Administrative Agent from time to time to the extent such form does not, in the
good faith opinion of the Administrative Agent, accurately reflect the
calculation of the Borrowing Base required hereunder.

 

“Borrowing Base Test” means a test that will be satisfied at any time if
(i) Advances Outstanding are less than or equal to (ii) the Borrowing Base at
such time.

 

“Borrowing Date” means the date of a Borrowing.

 

“Business Day” means any day of the year except a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close; provided that when used in connection with any interest rate setting as
to an Advance determined by reference to the LIBOR Rate,

 

5

--------------------------------------------------------------------------------



 

any fundings, disbursements, settlements and payments in respect of any such
Advance, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Advance (or any Advance determined by reference to the Base
Rate as to which such Base Rate is determined by reference to the LIBOR Rate),
the term “Business Day” shall exclude any day on which banks are not open for
dealings in deposits in such currency in the London interbank market.

 

“Caa/CCC Loan” means at any time, a Collateral Loan with respect to which the
related Obligor has a Moody’s Rating of “Caa1” or lower or an S&P Rating of
“CCC+” or lower.

 

“Cash” means Dollars immediately available on the day in question.

 

“Cash Interest Coverage Ratio” means, with respect to any Collateral Loan for
any Relevant Test Period, either (a) the meaning of “Cash Interest Coverage
Ratio” or comparable definition set forth in the Related Documents for such
Collateral Loan, or (b) in the case of any Collateral Loan with respect to which
the Related Documents do not include a definition of “Cash Interest Coverage
Ratio” or comparable definition, the ratio obtained by dividing (i) EBITDA by
(ii) Cash Interest Expense of the related Obligor for the Relevant Test Period,
as calculated by the Borrower and Servicer in good faith in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the Related Documents.

 

“Cash Interest Expense” means, with respect to any Obligor for any period, the
amount which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” or any like caption reflected on the most recent financial
statements delivered by such Obligor to the Borrower for such period, but
excluding any non-cash item to the extent included under such caption.

 

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.09(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.

 

“Change of Control” means, at any time, the occurrence of any of the following
events:

 

(a)                                 the Borrower ceases at any time to be 100%
owned directly by the Equityholder free and clear of all Liens (other than
Permitted Liens);

 

(b)                                 the Equityholder fails to have the power to
direct the management and policies of the Borrower;

 

(c)                                  the Equityholder is no longer advised,
directly or indirectly, by BCSF Advisors, LP; or

 

6

--------------------------------------------------------------------------------



 

(d)                                 BCSF Advisors, LP shall cease to be an
Affiliate of Bain Capital Credit, LP.

 

“Citibank” has the meaning assigned to such term in the introduction of this
Agreement.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Closing Date” means February 19, 2019.

 

“Closing Date Lenders” means the Persons signatory to this Agreement as Lenders
on the Closing Date.

 

“Closing Date Participation Interest” means an undivided Participation Interest
granted by BCSF I, LLC, a Delaware limited liability company, to the Borrower in
and to each Collateral Loan identified on the schedule attached to the Master
Participation Agreement and in which a Lien is granted therein by the Borrower
to the Collateral Agent pursuant to this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning assigned to such term in Section 7.01(a).

 

“Collateral Administrator” has the meaning assigned to such term in the
introduction to this Agreement.

 

“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.

 

“Collateral Administration and Agency Fees” means the fees payable to the
Collateral Administrator, the Collateral Agent, the Custodian and the Securities
Intermediary pursuant to the Collateral Administration and Agency Fee Letter.

 

“Collateral Administration and Agency Fee Letter” means the schedule of fees,
dated as of January 22, 2019, setting forth the fees payable to WFB in
connection with the transactions contemplated by this Agreement.

 

“Collateral Loan” means a commercial loan, debt obligation or Closing Date
Participation Interest owned or acquired by the Borrower (or a Permitted
Subsidiary, subject to the limitations herein).  For the avoidance of doubt, in
the case of a Closing Date Participation Interest, any references in the
Facility Documents to the related Obligor, the terms of such Obligor’s
obligations or the applicable Related Documents shall be deemed to refer to the
Obligor, obligations and Related Documents with respect to the loan related to
such Closing Date Participation Interest.

 

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Eligible Loans owned (or, in relation to a
proposed purchase of an Eligible Loan, both owned

 

7

--------------------------------------------------------------------------------



 

and proposed to be owned) by the Borrower satisfy each of the tests set forth
below, calculated, in each case, in accordance with Section 1.04:

 

(a)                                 the Minimum Weighted Average Spread Test;

 

(b)                                 the Maximum Weighted Average Life Test;

 

(c)                                  the Minimum Diversity Score Test; and

 

(d)                                 the Maximum Moody’s Weighted Average Rating
Factor Test.

 

“Collection Account” has the meaning assigned to such term in Section 8.02 and
includes the Principal Collection Account and the Interest Collection Account.

 

“Collection Period” means, with respect to (a) the first Payment Date, the
period from and including the Closing Date to and including the Determination
Date immediately preceding the first Payment Date, and (b) any subsequent
Payment Date, the period from but excluding the Determination Date immediately
preceding the previous Payment Date to and including the Determination Date
immediately preceding the current Payment Date (or, in the case of the final
Payment Date, to and including such Payment Date).

 

“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions, recoveries and redemption and withdrawal proceeds
payable to the Borrower under or in connection with any such Collateral Loans
and all Proceeds from any sale or disposition of any such Collateral Loans, but
excluding any amounts received by the Borrower from an Obligor following the
sale of a Collateral Loan by the Borrower that the Borrower is required to pay
to the purchaser of such Collateral Loan so long as such amounts are not
included in the net proceeds reported to be received by the Borrower from such
sale.

 

“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to
Section 2.06 or increased or reduced from time to time pursuant to assignments
effected in accordance with Section 12.06(a).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

“Commitment Fee Rate” has the meaning assigned to such term in the Fee Letter.

 

“Commitment Termination Date” means the last day of the Reinvestment Period;
provided that, if the Commitment Termination Date would otherwise not be a
Business Day, then the Commitment Termination Date shall be the immediately
succeeding Business Day.

 

“Concentration Limitations” has the meaning set forth on Schedule 7.

 

“Concentration Test Amount” means (i) from the Closing Date until the end of the
Ramp-Up Period, an amount equal to $500,000,000, (ii) thereafter, until the date
on which the Collateral Loans are sold by the Borrower in connection with a Term
Securitization (each such date, a “Securitization Date”), the Aggregate
Principal Balance of the Eligible Loans owned (or, in relation to a proposed
purchase of an

 

8

--------------------------------------------------------------------------------



 

Eligible Loan, proposed to be owned) by the Borrower at such time; and (iii) on
and after a Securitization Date an amount to be mutually agreed between the
Administrative Agent and the Borrower (which shall be communicated to the
Collateral Agent).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership, by contract, arrangement or understanding, or otherwise. 
“Controlled” and “Controlling” have the meaning correlative thereto.

 

“Covenant Lite Loan” means a Collateral Loan the Related Documents for which do
not (i) contain any financial covenants or (ii) require the Obligor thereunder
to comply with any maintenance covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Related
Documents); provided, that if such Collateral Loan either contains a
cross-default provision to, or is pari passu with, another loan of the
underlying Obligor that requires compliance with one or more Maintenance
Covenants it will be deemed not to be a Covenant Lite Loan.

 

“Coverage Deficiency” has the meaning assigned to such term in the Fee Letter.

 

“Coverage Deficiency (Trading)” has the meaning assigned to such term in the Fee
Letter.

 

“Coverage Deficiency Test” means a test that will be satisfied if, at any date
of determination, no Coverage Deficiency exists.

 

“Coverage Deficiency Test (Trading)” means a test that will be satisfied if, at
any date of determination, no Coverage Deficiency (Trading) exists.

 

“Coverage Test” means each of the Borrowing Base Test and the Coverage
Deficiency Test.

 

“Coverage Test Failure” means a condition occurring on any day on which the
Borrowing Base Test is not satisfied or the Coverage Deficiency Test is not
satisfied.

 

“Coverage Deficiency (Trading) Test Failure” means a condition occurring on any
day on which the Coverage Deficiency Test (Trading) is not satisfied.

 

“Covered Account” means each of the Collection Account (including the Interest
Collection Account and Principal Collection Account therein), the Custodian
Account and the Unfunded Reserve Account.

 

“Credit Risk Collateral Loan” means a loan or debt obligation which, in the
judgment of the Servicer, (a) has a significant risk of declining in credit
quality and, with lapse of time, becoming a Defaulted Collateral Loan or (b) as
a result of one or more factors, including credit quality, has a significant

 

9

--------------------------------------------------------------------------------



 

risk of declining in market price (but not including any such decline
experienced by the market generally as a result of interest rate movement,
general economic conditions or similar factors).

 

“Current Pay Loan” means any Collateral Loan that would otherwise be a Defaulted
Collateral Loan but as to which:

 

(a)                                 (i) no default has occurred and is
continuing with respect to the payment of interest and any contractual principal
(if any), (ii) all contractual payments due at the relevant time of
determination (including principal, interest and any other such payments) have
been paid in Cash and (iii) the Servicer reasonably expects that the remaining
scheduled interest and principal payments will be paid in Cash on the scheduled
payment dates thereof;

 

(b)                                 such Collateral Loan has an Asset Value
(expressed as a percentage of par) of no less than 80% of par; and

 

(c)                                  if the Obligor in respect of such
Collateral Loan is subject to a bankruptcy proceeding, (i) the related
bankruptcy court has authorized all payments due and payable on such Collateral
Loan and (ii) all interest payments and scheduled distributions of principal
authorized by such bankruptcy court have been paid by such Obligor in respect of
such Collateral Loan.

 

“Custodian” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Custodian Account” has the meaning assigned to such term in Section 8.03.

 

“Data File” has the meaning specified in Section 8.09(a).

 

“Default” means any event which, with the passage of time, the giving of notice,
or both, would constitute an Event of Default.

 

“Default Rate” means a rate per annum equal to the rate of interest otherwise in
effect pursuant to this Agreement (or, if no such rate is specified, the Base
Rate) plus 2.00% per annum.

 

“Defaulted Collateral Loan” means any loan or debt obligation as to which, on
any date of determination:

 

(a)                                 a default as to all or any portion of one or
more payments of principal and/or interest has occurred (i) with respect to such
Collateral Loan (giving effect to any grace period applicable thereto but in no
event exceeding five (5) Business Days past the applicable due date) or
(ii) under any other debt obligation of such Obligor which is senior or pari
passu in right of payment to such Collateral Loan (giving effect to any grace
period applicable thereto but in no event exceeding five (5) Business Days past
the applicable due date);

 

(b)                                 except in the case of a DIP Collateral Loan
or a Current Pay Loan, an Insolvency Event (without giving effect to any grace
period set forth in such definition) with respect to the related Obligor of such
loan or debt obligation has occurred;

 

(c)                                  the Servicer has determined in accordance
with the Servicing Standard that such Collateral Loan is on a non-accrual status
or is not collectible; or

 

(d)                                 the related Obligor has (i) a Moody’s Rating
below “Caa3” (or a Moody’s probability of default rating of “D” or “LD”) or
(ii) an S&P Rating below “CCC-” (or of “D” or

 

10

--------------------------------------------------------------------------------



 

“SD”), or in each case had such rating before such rating was withdrawn and
which has not been reinstated as of the date of determination.

 

“Defaulting Lender” means, at any time, any Lender that (a) has failed for two
(2) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date (which condition
precedent, together with any applicable default, has been specifically
identified to the Administrative Agent in writing or in any public statement by
such Lender)), (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within two (2) Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdiction or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) shall be
conclusive and binding absent manifest error.

 

“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the Related
Documents, (b) specifies a maximum amount that can be borrowed on one or more
fixed borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; provided that any such Collateral
Loan will be a Delayed Drawdown Collateral Loan only to the extent of unfunded
commitments and solely until all commitments by the Borrower to make advances on
such Collateral Loan to the Obligor under the Related Documents expire or are
terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:

 

(a)                                 with respect to such of the Collateral as
constitutes an instrument, causing the Custodian to take and continuously
maintain possession of such instrument indorsed to the Collateral Agent or in
blank by an effective indorsement;

 

(b)                                 with respect to such of the Collateral as
constitutes a Certificated Security, (A) causing the delivery of such
Certificated Security to the Custodian registered in the name of the Collateral
Agent or its affiliated nominee or endorsed to the Collateral Agent or in blank,
(B) causing the Custodian to continuously identify on its books and records that
such Certificated Security is credited to the appropriate

 

11

--------------------------------------------------------------------------------



 

Covered Account and (C) causing the Custodian to maintain continuous possession
of such Certificated Security;

 

(c)                                  with respect to such of the Collateral as
constitutes an Uncertificated Security, either (i) causing the issuer of such
Uncertificated Security to register the Collateral Agent as the registered owner
of such Uncertificated Security or (ii) causing the issuer of such
Uncertificated Security to agree to comply with instructions of the Collateral
Agent without further consent of the Borrower, upon original issue or
registration of transfer by the issuer of such Uncertificated Security;

 

(d)                                 with respect to such of the Collateral as
constitutes a Security Entitlement, causing the Custodian as Securities
Intermediary to indicate by book entry that the Financial Asset relating to such
Security Entitlement has been credited to the appropriate Covered Account;

 

(e)                                  with respect to such of the Collateral as
constitutes a deposit account, causing such deposit account to be maintained in
the name of the Collateral Agent and causing the bank with which such deposit
account is maintained to agree in writing with the parties hereto that (i) such
bank shall comply with instructions originated by the Collateral Agent directing
disposition of the funds in the deposit account without further consent of any
other Person, (ii) such bank will not agree with any Person other than the
Collateral Agent to comply with instructions originated by any Person other than
the Collateral Agent, (iii) such deposit account and the funds on deposit
therein shall not be subject to any Lien or right of set-off in favor of such
bank or anyone claiming through it (other than the Collateral Agent), (iv) such
agreement shall be governed by the laws of the State of New York, and (v) with
respect to such bank, the State of New York shall be the “bank’s jurisdiction”
for purposes of Article 9 of the UCC;

 

(f)                                   with respect to such of the Collateral as
constitutes an account or a general intangible or is not otherwise described in
the foregoing clauses (a)-(e), causing to be filed with the Delaware Secretary
of State a properly completed UCC financing statement that names the Borrower as
debtor and the Collateral Agent as secured party and that describes such
Collateral (which financing statement may have been previously filed) or any
equivalent filing in any applicable jurisdiction; or

 

(g)                                  in the case of each of clauses (a) through
(f) above, such additional or alternative procedures as may hereafter become
appropriate to perfect the security interest granted to the Collateral Agent
hereunder in such items of the Collateral, consistent with Applicable Law.

 

In addition, the Servicer on behalf of the Borrower will obtain any and all
consents required by the Related Documents relating to any Instruments, accounts
or general intangibles for the transfer of ownership and/or pledge hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Section 9-406 of the UCC).

 

“Determination Date” means, with respect to any Payment Date, the tenth (10th)
Business Day prior to such Payment Date; provided that, with respect to the
final Payment Date, the Determination Date shall be such Payment Date.

 

“DIP Collateral Loan” means an obligation:

 

(a)                                 obtained or incurred after the entry of an
order of relief in a case pending under Chapter 11 of the Bankruptcy Code;

 

(b)                                 to a debtor in possession as described in
Chapter 11 of the Bankruptcy Code or a trustee (if appointment of such trustee
has been ordered pursuant to Section 1104 of the Bankruptcy Code);

 

12

--------------------------------------------------------------------------------

 

(c)                                  on which the related Obligor is required to
pay interest and/or principal on a current basis; and

 

(d)                                 approved by a Final Order or Interim Order
of the bankruptcy court so long as such obligation is (i) fully secured by a
Lien on the debtor’s otherwise unencumbered assets pursuant to
Section 364(c)(2) of the Bankruptcy Code, (ii) fully secured by a Lien of equal
or senior priority on property of the debtor estate that is otherwise subject to
a Lien pursuant to Section 364(d) of the Bankruptcy Code or (iii) secured by a
junior Lien on the debtor’s encumbered assets (so long as such loan is fully
secured based on the most recent current valuation or appraisal report, if any,
of the debtor).

 

“Disputed Collateral Loan” has the meaning assigned to such term in the
definition of “Asset Value.”

 

“Disruption Event” means the occurrence of any of the following: (a) any Lender
shall have notified the Administrative Agent of a determination by such Lender
that it would be contrary to Law or to the directive of any central bank or
other governmental authority (whether or not having the force of law) to obtain
Dollars to fund any Advance, (b) the Administrative Agent shall have notified
the Borrower and each Lender of the inability, for any reason, to determine the
Adjusted Eurodollar Rate, (c) the Required Lenders shall have notified the
Administrative Agent of a determination by such Lenders that the rate at which
deposits of Dollars are being offered to such Lenders does not accurately
reflect the cost to such Lenders of making, funding or maintaining any Advance
or (d) any Lender shall have notified the Administrative Agent of the inability
of such Lender to obtain Dollars to make, fund or maintain any Advance.

 

“Diversity Score” means a single number that indicates Collateral Loan
concentration in terms of both Obligor and industry concentration.  The
Diversity Score for the Eligible Loans is calculated as set forth in Schedule
10.

 

“Document Checklist” means a list delivered electronically by the Borrower (or
by the Servicer on behalf of the Borrower) to the Custodian that identifies each
of the documents contained in each Loan File and includes the name of the
Obligor with respect to such Collateral Loan, in each case as of the related
date of Advance or acquisition by the Borrower.

 

“Dollars”, “USD” and “$” mean lawful money of the United States of America.

 

“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.

 

“EBITDA” means, with respect to any Relevant Test Period (or other period set
forth herein) and any Collateral Loan, the meaning of the term “Adjusted
EBITDA”, the term “EBITDA” or any comparable definition in the Related Documents
for such period and Collateral Loan (or, in the case of a Collateral Loan for
which the Related Documents have not been executed, as set forth in the relevant
marketing materials or financial model in respect of such Collateral Loan)
as determined in the good faith discretion of the Servicer, and in any case that
the term “Adjusted EBITDA”, the term “EBITDA” or such comparable definition is
not defined in such Related Documents or marketing materials or financial model,
an amount, for the principal Obligor thereunder and any of its parents or
Subsidiaries that are obligated as guarantor pursuant to the Related Documents
for such Collateral Loan (determined on a consolidated basis without duplication
in accordance with GAAP (and also on a pro forma basis as determined in good
faith by the Servicer in case of any acquisitions)) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation and amortization for such period (to the extent deducted in

 

13

--------------------------------------------------------------------------------



 

determining earnings from continuing operations for such period), extraordinary,
one-time and/or non-recurring losses or charges, and any other item the Servicer
and the Administrative Agent deem to be appropriate.

 

“Eligible Investment Required Ratings” means, with respect to any obligation or
security, with respect to ratings assigned by Moody’s, “Aa2” (and not on credit
watch for possible downgrade) or “P-1” for one-month instruments, “Aa2” (and not
on credit watch for possible downgrade) and “P-1” for three-month instruments,
“Aa3” (and not on credit watch for possible downgrade) and “P-1” for six-month
instruments and “Aa2” (and not on credit watch for possible downgrade) and “P-1”
for instruments with a term in excess of six months and (b) with respect to
rating assigned by S&P, “A-1” (and not on credit watch for possible downgrade)
for short-term instruments and “A” (and not on credit watch for possible
downgrade) for long-term instruments.

 

“Eligible Investments” means any Dollar investment that, at the time it is
Delivered, is Cash or one or more of the following obligations or securities:

 

(a)                                 direct obligations of, and obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America;

 

(b)                                 demand and time deposits in, certificates of
deposit of, trust accounts with, bankers’ acceptances payable within 183 days of
issuance by, or federal funds sold by any depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal and/or state
banking authorities, so long as the commercial paper and/or the debt obligations
of such depository institution or trust company (or, in the case of the
principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

(c)                                  non-extendable commercial paper or other
short-term obligations with the Eligible Investment Required Ratings and that
either bear interest or are sold at a discount from the face amount thereof and
have a maturity of not more than 183 days from their date of issuance; and

 

(d)                                 money market funds that have, at all times,
ratings in the highest credit rating category by Moody’s and S&P;

 

provided that none of the foregoing obligations or securities shall constitute
Eligible Investments if (A) such obligation or security has an “f”, “r”, “p”,
“pi”, “q”, “sf” or “t” subscript assigned by S&P, (B) all, or substantially all,
of the remaining amounts payable thereunder consist of interest and not
principal payments, (C) such obligation or security is subject to U.S.
withholding or foreign withholding tax unless the issuer of the security is
required to make “gross-up” payments for the full amount of such withholding
tax, (D) such obligation or security is secured by real property, (E) such
obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (F) such obligation or security is subject of
a tender offer, voluntary redemption, exchange offer, conversion or other
similar action or (G) in the Servicer’s commercially reasonable judgment, such
obligation or security is subject to material non-credit related risks.  Any
such investment may be made or acquired from or through the Collateral Agent or
any of its Affiliates, or any entity for whom the Collateral Agent or any of its
Affiliates provides services (so long as such investment otherwise meets the
applicable requirements of the foregoing definition of Eligible Investment at
the time of acquisition).  Notwithstanding the foregoing, unless the Borrower
and the Servicer

 

14

--------------------------------------------------------------------------------



 

have received the written advice of counsel of national reputation experienced
in such matters to the contrary (together with an officer’s certificate of the
Borrower or the Servicer to the Administrative Agent (on which the
Administrative Agent may rely) that the advice specified in this definition has
been received by the Borrower and the Servicer) and the Administrative Agent
consents thereto, Eligible Investments may only include obligations or
securities that constitute cash equivalents for purposes of the rights and
assets in paragraph (c)(8)(i)(B) of the exclusions from the definition of
“covered fund” for purposes of the Volcker Rule.

 

“Eligible Loan” has the meaning set forth on Schedule 6.

 

“Equityholder” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Equityholder Collateral Loan” means each Collateral Loan sold and/or
contributed by the Equityholder to the Borrower pursuant to the Sale Agreement.

 

“Equityholder Purchased Loan Balance” means, as of any date of determination, an
amount equal to (a) the aggregate Principal Balance of all Equityholder
Collateral Loans acquired by the Borrower prior to such date minus (b) the
aggregate Principal Balance of all Equityholder Collateral Loans (other than
Warranty Collateral Loans) repurchased by the Equityholder or an Affiliate
thereof prior to such date.

 

“Equity Coverage Amount” means, at any date of determination, the aggregate sum
of the Asset Values of all Eligible Loans owned by the Borrower on such date
(determined for this purpose on a “trade date” basis), plus (ii) the amount on
deposit in the Collection Account constituting Principal Proceeds on such date,
minus (iii) the Advances Outstanding and all other Obligations owing on such
date.

 

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant (other than a
detachable warrant) or right to subscribe to or purchase such a security; or any
such warrant or right.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan, or (ii) the filing by the Borrower or any member
of its ERISA Group of a notice of intent to terminate any Plan; (g) the
incurrence by the Borrower or any member of its ERISA Group of any liability
(i) with respect to a Plan pursuant to Sections 4063 and 4064 of ERISA,
(ii) with respect to a facility closing pursuant to Section 4062(e) of ERISA, or
(iii) with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (h) the receipt by the Borrower or any member of its ERISA
Group of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is

 

15

--------------------------------------------------------------------------------



 

expected to be, in endangered status or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or is or is expected to be
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(i) the failure of the Borrower or any member of its ERISA Group to make any
required contribution to a Multiemployer Plan.

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code with the
Borrower.

 

“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

 

“Eurodollar Reserve Percentage” means, for any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
any basic, emergency, supplemental, marginal or other reserve requirements) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term of one month.

 

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

“Excess Concentration Amount” means, at any time in respect of which any one or
more of the Concentration Limitations are exceeded, the portions (calculated
without duplication) of each Collateral Loan that cause such Concentration
Limitations to be exceeded, as calculated by the Servicer.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party (a) Taxes imposed on or measured by net income, net profits, or
capital (however denominated), or that are franchise Taxes or branch profits
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Secured Party is organized or
in which its principal office is located, or in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Commitment pursuant to a Law in effect on the date on
which (i) such Lender acquires such interest in the Commitment (other than
pursuant to an assignment request by the Borrower under Sections 2.16 or
12.03(g)) or (ii) such Lender designates a new lending office (a “New Lending
Office”), except in each case to the extent that, pursuant to Section 12.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Secured Party’s failure to comply with Section 12.03(f) and (h), and (d) U.S.
federal withholding Taxes imposed by FATCA.

 

“Facility Amount” means $350,000,000 (as such amount may be reduced from time to
time pursuant to Section 2.06); provided that following the Commitment
Termination Date, the Facility Amount will equal Advances Outstanding as of the
applicable date of determination.

 

16

--------------------------------------------------------------------------------



 

“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Fee Letter, the Collateral Administration and Agency Fee Letter,
the Sale Agreement, the Master Participation Agreement and any other security
agreements and other instruments entered into or delivered by or on behalf of
the Borrower and/or any Permitted Subsidiary in favor of the Collateral Agent,
the Administrative Agent or any Lender from time to time pursuant to this
Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Sections or analogous provisions of non-U.S. law, and any legislation,
rules, guidance notes or official guidance implementing such intergovernmental
agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter, dated as of the Closing Date, by and
between Citibank and the Borrower setting forth certain matters in connection
with the transactions contemplated by this Agreement.

 

“Fee Basis Amount” means, for any Payment Date, the Aggregate Principal Balance
of all Eligible Loans and the cash and the principal balance of any Eligible
Investments on deposit in the Principal Collection Account, measured as of the
related Determination Date.

 

“Final Maturity Date” means the earliest to occur of (a) the Business Day
designated by the Borrower as the Final Maturity Date upon not less than three
(3) Business Days’ prior written notice to the Administrative Agent, the
Collateral Agent, the Lenders, the Custodian and the Collateral Administrator,
(b) the second anniversary of the last day of the Reinvestment Period, and
(c) the date on which the Administrative Agent provides notice of the
declaration of the Final Maturity Date after the occurrence of an Event of
Default.

 

“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Firm Bid” means with respect to any Collateral Loan, a good and irrevocable bid
for value, to purchase the par amount of such Collateral Loan, expressed as a
percentage of the par amount of such Collateral Loan and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Collateral
Loan, as determined by the Administrative Agent, submitted as of 11:00 a.m. (New
York time) or as soon as practicable thereafter. The Administrative Agent shall
be entitled to disregard any Firm Bid submitted by a broker-dealer (a) if, in
the Administrative Agent’s commercially reasonable judgment, (i) such broker-

 

17

--------------------------------------------------------------------------------



 

dealer may be ineligible to accept assignment or transfer of the par amount of
such Collateral Loan substantially in accordance with the then-current market
practice in the principal market for such Collateral Loan, as determined by the
Administrative Agent, or (ii) such broker-dealer would not, through the exercise
of its commercially reasonable efforts, be able to obtain any consent required
under the Related Documents for such Collateral Loan to the assignment or
transfer to such broker-dealer of the par amount of such Collateral Loan or
(b) if the Administrative Agent determines that such Firm Bid is not bona fide,
including, without limitation, due to (i) the insolvency of the bidder, (ii) the
inability, failure or refusal of the bidder to settle the purchase of the par
amount of such Collateral Loan or otherwise settle transactions in the relevant
market or perform its obligations generally or (iii) the Administrative Agent
not having pre-approved trading lines with the broker-dealer that would permit
settlement of the sale to such broker-dealer of the par amount of such
Collateral Loan.

 

“First Lien Loan” means any Collateral Loan (and not a bond or similar security)
that meets the following criteria:

 

(i)                                     is not (and is not expressly permitted
by its terms to become) subordinate in right of payment to any other obligation
for borrowed money of the Obligor of such loan;

 

(ii)                                  is secured by a valid first priority
(subject to customary permitted Liens and clause (z) below) perfected Lien in,
to or on specified collateral securing the Obligor’s obligations under such loan
(whether or not (x) such loan is also secured by any lower priority Lien on
other collateral or (y) a separate loan is secured by a first Lien on separate
collateral);

 

(iii)                               is secured, pursuant to such first priority
perfected Lien, by collateral having a value (determined as set forth below) not
less than the outstanding principal balance of such loan plus the aggregate
outstanding principal balances of all other loans of equal seniority secured by
a first Lien in the same collateral; and

 

(iv)                              is not a loan which is secured solely or
primarily by the common stock of its Obligor or any of its Affiliates.

 

The determination as to whether clause (iii) of this definition is satisfied
shall be based on the Servicer’s judgment at the time the loan is acquired by
the Borrower (which value may include an assessment of the Obligor’s cash flow,
enterprise value, general financial condition and other attributes).  The
limitation set forth in clause (iv) above shall not apply with respect to a loan
made to a parent entity that is secured solely or primarily by the stock of one
or more of the subsidiaries of such parent entity to the extent that the
granting by any such subsidiary of a Lien on its own property would (1) in the
case of a subsidiary that is not part of the same consolidated group as such
parent entity for U.S. Federal income tax purposes, result in a deemed dividend
by such subsidiary to such parent entity for such tax purposes, (2) violate Law
applicable to such subsidiary (whether the obligation secured is such loan or
any other similar type of indebtedness owing to third parties) or (3) cause such
subsidiary to suffer adverse economic consequences under capital adequacy or
other similar rules, in each case, so long as (x) the Related Documents limit
the incurrence of indebtedness by such subsidiary and (y) the aggregate amount
of all such indebtedness is not material relative to the aggregate value of the
assets of such subsidiary.

 

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

 

“Floor Obligation” means, as of any date:

 

(a)                                 a Collateral Loan (i) for which the Related
Documents provides for a Libor rate option and that such Libor rate is
calculated as the greater of a specified “floor” rate per annum and

 

18

--------------------------------------------------------------------------------



 

the London interbank offered rate for the applicable Interest Accrual Period and
(ii) that, as of such date, bears interest based on such Libor rate option, but
only if as of such date the London interbank offered rate for the applicable
Interest Accrual Period is less than such floor rate; and

 

(b)                                 a Collateral Loan (i) for which the Related
Documents provides for a base or prime rate option and such base or prime rate
is calculated as the greater of a specified “floor” rate per annum and the base
or prime rate for the applicable Interest Accrual Period and (ii) that, as of
such date, bears interest based on such base or prime rate option, but only if
as of such date the base or prime rate for the applicable Interest Accrual
Period is less than such floor rate.

 

“Fundamental Amendment” means any amendment, modification, waiver or supplement
(as determined by the Administrative Agent) of or to this Agreement that would
(a) increase or extend the term of the Commitments or change the Final Maturity
Date, (b) extend the date fixed for the payment of principal of or interest on
any Advance or any fee hereunder, (c) reduce the amount of any scheduled payment
of principal, (d) reduce the rate at which interest is payable thereon or any
fee is payable hereunder (other than any waiver or rescission of the Default
Rate), (e) release any material portion of the Collateral, except in connection
with dispositions expressly permitted hereunder, (f) alter the terms of
Section 9.01 or Section 12.01(b), (g) modify the definition of the term
“Required Lenders” or modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof or (h) extend the Reinvestment Period.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, administrative tribunal, central bank, public office, court,
arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government, including the SEC, the stock exchanges, any federal, state,
territorial, county, municipal or other government or governmental agency,
arbitrator, board, body, branch, bureau, commission, court, department,
instrumentality, master, mediator, panel, referee, system or other political
unit or subdivision or other entity of any of the foregoing, whether domestic or
foreign.

 

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.

 

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.

 

“Incurrence Covenant” means a covenant by any Obligor to comply with one or more
financial covenants only upon the occurrence of certain actions of such Obligor,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

 

“Indemnified Party” has the meaning assigned to such term in Section 12.04(b).

 

“Independent Manager” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its Affiliates (other than his or her service as an
Independent Manager of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of

 

19

--------------------------------------------------------------------------------



 

the Borrower or any of its Affiliates (other than his or her service as an
Independent Manager of the Borrower);  (iii) a Person controlling or under
common control with any partner, shareholder, member, manager, Affiliate or
supplier of the Borrower or any Affiliate of the Borrower; or (iv) any member of
the immediate family of a person described in (i), (ii) or (iii), and (B) has,
(i) prior experience as an Independent Manager for a Person whose charter
documents required the consent of the Independent Manager thereof before such
Person could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

 

“Ineligible Collateral Loan” means, at any time, a loan or other obligation, or
any portion thereof, that fails to satisfy any criteria of the definition of
“Eligible Loan”.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest” means, for each day during an Interest Accrual Period and each
Advance outstanding by a Lender on such day, the sum of the products (for each
day during such Interest Accrual Period) of:

 

[g46812kk05i001.gif]

 

where:

 

IR                                  =                                        
the Interest Rate for such Advance on such day;

 

P                                        
=                                         the principal amount of such Advance
on such day; and

 

D                                      
=                                         360 days.

 

“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing Date to and including the first Payment
Date, and (b) with respect to any subsequent Payment Date, the period from but
excluding the preceding Payment Date to and including such Payment Date;
provided, that the final Interest Accrual Period hereunder shall end on and
include the day of the payment in full of the Advances hereunder.

 

20

--------------------------------------------------------------------------------



 

“Interest Collection Account” has the meaning specified in Section 8.02(a).

 

“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:

 

(a)                                 all payments of interest and other income
received by the Borrower during such Collection Period on the Collateral Loans
(including interest and other income received on Ineligible Collateral Loans and
the accrued interest received in connection with a sale of any such Collateral
Loan during such Collection Period);

 

(b)                                 all amendment and waiver fees, late payment
fees (including compensation for delayed settlement or trades), and all
protection fees and other fees and commissions received by the Borrower during
such Collection Period unless the Servicer has determined in its sole discretion
that such payments are to be treated as Principal Proceeds;

 

(c)                                  commitment fees, facility fees, anniversary
fees, ticking fees and other similar fees received by the Borrower during such
Collection Period unless the Servicer has determined in its sole discretion that
such payments are to be treated as Principal Proceeds; and

 

(d)                                 all amounts received in respect of Equity
Securities held by the Borrower in respect of any Obligor;

 

provided that, as to any Defaulted Collateral Loan (and only so long as it
remains a Defaulted Collateral Loan), any amounts received in respect thereof
will constitute Principal Proceeds (and not Interest Proceeds) until the
aggregate of all Collections in respect thereof since it became a Defaulted
Collateral Loan equals the outstanding principal balance of such Defaulted
Collateral Loan at the time as of which it became a Defaulted Collateral Loan
and all amounts received in excess thereof will constitute Interest Proceeds.

 

“Interest Rate” means, for any Interest Accrual Period and for each Advance
outstanding by a Lender for each day during such Interest Accrual Period, the
Adjusted Eurodollar Rate for such Interest Accrual Period plus the Applicable
Margin; provided that if a Disruption Event has occurred and is continuing or an
Event of Default has occurred (and has not otherwise been waived by the Lenders
pursuant to the terms hereof), “Interest Rate” means the Base Rate plus the
Applicable Margin.

 

“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.

 

“Investment Company Act” means the Investment Company Act of 1940 and the
rules and regulations promulgated thereunder.

 

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.

 

“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

 

21

--------------------------------------------------------------------------------

 

“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket attorneys’ fees and expenses) and disbursements of any
kind or nature whatsoever.

 

“LIBOR Rate” means, for any Interest Accrual Period, (i) with respect to any
Advance denominated in USD made or outstanding on the first day of an Interest
Accrual Period, a rate per annum equal to the ICE Benchmark Administration
Limited LIBOR Rate (“ICE LIBOR”), as published by Reuters (or another 
commercially available source providing quotations of ICE LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) (or, in the case of GBP, one) Business Days prior to the
commencement of such Interest Accrual Period, for Dollar deposits (for delivery
on the first day of such Interest Accrual Period) with a term equivalent to
three months and (ii) with respect to any Advance not made or outstanding on the
first day of an Interest Accrual Period, the rate per annum equal to ICE LIBOR,
as published by Reuters (or another commercially available source providing
quotations of ICE LIBOR as designated by Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two (2) (or, in the case of GBP, one)
Business Days prior to the date on which such Advance is made, for Dollar
deposits (for delivery on the date on which such Advance is made) with a term
equivalent to three months; provided that, if no such rate is published by
Reuters (or another commercially available source providing quotations of ICE
LIBOR as designated by Administrative Agent from time to time), the LIBOR Rate
shall be the rate per annum determined by the Administrative Agent using the
average of the rates for London interbank deposits for a three month period in
United States dollars at approximately 11:00 a.m. (London time) on the
applicable rate setting day to prime banks in the London interbank market.  If
the LIBOR Rate is less than zero percent then the LIBOR Rate shall be deemed to
equal zero percent for all purposes of this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).

 

“Loan File” means, with respect to each Collateral Loan delivered to the
Custodian, each of the Required Loan Documents in original or copy as identified
on the related Document Checklist and any other document delivered in connection
therewith.

 

“London Banking Day” means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Losses” has the meaning assigned to such term in Section 13.09(d)(i) and
Section 15.09(a), as applicable.

 

“Maintenance Covenant” means a covenant by any Obligor to comply with one or
more financial covenants during each reporting period (but not more frequently
than quarterly), whether or not such Obligor has taken any specified action.

 

“Mandatory Amortization Advances Outstanding” means the Advances Outstanding as
of the Commitment Termination Date.

 

“Mandatory Amortization Amount” means, with respect to the applicable Payment
Dates set forth below and regardless of whether sufficient funds are on deposit
in the applicable Collection Account in

 

22

--------------------------------------------------------------------------------



 

respect of such Payment Date, an amount equal to the product of (x) the
percentage of set forth below opposite such Payment Date times (y) the Mandatory
Amortization Advances Outstanding:

 

Payment Date

 

Percentage of
Mandatory Amortization
Advances Outstanding
to be Paid on Relevant
Payment Date

 

Fourth Payment Date after the Commitment Termination Date

 

25.00

%

Each Payment Date thereafter

 

6.25

%

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Master Participation Agreement” means the Master Participation Agreement
pursuant to which the Borrower acquires the initial Collateral Loans and the
Closing Date Participation Interests.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower, (b) the business,
assets, financial condition or operations of the Servicer or the Equityholder,
(c) the validity or enforceability of this Agreement or any other Facility
Document or the validity, enforceability or collectability of the Collateral
Loans or the Related Documents generally or any material portion of the
Collateral Loans or the Related Documents, (d) the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties with respect to
matters arising under this Agreement or any other Facility Document, (e) the
ability of each of the Borrower or the Servicer to perform its obligations under
any Facility Document to which it is a party or (f) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s Lien on the
Collateral (excluding in any case a decline in the asset value of the Borrower
or a change in general market conditions or values of the loans and investments
held by the Borrower).

 

“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of a Related Document with respect
thereto executed or effected after the date on which such Collateral Loan is
acquired by the Borrower, that (unless otherwise consented to by the
Administrative Agent prior to or after the effective date of any such amendment,
waiver, consent or modification):

 

(a)                                 reduces or waives one or more interest
payments, permits any interest due with respect to such Collateral Loan in cash
to be deferred or capitalized and added to the principal amount of such
Collateral Loan (other than any deferral or capitalization already expressly
permitted by the terms of its underlying instruments as of the date such
Collateral Loan was acquired by the Borrower) or reduces the rate of interest
payable on such Collateral Loan, in each case, where the Cash Interest Coverage
Ratio with respect to such Collateral Loan is less than 1.50x, as measured on
the most recent quarterly reporting date of the related Obligor or any other
quarterly reporting date of the related Obligor during the preceding
twelve-month period;

 

(b)                                 (i) contractually or structurally
subordinates such Collateral Loan (other than any loan which existed on the date
the Borrower acquired such Collateral Loan, which is senior to such Collateral
Loan) by operation of a priority of payments, turnover provisions or the
transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens on any of the collateral securing such Collateral Loan,
(ii) releases any material guarantor or co-Obligor from its

 

23

--------------------------------------------------------------------------------



 

obligations with respect thereto or (iii) increases the commitment amount of any
loan senior to or pari passu with such Collateral Loan;

 

(c)                               substitutes, releases or terminates all or
substantially all of the underlying assets securing such Collateral Loan;

 

(d)                                 waives, extends or postpones any date fixed
for any scheduled payment or mandatory prepayment of principal (including the
maturity date) on such Collateral Loan;

 

(e)                                  reduces or forgives any principal amount of
such Collateral Loan; or

 

(f)                                   modifies the definition of “Senior Net
Leverage Ratio,” “Total Net Leverage Ratio” or “Cash Interest Coverage Ratio” or
comparable definitions set forth in the Related Documents for such Collateral
Loan in a manner that, in the sole discretion of the Administrative Agent, is
materially adverse to the Secured Parties.

 

“Maximum Moody’s Rating Factor Test” means a test that will be satisfied on any
date of determination if the Weighted Average Moody’s Rating Factor of the
Collateral Loans is less than or equal to 3490.

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of the Eligible Loans as of
such date is less than or equal to 6.0 years.

 

“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Monthly Report Determination Date, (d) the date on which a Collateral Loan is
acquired or disposed of by the Borrower, (e) each Determination Date, (f) the
date of any Material Modification of any Collateral Loan and (g) each other date
requested by the Administrative Agent upon two (2) Business Days’ notice.

 

“Minimum Diversity Score Test” means a test that will be satisfied on any date
of determination if the Diversity Score as of such date equals or exceeds 25.

 

“Minimum Equity Amount” means, at any time, the greater of (a) $35,000,000 and
(b) the Principal Balances of the six (6) largest Eligible Loans (it being
understood that multiple Eligible Loans to the same Obligor and its Affiliates
shall be treated as a single exposure).

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread equals or exceeds
3.50%.

 

“Money” has the meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report” has the meaning specified in Section 8.09(a).

 

“Monthly Report Determination Date” has the meaning specified in
Section 8.09(a).

 

“Monthly Reporting Date” has the meaning specified in Section 8.09(a).

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 5 hereto, as such industry classifications shall be updated at the
option of the Servicer if Moody’s publishes revised industry classifications.

 

24

--------------------------------------------------------------------------------



 

“Moody’s Rating” means, with respect to any Collateral Loan, the public rating
issued by Moody’s with respect to the related Obligor.

 

“Moody’s Rating Factor” means, for each Collateral Loan, the number set forth in
the table below opposite the Moody’s default probability rating (determined
using then-current market methodology) of such Collateral Loan:

 

Moody’s Default
Probability
Rating

 

Moody’s Rating
Factor

 

Moody’s Default
Probability
Rating

 

Moody’s Rating
Factor

 

Aaa

 

1

 

Ba1

 

940

 

Aa1

 

10

 

Ba2

 

1,350

 

Aa2

 

20

 

Ba3

 

1,766

 

Aa3

 

40

 

B1

 

2,220

 

A1

 

70

 

B2

 

2,720

 

A2

 

120

 

B3

 

3,490

 

A3

 

180

 

Caa1

 

4,770

 

Baa1

 

260

 

Caa2

 

6,500

 

Baa2

 

360

 

Caa3

 

8,070

 

Baa3

 

610

 

Ca or lower

 

10,000

 

 

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001 (a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.

 

“Net Aggregate Exposure Amount” means, at any time, the excess (if any) of
(a) the aggregate unfunded amounts in respect of all Delayed Drawdown Collateral
Loans and Revolving Collateral Loans at such time over (b) the aggregate amount
on deposit in the Unfunded Reserve Account at such time.

 

“New Lending Office” has the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Non-Excluded Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Non-U.S. Lender” has the meaning assigned to such term in Section 12.03(f).

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.03, substantially in the form of
Exhibit E hereto.

 

“Noteless Loan” means a Collateral Loan with respect to which (a) the related
loan agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Collateral Loan and (b) no
Underlying Notes issued to the Borrower are outstanding with respect to the
portion of the Collateral Loan transferred to the Borrower.

 

“Notice of Borrowing” has the meaning assigned to such term in Section 2.02.

 

“Notice of Prepayment” has the meaning assigned to such term in Section 2.05.

 

25

--------------------------------------------------------------------------------



 

“Obligations” means all indebtedness and all other amounts owed, whether
absolute, fixed or contingent, at any time or from time to time owing by the
Borrower to any Secured Party or any Affected Person under or in connection with
this Agreement, the Notes or any other Facility Document, including all amounts
payable by the Borrower in respect of the Advances, with interest thereon,
Administrative Expenses and all other amounts payable hereunder or thereunder by
the Borrower.

 

“Obligor” means, in respect of any Collateral Loan, the Person primarily
obligated to pay Collections in respect of such Collateral Loan, including any
applicable guarantors.

 

“OFAC” has the meaning assigned to such term in Section 4.01(f).

 

“Original Asset Value” means, with respect to any Collateral Loan on any date of
determination, the lesser of (i) the fair value of such Collateral Loan as
reasonably determined by the Servicer consistent with its books and records on
the date such Collateral Loan is acquired by the Borrower and (ii) the product
of (x) the Purchase Price of such Collateral Loan on the date such Collateral
Loan is acquired by the Borrower multiplied by (y) such Collateral Loan’s
Principal Balance at such date of determination (which determination shall be
exclusive of accrued interest and premium).

 

“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed by any jurisdiction by reason of such Secured Party having any present
or former connection with such jurisdiction (other than a connection arising
solely from such Secured Party having executed, delivered, become a party to,
performed its obligations under, received any payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced its rights under this Agreement, the Notes or any other Facility
Document or sold or assigned an interest in any Collateral Loan or Facility
Document).

 

“Other Taxes” has the meaning assigned to such term in Section 12.03(b).

 

“Partially-Participated Asset” has the meaning assigned to such term in the
Master Participation Agreement.

 

“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 12.06(c).

 

“Participant Register” has the meaning assigned to such term in
Section 12.06(c)(ii).

 

“Participation Interest” means a participation interest in a loan, debt
obligation or other obligation that satisfies each of the following criteria:
(i) such loan would constitute a Collateral Loan were it acquired directly,
(ii) the seller of the participation is the lender on the loan, (iii) the
aggregate participation in the loan does not exceed the principal amount or
commitment of such loan, (iv) such participation does not grant, in the
aggregate, to the participant in such participation a greater interest than the
seller holds in the loan or commitment that is the subject of the participation,
(v) the entire purchase price for such participation is paid in full at the time
of its acquisition (or, in the case of a participation in a Revolving Collateral
Loan or Delayed Drawdown Collateral Loan, at the time of the funding of such
loan) and (vi) the participation provides the participant all of the economic
benefit and risk of the whole or part of the loan or commitment that is the
subject of the loan participation.  For the avoidance of doubt, a Participation
Interest shall not include a sub-participation interest in any loan.

 

“PATRIOT Act” has the meaning assigned to such term in Section 4.01(f).

 

26

--------------------------------------------------------------------------------



 

“Payment Date” means the seventeenth (17th) day of January, April, July, and
October, the first of which shall be April 17, 2019, or if such day is not a
Business Day, the next succeeding Business Day.  The Final Maturity Date shall
also be a Payment Date.

 

“Payment Date Report” has the meaning specified in Section 8.09(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.

 

“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1 hereto, as such amount is reduced by any Assignment and Acceptance
entered into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage,
as such amount is reduced by an Assignment and Acceptance entered into between
such Lender and an assignee or increased by any Assignment and Acceptance
entered into by such Lender with an assignor.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens created in favor of the Collateral Agent hereunder or under the other
Facility Documents for the benefit of the Secured Parties; (b) Liens for Taxes
if such Taxes shall not at the time be due and payable or if a Person shall
currently be contesting the validity thereof in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of such Person; (c) with respect to agented Collateral
Loans, security interests, liens and other encumbrances in favor of the lead
agent, the collateral agent or the paying agent on behalf of all holders of
indebtedness of the related Obligor under the related facility; (d) any security
interests, liens and other rights or encumbrances granted under any governing
documents or other agreement between or among or binding upon the Borrower as
the holder of equity in an Obligor; and (e) in the case of any Closing Date
Participation Interest that is a Partially-Participated Asset and only until the
elevation thereof to a full assignment, Liens on such Partially-Participated
Asset (but not on the proceeds of the related Participation Interest therein) as
contemplated by the Master Participation Agreement.

 

“Permitted Offer” means a tender offer or redemption notice (i) pursuant to the
terms of which the offeror offers to acquire a Collateral Loan in exchange for
consideration consisting solely of Cash in an amount equal to or greater than
the full face amount of such Collateral Loan plus any accrued and unpaid
interest and (ii) as to which the Servicer has determined in its reasonable
commercial judgment that the offeror has sufficient access to financing to
consummate the offer or redemption.

 

“Permitted Subsidiary” means any Subsidiary (a) that is wholly-owned by the
Borrower, (b) that meets the then-current general criteria of Moody’s and S&P
for bankruptcy remote entities and that includes, in its Constituent Documents,
“special purpose” provisions substantially similar to those in the Constituent
Documents of the Borrower, and (c) that is a Blocker Subsidiary.

 

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

 

“PIK Loan” means a Collateral Loan that permits the Obligor thereon to defer or
capitalize any portion of the accrued interest thereon.

 

27

--------------------------------------------------------------------------------



 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.

 

“Potential Terminated Lender” has the meaning specified in Section 2.16(a).

 

“Prepayment Fee” has the meaning assigned to such term in the Fee Letter.

 

“Prime Rate” means the rate announced by Citibank from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank in connection with extensions of credit to debtors.

 

“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest; provided that, other than as expressly set forth herein,
for all purposes of this Agreement and the other Facility Documents (other than
in determining the Original Asset Value or Asset Value, as applicable, of any
Collateral Loan for purposes of calculating the Borrowing Base or compliance
with the Coverage Test), in determining the Principal Balance of any Delayed
Drawdown Collateral Loan or Revolving Collateral Loan, any unfunded commitments
in respect of such Delayed Drawdown Collateral Loan or Revolving Collateral Loan
shall be assumed to have been fully funded as of such date of determination.

 

“Principal Collection Account” has the meaning specified in Section 8.02(a).

 

“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower as equity contributions
(unless, in the case of any such equity contribution, designated as Interest
Proceeds by the Servicer pursuant to Section 10.06).

 

“Priority of Payments” has the meaning specified in Section 9.01(a).

 

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).

 

“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include, but
not be limited to, any and all amounts from time to time paid or payable under
or in connection with such asset or property.

 

“Process Agent” has the meaning assigned to such term in Section 12.14.

 

“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

 

“Proper Instructions” means instructions (including Trade Confirmations, if
available) received by the Custodian from the Borrower, or the Servicer on
behalf of the Borrower, in any of the following forms acceptable to the
Custodian: (a) in writing signed by an Authorized Person (and delivered by hand,
by mail, by overnight courier or by telecopier); (b) by electronic mail from an
Authorized Person; (c) in tested communication; (d) in a communication utilizing
access codes effected between electro mechanical or electronic devices; or
(e) such other means as may be agreed upon from time to time by the Custodian
and the party giving such instructions.

 

28

--------------------------------------------------------------------------------



 

“Purchase Price” means, with respect to any Collateral Loan, the aggregate
purchase price paid by the Borrower to purchase such Collateral Loan (which
(a) shall be expressed as a percentage of par and (b) shall be determined
exclusive of accrued interest and premium).

 

“QIB” has the meaning assigned to such term in Section 12.06(e).

 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i) that has either (A) a long-term unsecured debt rating of “BBB” or
better by S&P and “A3” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1”
or better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “BBB” or better by S&P and “A3” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent.

 

“Qualified Purchaser” has the meaning assigned to such term in Section 12.06(e).

 

“Ramp-Up Period” means the period from the Closing Date through the earliest to
occur of (a) the date that is three months after the Closing Date (or such later
date as may be agreed in writing by the Borrower and the Administrative Agent)
and (b) the date on which the Borrower provides notice to the Administrative
Agent that the Ramp-Up Period has ended.

 

“Register” has the meaning assigned to such term in Section 12.06(d).

 

“Regulation T”, “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) February 19, 2020; and (b) the Final Maturity
Date.

 

“Related Documents” means, with respect to any Collateral Loan, all agreements
or documents evidencing, securing, governing or giving rise to such Collateral
Loan.

 

“Relevant Test Period” means, with respect to any Collateral Loan, the relevant
test period for the calculation of Senior Net Leverage Ratio, Total Net Leverage
Ratio, Cash Interest Coverage Ratio, or EBITDA, as applicable, for such
Collateral Loan in the applicable Underlying Loan Agreement or, if no such
period is provided for therein, for Obligors delivering monthly financing
statements, each period of the last twelve consecutive reported calendar months,
and for Obligors delivering quarterly financing statements, each period of the
last four consecutive reported fiscal quarters of the principal Obligor on such
Collateral Loan; provided that, with respect to any Collateral Loan for which
the relevant test period is not provided for in the applicable Underlying Loan
Agreement, if an Obligor is a newly-formed entity as to which twelve consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last twelve
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).

 

“Requested Amount” has the meaning assigned to such term in Section 2.02.

 

29

--------------------------------------------------------------------------------



 

“Required Lenders” means, as of any date of determination, Lenders whose
aggregate principal amount of Advances Outstanding plus unused Commitments
aggregate more than 50% of the aggregate amount of the Commitments (used and
unused) or, if the Commitments have expired or been terminated or otherwise
reduced to zero, the aggregate principal amount of all Advances Outstanding;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders Advances
owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Commitments.

 

“Required Loan Documents” means, for each Collateral Loan:

 

(a)                                 an executed copy of the assignment, if
applicable, for such Collateral Loan;

 

(b)                                 other than in the case of a Noteless Loan,
the original executed Underlying Note endorsed by the issuer or the prior holder
of record of such Collateral Loan in blank or to the Borrower;

 

(c)                                  an executed copy of the Underlying Loan
Agreement, together with a copy of all amendments and modifications thereto;

 

(d)                                 a copy of each related security agreement
(if any) signed by each applicable Obligor;

 

(e)                                  a copy of each related guarantee (if any)
then executed in connection with such Collateral Loan; and

 

(f)                                   a Document Checklist.

 

“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, president,
executive vice president, treasurer, chief financial officer, secretary, or vice
president, (b) without limitation of clause (a), in the case of a limited
partnership, a Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner, (c) without limitation
of clause (a), in the case of a limited liability company that, pursuant to its
Constituent Documents, does not have officers, any Responsible Officer of the
sole member, administrative manager or managing member, acting on behalf of the
sole member, administrative manager or managing member in its capacity as sole
member, administrative manager or managing member, (d) in the case of a trust,
the Responsible Officer of the trustee, acting on behalf of such trustee in its
capacity as trustee, (e) an “authorized signatory” or “authorized officer” that
has been so authorized pursuant to customary corporate proceedings, limited
partnership proceedings, limited liability company proceedings or trust
proceedings, as the case may be, and that has responsibilities commensurate with
the matter for which it is acting as a Responsible Officer, (f) without
limitation of clause (a), in the case of the Borrower or the Servicer, an
officer of the Borrower or the Servicer (or officer of the sole member,
administrative manager, managing member or general partner thereof), as
applicable, responsible for the administration of this Agreement, (g) in the
case of the Administrative Agent, an officer of the Administrative Agent
responsible for the administration of this Agreement and (h) in the case of the
Custodian, the Collateral Administrator, the Collateral Agent or the Securities
Intermediary, any officer within such Person (or any successor group) authorized
to act for and on behalf of the Custodian, the Collateral Administrator, the
Collateral Agent or the Securities Intermediary, including any vice president,
assistant vice president or officer of the Custodian, the Collateral
Administrator, the Collateral Agent or the Securities Intermediary customarily
performing functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred within such Person because of such person’s knowledge of and
familiarity

 

30

--------------------------------------------------------------------------------



 

with the particular subject and in each case having direct responsibility for
the administration of this Agreement.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interests of the Borrower now or hereafter
outstanding, and (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding.

 

“Retransfer Date” has the meaning specified in Section 10.03(b)(vi).

 

“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, including
funded and unfunded portions of revolving credit lines and letter of credit
facilities, unfunded commitments under specific facilities and other similar
loans and investments) that by its terms may require one or more future advances
to be made to the related Obligor by the Borrower; provided that any such
Collateral Loan will be a Revolving Collateral Loan only until all commitments
to make advances to the Obligor expire or are terminated or irrevocably reduced
to zero.

 

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and among the Equityholder and the Borrower.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any EU member state or Canada, (ii) any Person operating, organized or
resident in a Sanctioned Country or (iii) any Person controlled by any such
Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.

 

“S&P” means Standard & Poor’s Ratings Service, a Standard & Poor’s Financial
Services LLC business.

 

“S&P Rating” means, with respect to any Collateral Loan, the public rating
issued by S&P with respect to the relevant Obligor.

 

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority of the United States of America at the time administrating the
Securities Act, the Investment Company Act or the Exchange Act.

 

31

--------------------------------------------------------------------------------



 

“Second Lien Loan” means any Collateral Loan (and not a bond or similar
security) that meets the following criteria:

 

(i)                                     is not (and is not expressly permitted
by its terms to become) subordinate in right of payment to any other obligation
for borrowed money of the Obligor of such loan (excluding customary terms
applicable to a second lien lender under customary intercreditor provisions,
such as with respect to the liquidation of the Obligor or of specified
collateral for such loan);

 

(ii)                                  is secured by a valid second priority
perfected Lien in, to or on specified collateral securing the Obligor’s
obligations under such loan (whether or not such loan is also secured by any
higher or lower priority Lien on other collateral);

 

(iii)                               is secured, pursuant to such second priority
perfected Lien, by collateral having a value (determined as set forth below) not
less than the outstanding principal balance of such loan plus the aggregate
outstanding principal balances of all other loans of equal or higher seniority
secured by a first or second Lien in the same collateral; and

 

(iv)                              is not a loan which is secured solely or
primarily by the common stock of its Obligor or any of its Affiliates.

 

The determination as to whether clause (iii) of this definition is satisfied
shall be based on the Servicer’s judgment at the time the loan is acquired by
the Borrower (which value may include an assessment of the Obligor’s cash flow,
enterprise value, general financial condition and other attributes).  The
limitation set forth in clause (iv) above shall not apply with respect to a loan
made to a parent entity that is secured solely or substantially by the stock of
one or more of the subsidiaries of such parent entity to the extent that the
granting by any such subsidiary of a Lien on its own property would (1) in the
case of a subsidiary that is not part of the same consolidated group as such
parent entity for U.S. federal income tax purposes, result in a deemed dividend
by such subsidiary to such parent entity for such tax purposes, (2) violate Law
applicable to such subsidiary (whether the obligation secured is such loan or
any other similar type of indebtedness owing to third parties) or (3) cause such
subsidiary to suffer adverse economic consequences under capital adequacy or
other similar rules, in each case, so long as (x) the Related Documents limit
the incurrence of indebtedness by such subsidiary and (y) the aggregate amount
of all such indebtedness is not material relative to the aggregate value of the
assets of such subsidiary.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, the Collateral Administrator, the Securities Intermediary and the
Lenders.

 

“Secured Party Representative” has the meaning assigned to such term in
Section 12.09.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.

 

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC. Initially, the Securities Intermediary shall be WFB.

 

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Senior Net Leverage Ratio” means, with respect to any Collateral Loan and the
related Obligor for the Relevant Test Period, either (a) the meaning of “Senior
Net Leverage Ratio” or comparable definition set forth in the Related Documents
for such Collateral Loan, or (b) in the case of any Collateral Loan with respect
to which the Related Documents do not include a definition of “Senior Net
Leverage

 

32

--------------------------------------------------------------------------------



 

Ratio” or comparable definition, the ratio obtained by dividing (i) the senior
indebtedness of the related Obligor as of such date, minus the Unrestricted Cash
of such Obligor as of such date by (ii) EBITDA of such Obligor for the Relevant
Test Period, as calculated by the Servicer in good faith in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the Related Documents.

 

“Servicer” has the meaning assigned to such term in Section 14.01(a).

 

“Servicer Indemnified Party” has the meaning assigned to such term in
Section 14.06(b).

 

“Servicing Default” means any one or more of the following:

 

(i)                                     any failure by the Servicer to make any
payment, transfer or deposit into any Covered Account as required by this
Agreement within two (2) Business Days after the date that such payment,
transfer or deposit is required to be made;

 

(ii)                                  any failure by the Servicer to deliver any
report required to be delivered by it under this Agreement or the other Facility
Documents on or before the date that is two (2) Business Days after the date
that such report is required to be delivered;

 

(iii)                               except as otherwise provided in this
definition, a default in any material respect in the performance, or breach in
any material respect, of any covenant or agreement of the Servicer under any
Facility Document to which it is a party, or the failure of any representation
or warranty of the Servicer made in any Facility Document to be correct, in each
case, in all material respects when the same shall have been made, and the
continuation of such default, breach or failure for a period of ten
(10) Business Days after the earlier of (i) the date on which written notice to
the Servicer (which may be by e-mail) of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Administrative Agent or
the Required Lenders, and (ii) the date on which a Responsible Officer of the
Servicer acquires actual knowledge thereof;

 

(iv)                              an Insolvency Event shall occur with respect
to the Servicer;

 

(v)                                 a Change of Control shall occur;

 

(vi)                              the occurrence of an Event of Default;

 

(vii)                           the rendering of one or more final judgments,
decrees or orders by a court or arbitrator of competent jurisdiction for the
payment of money in excess individually or in the aggregate of $500,000 against
the Servicer (exclusive of judgment amounts fully covered by insurance), and the
Servicer shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal, in each case,
within thirty (30) Business Days from the date of entry thereof; or

 

(viii)                        the failure of the Servicer to make any payment
when due (after giving effect to any related grace period) under one or more
agreements for borrowed money to which it is a party in an aggregate amount in
excess of $500,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such indebtedness,
whether or not waived.

 

33

--------------------------------------------------------------------------------

 

“Servicing Fee” means the fee to the Servicer for services rendered and
performance of its obligations under this Agreement, in arrears on each Payment
Date (subject to availability of funds and Priority of Payments), in an amount
equal to 0.25% per annum of the Fee Basis Amount; provided that such amount may
be increased, at the discretion of the Administrative Agent, up to 0.50% per
annum of the Fee Basis Amount for any Successor Servicer appointed hereunder, in
each case, measured as of the Determination Date immediately preceding such
Payment Date (calculated on the basis of a 360-day year and the actual number of
days elapsed).

 

“Servicing Standard” means, with respect to any Collateral Loan included in the
Collateral, to service and administer such Collateral Loan in accordance with
the Related Documents and all customary and usual servicing practices with
reasonable care and in good faith, (i) using a degree of skill, care, prudence,
diligence and attention no less than the higher of (a) that which the Servicer
(or its advisor) exercises with respect to comparable assets that it may manage
for itself and its other clients having similar investment objectives and
restrictions and (b) the customary and usual collateral management practices
that a prudent Servicer of national recognition in the United States would use
to manage comparable assets for its own account and for the account of others,
and (ii) in accordance with the Servicer’s (or its advisor’s) customary
practices and procedures involving assets of the nature and character of the
Collateral Loans.

 

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the New York
Debtor and Creditor Law.

 

“Standard First Lien Loan” means, as of any date of determination, an Eligible
Loan that satisfies each of the following criteria on such date:

 

(i)                                     such Collateral Loan is a First Lien
Loan;

 

(ii)                                  the Obligor with respect to such
Collateral Loan has a Moody’s Rating of B3 or higher and an S&P Rating of B- or
higher by S&P;

 

(iii)                               on the date such Collateral Loan is
purchased by the Borrower, such Collateral Loan has an outstanding Tranche Size
of $400,000,000 or, in the case of Collateral Loans with a Bid Depth of at least
three (3), a Tranche Size of at least $250,000,000;

 

(iv)                              such Collateral Loan has a Bid Depth of at
least two (2) (or, if such Collateral Loan is acquired during the primary
syndication thereof, has a Bid Depth of at least two (2) within ten
(10) Business Days of the acquisition of such Collateral Loan); and

 

(v)                                 transfers of the Collateral Loan may be
effected pursuant to the Standard Terms and Conditions for Par/Near Par Trade
Confirmations as published by The Loan Syndications and Trading
Association, Inc. on the date such Collateral Loan is purchased by the Borrower.

 

“Standard Second Lien Loan” means, as of any date of determination, an Eligible
Loan that satisfies each of the following criteria on such date:

 

(i)                                     such Collateral Loan is a Second Lien
Loan;

 

(ii)                                  the Obligor with respect to such
Collateral Loan has a Moody’s Rating of Caa1 or higher and an S&P Rating of CCC+
or higher by S&P;

 

(iii)                               such Collateral Loan has an outstanding
Tranche Size of at least $100,000,000 on the date such Collateral Loan is
purchased by the Borrower; and

 

34

--------------------------------------------------------------------------------



 

(iv)                              transfers of the Collateral Loan may be
effected pursuant to the Standard Terms and Conditions for Par/Near Par Trade
Confirmations as published by The Loan Syndications and Trading
Association, Inc. on the date such Collateral Loan is purchased by the Borrower.

 

“Structured Finance Obligation” means any debt obligation owing by a special
purpose finance vehicle that is secured directly and primarily by, primarily
referenced to, and/or primarily representing ownership of, a pool of receivables
or a pool of other assets, including collateralized debt obligations,
residential mortgage-backed securities, commercial mortgage-backed securities,
other asset-backed securities, “future flow” receivable transactions and other
similar obligations; provided that asset based lending facilities, loans to
financial service companies, factoring businesses, health care providers and
other genuine operating businesses do not constitute Structured Finance
Obligations.

 

“Subject Laws” has the meaning assigned to such term in Section 4.01(f).

 

“Subsidiary” means any Person with respect to which the Borrower or the
Equityholder, as the case may be, owns, directly or indirectly, more than 50% of
the Equity Securities of such Person; provided that, notwithstanding the
foregoing, a Person whose Equity Securities were acquired by the Borrower or the
Equityholder, as the case may be, in a workout of a Collateral Loan (or, in the
case of the Equityholder, a commercial loan or debt obligation owned by the
Equityholder or one of its Subsidiaries) shall not be deemed to be a
“Subsidiary” for purposes of this Agreement.

 

“Subsidiary Guaranty” means, collectively, each guaranty, joinder or guaranty
supplement delivered pursuant to Section 5.02(l) made by each Permitted
Subsidiary party thereto in favor of the Administrative Agent for the ratable
benefit of the Secured Parties.

 

“Substitute Loan” has the meaning assigned to such term in Section 10.03(a).

 

“Tangible Net Worth” means the aggregate amount of tangible assets of the
Equityholder minus the aggregate amount of liabilities of the Equityholder, in
each case determined in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any taxing Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Securitization” means any private or public term securitization
transaction undertaken by the Equityholder or an Affiliate thereof that is
secured, directly or indirectly, by any Collateral Loan currently or formerly
included in the Collateral or any portion thereof or any interest therein
released from the Lien of this Facility, including, without limitation, any
collateralized loan obligation or collateralized debt obligation offering or
other asset securitization or term facility.

 

“Total Net Leverage Ratio” means, with respect to any Collateral Loan and the
related Obligor, for the Relevant Test Period either (a) the meaning of “Total
Net Leverage Ratio” or comparable definition set forth in the Related Documents
for such Collateral Loan, or (b) in the case of any Collateral Loan with respect
to which the Related Documents do not include a definition of “Total Net
Leverage Ratio” or comparable definition, the ratio obtained by dividing (i) the
total indebtedness of the related Obligor as of such date, minus the
Unrestricted Cash of such Obligor as of such date by (ii) EBITDA of such Obligor
for the Relevant Test Period, as calculated by the Servicer in good faith in
accordance with the Servicing Standard using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the Related
Documents.

 

35

--------------------------------------------------------------------------------



 

“Trade Confirmation” means any customary confirmation of the Borrower’s
acquisition of a Collateral Loan delivered to the Agents by the Borrower
pursuant to Section 13.03(b).

 

“Trade Date” has the meaning assigned to such term in Section 1.04(j).

 

“Tranche Size” means, in respect of any Collateral Loan, the aggregate principal
amount of all of the borrowing facilities available to the Obligor under the
terms of the relevant Underlying Loan Agreement as of the original effective
date of the Underlying Loan Agreement.  For purposes of determining the Tranche
Size in respect of any Collateral Loan: (1) for Collateral Loans that are, in
accordance with then-prevailing market practice, typically bought and sold
together, the respective aggregate principal amount of the borrowing facilities
available to the Obligor under the facilities evidenced by the relevant
Underlying Loan Agreement shall be aggregated (and, for the avoidance of doubt,
the respective aggregate principal amounts of all revolving facilities, term
loan “A” tranches, term loan “B” tranches and similar loan tranches issued under
a single credit agreement shall be aggregated); (2) the respective principal
amounts of lines of credit and delayed draws that, in accordance with
then-prevailing market practice, trade with any Collateral Loan shall be
aggregated; and (3) the respective principal amount of any borrowing facilities
that are, under then prevailing market practice, considered add-on facilities in
respect of any Collateral Loan shall be aggregated with the principal amount of
such Collateral Loan; provided that, in the case of clauses (1), (2) and
(3) above, such facilities are pari passu in terms of repayment seniority and,
with respect to appropriate price adjustments, buyers are typically indifferent
between such facilities.

 

“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.

 

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

“Underlying Loan Agreement” means, with respect to any Collateral Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Collateral Loan is made.

 

“Underlying Note” means one or more promissory notes, if any, executed by an
Obligor evidencing a Collateral Loan.

 

“Unfunded Reserve Account” has the meaning specified in Section 8.05.

 

“Unfunded Reserve Required Amount” has the meaning specified in Section 8.05.

 

“Unrestricted Cash” means “Unrestricted Cash” or any comparable definition in
the Related Document for any Collateral Loan, and in any case that “Unrestricted
Cash” or such comparable definition is not defined in such Related Documents,
all cash available for use for general corporate purposes and not held in any
reserve account or legally or contractually restricted for any particular
purposes or subject to any lien (other than blanket liens permitted under or
granted in accordance with such Related Documents), as reflected on the most
recent financial statements of the related Obligor that have been delivered to
the Borrower.

 

“Unused Amount” means, for any day, an amount equal to the excess of (a) the
Facility Amount on such day over (b) the Advances Outstanding on such day.

 

36

--------------------------------------------------------------------------------



 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warranty Collateral Loan” has the meaning assigned to such term in the Sale
Agreement.

 

“Weighted Average Moody’s Rating Factor” means the number (rounded up to the
nearest whole number) determined by:

 

(a)                                 summing the products of (i) the Principal
Balance of each Eligible Collateral Loan (excluding Defaulted Loans) multiplied
by (ii) the Moody’s Rating Factor of such Eligible Collateral Loan, and

 

(b)                                 dividing such sum by the Aggregate Principal
Balance of all Eligible Collateral Loans as of such date.

 

“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Loans, the number of years following such date obtained by:

 

(a)                                 summing the products of (i): the Average
Life at such time of each Eligible Loan multiplied by (ii) the Principal Balance
of such Eligible Loan; and

 

(b)                                 dividing such sum by the Aggregate Principal
Balance of all Eligible Loans as of such date.

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Eligible Loan, the quotient obtained by
dividing (i) the sum of the products of (A) the number of years (rounded to the
nearest one hundredth thereof) from such date of determination to the respective
dates of each successive Scheduled Distribution of principal of such Eligible
Loan and (B) the respective amounts of principal of such Scheduled Distributions
by (y) the sum of all successive Scheduled Distributions of principal on such
Eligible Loan.

 

“Weighted Average Spread” means, as of any date, the number obtained by
dividing:

 

(a)                                 the amount equal to (i) the Aggregate Funded
Spread with respect to all Eligible Loans plus (ii) the Aggregate Unfunded
Spread, by

 

(b)                                 the Aggregate Principal Balance of all
Eligible Loans as of such date.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Zero Coupon Obligation” means a Collateral Loan that does not provide for
periodic payments of interest in Cash or that pays interest only at its stated
maturity.

 

Section 1.02.                                                        Rules of
Construction

 

For all purposes of this Agreement and the other Facility Documents, except as
otherwise expressly provided or unless the context otherwise requires,
(a) singular words shall connote the plural as well as the singular and vice
versa (except as indicated), as may be appropriate, (b) the words “herein,”
“hereof” and “hereunder” and other words of similar import used in any Facility
Document refer to such Facility

 

37

--------------------------------------------------------------------------------



 

Document as a whole and not to any particular article, schedule, section,
paragraph, clause, exhibit or other subdivision thereof, (c) the headings,
subheadings and table of contents set forth in any Facility Document are solely
for convenience of reference and shall not constitute a part of such Facility
Document nor shall they affect the meaning, construction or effect of any
provision hereof, (d) references in any Facility Document to “include” or
“including” shall mean include or including, as applicable, without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned, (e) any definition of or reference to
any Facility Document, agreement, instrument or other document shall be
construed as referring to such Facility Document, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or any other Facility Document), (f) any reference in any Facility Document,
including the introduction and recitals to such Facility Document, to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions set forth herein or in any other applicable agreement), (g) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time and (h) any reference
herein to the “knowledge of the Borrower” or a “Responsible Officer of the
Borrower” (or words of similar import) shall be deemed to include the knowledge
of the Servicer or a Responsible Officer of the Servicer, as the case may be..

 

Section 1.03.                                                        Computation
of Time Periods

 

Unless otherwise stated in the applicable Facility Document, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including”, the word “through” means “to and including”
and the words “to” and “until” both mean “to but excluding”.  Periods of days
referred to in any Facility Document shall be counted in calendar days unless
Business Days are expressly prescribed.  Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day.

 

Section 1.04.                                                        Collateral
Value Calculation Procedures

 

In connection with all calculations required to be made pursuant to this
Agreement with respect to Scheduled Distributions on any Collateral Loan, or any
payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Collateral Loans, and with respect to the income
that can be earned on Scheduled Distributions on such Collateral Loans and on
any other amounts that may be received for deposit in the Collection Account,
the provisions set forth in this Section 1.04 shall be applied.  The provisions
of this Section 1.04 shall be applicable to any determination or calculation
that is covered by this Section 1.04, whether or not reference is specifically
made to Section 1.04, unless some other method of calculation or determination
is expressly specified in the particular provision.

 

(a)                                 All calculations with respect to Scheduled
Distributions on any Collateral Loan shall be made on the basis of information
as to the terms of each such Collateral Loan and upon reports of payments, if
any, received on such Collateral Loan that are furnished by or on behalf of the
Obligor of such Collateral Loan and, to the extent they are not manifestly in
error, such information or reports may be conclusively relied upon in making
such calculations.

 

(b)                                 For purposes of calculating the Coverage
Test, except as otherwise specified in the Coverage Test, such calculations will
not include (i) scheduled interest and principal payments on Ineligible
Collateral Loans unless or until such payments are actually made and
(ii) ticking fees and other similar fees in respect of Collateral Loans, unless
or until such fees are actually paid.

 

38

--------------------------------------------------------------------------------



 

(c)                                  For each Collection Period and as of any
date of determination, the Scheduled Distribution on any Collateral Loan (other
than a Defaulted Collateral Loan or an Ineligible Collateral Loan, which, except
as otherwise provided herein, shall be assumed to have Scheduled Distributions
of zero) shall be the total amount of (i) payments and collections to be
received during such Collection Period in respect of such Collateral Loan,
(ii) proceeds of the sale of such Collateral Loan received and, in the case of
sales which have not yet settled, to be received during such Collection Period
that are not reinvested in additional Collateral Loans or retained in a
Collection Account for subsequent reinvestment pursuant to Article X, which
proceeds, if received as scheduled, will be available in a Collection Account
and available for distribution at the end of such Collection Period and
(iii) amounts referred to in clause (i) or (ii) above that were received in
prior Collection Periods but were not disbursed on a previous Payment Date or
retained in a Collection Account for subsequent reinvestment pursuant to
Article X.

 

(d)                                 Each Scheduled Distribution receivable with
respect to a Collateral Loan shall be assumed to be received on the applicable
Due Date.

 

(e)                                  References in the Priority of Payments to
calculations made on a “pro forma basis” shall mean such calculations after
giving effect to all payments, in accordance with the Priority of Payments, that
precede (in priority of payment) or include the clause in which such calculation
is made.

 

(f)                                   Except as otherwise provided
herein, Ineligible Collateral Loans will (i) not be included in the calculation
of the Collateral Quality Test or any Coverage Test and (ii) be treated as
having a Principal Balance of zero.

 

(g)                                  For purposes of determining the Minimum
Weighted Average Spread Test (and related computations of Aggregate Funded
Spread), capitalized or deferred interest (and any other interest that is not
paid in cash) will be excluded.

 

(h)                                 Portions of the same Collateral Loan
acquired by the Borrower on different dates (whether through purchase, receipt
by contribution or the making or origination thereof, but excluding subsequent
draws under Revolving Collateral Loans or Delayed Drawdown Collateral Loans)
will, for purposes of determining the purchase price of such Collateral Loan, be
treated as separate purchases on separate dates (and not a weighted average
purchase price for any particular Collateral Loan).

 

(i)                                     For the purposes of calculating
compliance with each of the Concentration Limitations all calculations will be
rounded to the nearest 0.01%.

 

(j)                                    (i) Except as provided in clause
(iii) below, for purposes of calculating compliance with the Coverage Test, any
Collateral Quality Test or any Concentration Limitation under this Agreement in
connection with the acquisition or disposition of a Collateral Loan or Eligible
Investment, the trade date (the “Trade Date”) (and not the settlement date) with
respect to any such Collateral Loan or Eligible Investment under consideration
for acquisition or disposition shall be used to determine compliance with the
Coverage Test, any Collateral Quality Test or any Concentration Limitation and
whether such acquisition or disposition is permitted hereunder, (ii) for
purposes of calculating compliance with the Coverage Test under clause
(i) above, the calculation thereof shall assume (and give pro forma effect to)
(x) the making of an Advance to the Borrower (based on the Advance Rate
applicable thereto) upon settlement of the acquisition of a Collateral Loan
(based on the purchase price therefor) and (y) the repayment of any Advance upon
settlement of the disposition of a Collateral Loan (based on the sale price
therefor) and (iii) for purposes of calculating the Borrowing Base in connection
with the making or repayment of any Advance, such calculation shall be
recalculated at the time when such Advance is made or repaid giving effect to
the settlement of any Collateral Loan acquired or disposed of.

 

39

--------------------------------------------------------------------------------



 

(k)                                 At any time when any one or more of the
Concentration Limitations are exceeded, the Borrower (or the Servicer acting on
its behalf) shall select (from among the Collateral Loans whose Aggregate
Principal Balance causes such Concentration Limitations to be exceeded) the
Collateral Loans, or portions thereof, to be allocated to the Excess
Concentration Amount, and revise such allocations from time to time.

 

(l)                                     To the extent of any ambiguity in the
interpretation of any definition or term contained in this Agreement or to the
extent more than one methodology can be used to make any of the determinations
or calculations set forth herein, the Collateral Administrator shall request
direction from the Administrative Agent as to the interpretation and/or
methodology to be used, and the Collateral Administrator shall follow such
direction, and together with the Collateral Agent, the Custodian, and the
Securities Intermediary, shall be entitled to conclusively rely thereon without
any responsibility or liability therefor.

 

(m)                             Except as otherwise specified herein, any
reference to a Collateral Loan held by a Permitted Subsidiary shall be deemed to
be held by the Borrower and subject to all of the representations, covenants and
other restrictions hereunder as if the Borrower owned such Collateral Loan
directly and each reference to Collateral Loans herein shall be construed
accordingly.

 

ARTICLE II
ADVANCES

 

Section 2.01.                                                        Revolving
Credit Facility; Approval Requests

 

(a)                                 The Servicer, on behalf of the Borrower,
shall, on or prior to the Business Day preceding the proposed trade date of each
proposed acquisition of Collateral Loans (whether proposed to be funded by an
Advance or by the use of the cash proceeds contributed by the Equityholder, or
by an in-kind contribution of Collateral Loans contributed by the Equityholder),
submit an asset approval request for such Collateral Loans through the Citi
Velocity website located at www.citivelocity.com, any successor website notified
by the Administrative Agent or by any other method acceptable to a successor
Administrative Agent (such request, an “Approval Request”).  Such Approval
Request may take the form of a standing list of assets for approval containing
the characteristics of each such asset (other than purchase price), together
with a notice of intention to trade containing the par amount, Bid Depth and
purchase price of the Collateral Loan(s) being acquired delivered on or prior to
the Business Day preceding the proposed trade date.

 

(b)                                 The Administrative Agent shall have the
right to approve or reject any Approval Request in its sole discretion (which
approval may take the form of a standing list of pre-approved assets) and to
request additional information regarding any proposed Collateral Loan.  The
Administrative Agent shall promptly notify the Servicer and the Borrower in
writing (including via email) whether each Approval Request has been approved or
rejected (with a copy to the Collateral Agent).  If the Administrative Agent has
rejected an Approval Request, or withdrawn or withheld its approval of any such
request, then the Borrower shall not be authorized to purchase such proposed
Collateral Loan.

 

(c)                                  On the terms and subject to the conditions
hereinafter set forth, including Article III, each Lender severally agrees to
make loans to the Borrower (each, an “Advance”) from time to time on any
Business Day during the Reinvestment Period, on a pro rata basis in each case in
an aggregate principal amount at any one time outstanding up to but not
exceeding such Lender’s Commitment and, as to all Lenders, in an aggregate
principal amount up to but not exceeding the Borrowing Base as then in effect. 
Each such borrowing of an Advance on any single day is referred to herein as a
“Borrowing”.

 

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 and prepay Advances under Section 2.05.

 

40

--------------------------------------------------------------------------------



 

Section 2.02.                                                        Making of
the Advances

 

(a)                                 If the Borrower desires to make a Borrowing
under this Agreement it shall give the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Administrator) a written notice (each, a
“Notice of Borrowing”) for such Borrowing (which notice shall be irrevocable and
effective upon receipt) not later than 10:00 a.m. on the date which is at least
one (1) Business Day prior to the requested Borrowing Date.

 

Each Notice of Borrowing shall be substantially in the form of Exhibit B hereto,
dated the date the request for the related Borrowing is being made, signed by a
Responsible Officer of the Borrower, shall attach a Borrowing Base Calculation
Statement, and shall otherwise be appropriately completed.  The proposed
Borrowing Date specified in each Notice of Borrowing shall be a Business Day
falling on or prior to the Commitment Termination Date, and the amount of the
Borrowing requested in such Notice of Borrowing (the “Requested Amount”) shall
be equal to at least $1,000,000 or an integral multiple of $100,000 in excess
thereof (or, if less, the remaining unfunded Commitments hereunder or, in the
case of Delayed Drawdown Collateral Loans or Revolving Collateral Loans, such
lesser amount required to be funded by the Borrower in respect thereof).

 

The Administrative Agent shall notify each Lender of its receipt of such Notice
of Borrowing by noon on the day of receipt thereof (or, if such day is not a
Business Day, by noon on the next succeeding Business Day).

 

(b)                                 Each Lender shall, not later than 2:00
p.m. on each Borrowing Date in respect of Advances, make its Percentage of the
applicable Requested Amount available to the Administrative Agent in immediately
available funds by disbursing such funds in USD in the Notice of Borrowing to
the account of the Administrative Agent in accordance with the wiring
instruction set forth in the notification of Notice of Borrowing delivered by
the Administrative Agent to the Lenders pursuant to Section 2.02(a). Once each
Lender has funded its Percentage of the applicable Requested Amount, the
Administrative Agent shall make the Requested Amount available to the Borrower
by disbursing such funds in USD in the Notice of Borrowing to the Principal
Collection Account.

 

Section 2.03.                                                        Evidence of
Indebtedness; Notes

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to it and resulting from the Advances made by such Lender to the
Borrower, from time to time, including the amounts of principal and interest
thereon and paid to it, from time to time hereunder; provided that the failure
of any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Advances in accordance
with the terms of this Agreement.  The Collateral Agent shall be entitled to
conclusively rely upon the information provided to it by the Administrative
Agent with respect to the Advances outstanding with respect to each Lender.

 

(b)                                 Any Lender may request that its Advances to
the Borrower be evidenced by a Note.  In such event, the Borrower shall promptly
prepare, execute and deliver to such Lender a Note payable to such Lender and
otherwise appropriately completed.  Thereafter, the Advances of such Lender
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 12.06(a)) be represented by a Note payable to
such Lender (or registered assigns pursuant to Section 12.06(a)), except to the
extent that such Lender (or assignee) subsequently returns any such Note for
cancellation and requests that such Advances once again be evidenced as
described in clause (a) of this Section 2.03.

 

41

--------------------------------------------------------------------------------



 

Section 2.04.                                                        Payment of
Principal and Interest

 

The Borrower shall pay principal and Interest on the Advances and fees to the
Lenders in accordance with the Priority of Payments as follows:

 

(a)                                 100% of the outstanding principal amount of
each Advance, together with all accrued and unpaid Interest thereon, shall be
payable on the Final Maturity Date.

 

(b)                                 Interest shall accrue at the Interest Rate
on the unpaid principal amount of each Advance from the date of such Advance
until such principal amount is paid in full. The Administrative Agent shall
determine the unpaid Interest and Commitment Fees payable thereto prior to each
Payment Date using the applicable Interest Rate for the related Interest Accrual
Period to be paid by the Borrower with respect to each Advance on each Payment
Date for the related Interest Accrual Period and shall advise each Lender and
the Servicer thereof and shall send a consolidated estimated invoice of all such
Interest and Commitment Fees to the Borrower on the third (3rd) Business Day
prior to such Payment Date (provided that such estimate shall not preclude the
final settlement of interest on such Payment Date or, if necessary, on the next
Payment Date).

 

(c)                                  Accrued Interest on each Advance shall be
payable in arrears (i) on each Payment Date, and (ii) in connection with any
prepayment in full of the Advances pursuant to Section 2.05(a); provided that
(x) with respect to any prepayment in full of the Advances Outstanding, accrued
Interest on such amount through the date of prepayment may be payable on such
date or as otherwise agreed to between the Lenders and the Borrower and (y) with
respect to any partial prepayment of the Advances outstanding, accrued Interest
on such amount through the date of prepayment shall be payable on the Payment
Date following such prepayment.  Accrued Commitment Fees shall be payable in
arrears on each Payment Date.

 

(d)                                 Subject in all cases to Section 2.04(e), the
obligation of the Borrower to pay the Obligations, including the obligation of
the Borrower to pay the Lenders the outstanding principal amount of the Advances
and accrued interest thereon, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms hereof (including
Section 2.15), under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or any other Person may
have or have had against any Secured Party or any other Person.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the obligations of the Borrower under this Agreement are limited
recourse obligations of the Borrower payable solely from the Collateral in
accordance with the Priority of Payments and, following realization of the
Collateral, and application of the proceeds thereof in accordance with the
Priority of Payments and, subject to Section 2.13, all obligations of and any
claims against the Borrower hereunder or in connection herewith after such
realization shall be extinguished and shall not thereafter revive.  No recourse
shall be had against any officer, director, employee, shareholder, Affiliate,
member, manager, agent, partner, principal or incorporator of the Borrower or
their respective successors or assigns for any amounts payable under this
Agreement.  It is understood that the foregoing provisions of this clause
(e) shall not (i) prevent recourse to the Collateral for the sums due or to
become due under any security, instrument or agreement which is part of the
Collateral or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by this Agreement until such Collateral has been
realized.  It is further understood that the foregoing provisions of this clause
(e) shall not limit the right of any Person to name the Borrower as a party
defendant in any proceeding or in the exercise of any other remedy under this
Agreement, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
the Borrower.

 

42

--------------------------------------------------------------------------------



 

Section 2.05.                                                        Prepayment
of Advances

 

(a)                                 Optional Prepayments.  The Borrower may,
from time to time on any Business Day, voluntarily prepay Advances in whole or
in part, without penalty or premium, subject to Section 2.10; provided that the
Borrower shall have delivered to the Collateral Agent and the Administrative
Agent written notice of such prepayment (such notice, a “Notice of Prepayment”)
in the form of Exhibit C hereto not later than 12:00 noon two (2) Business Day
prior to the date of such prepayment (provided that same day notice may be given
to cure any non-compliance with the Coverage Test).  The Administrative Agent
shall promptly notify the Lenders of such Notice of Prepayment.  Each such
Notice of Prepayment shall be irrevocable and effective upon receipt and shall
be dated the date such notice is being given, signed by a Responsible Officer of
the Borrower and otherwise appropriately completed.  Each prepayment of any
Advance by the Borrower pursuant to this Section 2.05(a) (other than a
prepayment made in order to cure any non-compliance with the Coverage Test)
shall in each case be in a principal amount of at least $100,000 or, if less,
the entire outstanding principal amount of the Advances Outstanding or, in the
case of any prepayment of Advances with the proceeds of a prepayment or
repayment of principal of Collateral Loans, such lesser amount as is paid by the
applicable Obligor in respect thereof.  If a Notice of Prepayment is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)                                 Mandatory Prepayments.  The Borrower shall
prepay the Advances on each Payment Date in the manner and to the extent
provided in the Priority of Payments, including as applicable and without
limitation, the Mandatory Amortization Amount applicable to each applicable
Payment Date.  The Borrower shall provide, in each Payment Date Report, notice
of the aggregate amounts of Advances that are to be prepaid on the related
Payment Date in accordance with the Priority of Payments.

 

(c)                                  Coverage Test Failure Payments.

 

(i)                                     In addition to any other obligation of
the Borrower to cure any Coverage Test Failure pursuant to the terms of this
Agreement, if any Coverage Test Failure exists, then the Borrower may eliminate
such Coverage Test Failure in its entirety by effecting one or more (or any
combination thereof) of the following actions in order to eliminate such
Coverage Test Failure: (A) deposit cash in USD into the Principal Collection
Account, (B) repay Advances (together with any breakage payments pursuant to
Section 2.10 and all accrued and unpaid costs and expenses of the Agents,
Custodian, Collateral Administrator, Securities Intermediary and the Lenders, in
each case in respect of the amount so prepaid), (C) sell Collateral Loans in
accordance with Article X, or (D) during the Reinvestment Period, pledge
additional Collateral Loans as Collateral.

 

(ii)                                  In connection with the proposed repayment
of Advances or pledge of additional Collateral Loans as Collateral pursuant to
Section 2.05(c)(i), the Borrower (or the Servicer on its behalf) shall deliver
in accordance with Section 2.05(a) (x) to the Administrative Agent (with a copy
to the Collateral Agent, the Collateral Administrator and the Custodian), notice
of such repayment or pledge and a duly completed Borrowing Base Calculation
Statement, updated to the date such repayment or pledge is being made and giving
pro forma effect to such repayment or pledge, and (y) to the Administrative
Agent, if applicable, a description of any Collateral Loans and each Obligor of
such Collateral Loan to be pledged.

 

(iii)                               Until such time as any Coverage Test Failure
has been cured in full and no other Default or Event of Default has occurred and
is continuing, the Borrower shall not request the right to transfer (by sale,
dividend, distribution or otherwise), and the Borrower shall not request that
the Collateral Agent grant the release of any Lien on, or the transfer of, any
Collateral Loan from the Collateral, other than (i) any transfer that complies
with Section 10.01(a) or (ii) in connection with the settlement of purchases or
sales of Collateral Loans committed to be acquired or sold by the Borrower prior
to the occurrence of such Coverage Test Failure that have not yet settled.

 

43

--------------------------------------------------------------------------------

 

(d)           Additional Prepayment Provisions.  Each prepayment pursuant to
this Section 2.05 shall be subject to Sections 2.04(c) and 2.10 and applied to
the Advances in accordance with the Lenders’ respective Percentages.

 

Section 2.06.                                                        Changes of
Commitments

 

(a)           Automatic Reduction and Termination.

 

(i)            The Commitments of all Lenders shall be automatically reduced to
zero at 5:00 p.m. on the Commitment Termination Date.

 

(ii)           Prior to the Commitment Termination Date, if, as of any
Determination Date after the end of the Ramp-Up Period (or, if a Securitization
Date has occurred, any Determination Date after the three-month anniversary
thereof), the aggregate amount of the Commitments of all Lenders exceeds 133.33%
of the Advances Outstanding as of such date, then at the election of the
Administrative Agent, the aggregate amount of the Commitments of the Lenders
shall be permanently reduced (pro rata, based on each Lender’s Percentage),
without premium or penalty, to an aggregate amount equal to 133.33% of the
Advances Outstanding as of such date.

 

(b)           Optional Termination or Reductions.  Prior to the Commitment
Termination Date, the Borrower shall have the right to terminate or reduce the
unused amount of the Facility Amount at any time or from time to time without
any fee or penalty, except as specified in Section 2.12(b), upon not less than
three (3) Business Days’ prior notice to the Administrative Agent, the
Collateral Agent, the Lenders, the Collateral Administrator and the Custodian of
each such termination or reduction, which notice shall specify the effective
date of such termination or reduction and the amount of any such reduction;
provided that (i) the amount of any such reduction of the Facility Amount (other
than with respect to repayments of Advances outstanding made by the Borrower to
eliminate a Coverage Test Failure) shall be equal to at least $500,000 or an
integral multiple of $100,000 in excess thereof or, if less, the remaining
unused portion thereof, and (ii) no such reduction will reduce the Facility
Amount below the sum of (x) the aggregate principal amount of Advances
Outstanding at such time and (y) the Net Aggregate Exposure Amount.  Such notice
of termination or reduction shall be irrevocable and effective only upon receipt
and shall be applied pro rata to reduce the respective Commitments of each
Lender and shall, if applicable, be subject to the payment of the Prepayment
Fee.

 

(c)           Effect of Termination or Reduction.  The Commitments of the
Lenders once terminated or reduced may not be reinstated.  Each reduction of the
Facility Amount pursuant to this Section 2.06 shall be applied ratably among the
Lenders in accordance with their respective Commitments.

 

Section 2.07.                                                        Maximum
Lawful Rate

 

It is the intention of the parties hereto that the interest on the Advances
shall not exceed the maximum rate permissible under Applicable Law. 
Accordingly, anything herein or in any Note to the contrary notwithstanding, in
the event any interest is charged to, collected from or received from or on
behalf of the Borrower by the Lenders pursuant hereto or thereto in excess of
such maximum lawful rate, then the excess of such payment over that maximum
shall be applied first to the payment of amounts then due and owing by the
Borrower to the Secured Parties under this Agreement (other than in respect of
principal of and interest on the Advances) and then to the reduction of the
outstanding principal amount of the Advances Outstanding.

 

44

--------------------------------------------------------------------------------



 

Section 2.08.                                                        Several
Obligations

 

The failure of any Lender to make any Advance to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Advance on such date.  None of the Administrative Agent, the Collateral
Agent, the Custodian, the Securities Intermediary or the Collateral
Administrator, shall be responsible for the failure of any Lender to make any
Advance, and no Lender shall be responsible for the failure of any other Lender
to make an Advance required to be made by such other Lender.

 

Section 2.09.                                                        Increased
Costs

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, compulsory loan,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Affected Person
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

 

(ii)           subject any Secured Party to any Taxes (other than
(A) Non-Excluded Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)          impose on any Affected Person or the London interbank market any
other condition, cost or expense, affecting this Agreement or Advances made by
such Affected Person by reference to the LIBOR Rate or any participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of making, continuing, converting into or maintaining any
Advance made by reference to the LIBOR Rate (or of maintaining its obligation to
make any such Advance) or to increase the cost to such Affected Person or to
reduce the amount of any sum received or receivable by such Affected Person
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender in Dollars, such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered.  If a Lender requests compensation by the Borrower under this
Section 2.09, the Borrower may, by notice to such Lender, suspend the obligation
of such Lender to make or continue Advances by reference to the LIBOR Rate,
until the event or condition giving rise to such request ceases to be in effect
(in which case (x) all Advances of such Lender to be denominated in Dollars
shall be made or continued by reference to the Base Rate and (y) such Lender
shall have no obligation to make any Advances by reference to the LIBOR Rate);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

 

(b)           Capital Requirements.  If any Affected Person determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Affected Person’s capital or on
the capital of such Affected Person’s holding company, if any, as a consequence
of this Agreement or the Advances made by such Affected Person to a level below
that which such Affected Person or such Affected Person’s holding company could
have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy or liquidity coverage), by an amount
deemed to be material by such Affected Person, then from time to time the
Borrower will pay to such Affected Person in Dollars, such additional amount or
amounts as will compensate such Affected Person or such Affected Person’s
holding company for any such reduction suffered.

 

(c)           Liquidity Support. If as a result of any event or circumstance
similar to those described in clause (a) or (b) of this Section 2.09, any
Affected Person is required to compensate a bank or other financial

 

45

--------------------------------------------------------------------------------



 

institution providing liquidity support, credit enhancement or other similar
support to such Affected Person in connection with this Agreement or the funding
or maintenance of Advances hereunder, then the Borrower shall pay to such
Affected Person such additional amount or amounts as may be necessary to
reimburse such Affected Person for any amounts payable or paid by it.

 

(d)           Certificates from Lenders.  A certificate of an Affected Person
setting forth the amount or amounts, in Dollars, necessary to compensate such
Affected Person or its holding company as specified in clause (a) or (b) of this
Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such amount shown as due on any
such certificate on the next Payment Date after receipt thereof.

 

(e)           Delay in Requests.  Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section shall not constitute a
waiver of such Affected Person right to demand such compensation; provided that
the Borrower shall not be required to compensate an Affected Person pursuant to
this Section for any increased costs or reductions incurred more than six months
prior to the date that such Affected Person notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.10.                                                       
Compensation; Breakage Payments

 

The Borrower agrees to compensate each Affected Person from time to time, on the
Payment Dates following such Affected Person’s written request (which request
shall set forth the basis for requesting such amounts) in accordance with the
Priority of Payments, for all reasonable losses, expenses and liabilities
(including any interest paid by such Affected Person to lenders of funds
borrowed to make or carry an Advance bearing interest that was computed by
reference to the LIBOR Rate and any loss sustained by such Affected Person in
connection with the re-employment of such funds but excluding loss of
anticipated profits), which such Affected Person may sustain: (i) if for any
reason (including any failure of a condition precedent set forth in Article III
but excluding a default by the applicable Lender) a Borrowing of any Advance
bearing interest that was computed by reference to the LIBOR Rate by the
Borrower does not occur on the Borrowing Date specified therefor in the
applicable Notice of Borrowing delivered by the Borrower, (ii) if any payment,
prepayment or conversion of any of the Borrower’s Advances bearing interest that
was computed by reference to the LIBOR Rate occurs on a date that is not the
last day of the relevant Interest Accrual Period, and (iii) if any payment or
prepayment of any Advance bearing interest that was computed by reference to the
LIBOR Rate is not made on a Payment Date or pursuant to a Notice of Prepayment
given by the Borrower.  A certificate as to any amounts payable pursuant to this
Section 2.10 submitted to the Borrower by any Lender (with a copy to the Agents,
and accompanied by a reasonably detailed calculation of such amounts and a
description of the basis for requesting such amounts) shall be conclusive in the
absence of manifest error.

 

Section 2.11.                                                        Illegality;
Inability to Determine Rates

 

(a)           Notwithstanding any other provision in this Agreement, in the
event of a Disruption Event, then the affected Lender shall promptly notify the
Agents and the Borrower thereof, and such Lender’s obligation to make or
maintain Advances hereunder based on the Adjusted Eurodollar Rate shall be
suspended until such time as such Lender may again make and maintain Advances
based on the Adjusted Eurodollar Rate.

 

(b)           Upon the occurrence of any event giving rise to a Lender’s
suspending its obligation to make or maintain Advances based on the Adjusted
Eurodollar Rate pursuant to Section 2.11(a), such Lender

 

46

--------------------------------------------------------------------------------



 

will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office if
such designation would enable such Lender to again make and maintain Advances
based on the Adjusted Eurodollar Rate; provided that such designation is made on
such terms that such Lender and its lending office suffer no unreimbursed cost
or material legal or regulatory disadvantage (as reasonably determined by such
Lender), with the object of avoiding future consequence of the event giving rise
to the operation of any such provision.

 

(c)           If, prior to the first day of any Interest Accrual Period or prior
to the date of any Advance, as applicable, either (i) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for the applicable Advances, or (ii) the Required
Lenders determine and notify the Administrative Agent that the Adjusted
Eurodollar Rate with respect to such Advances does not adequately and fairly
reflect the cost to such Lenders of funding such Advances, the Administrative
Agent will promptly so notify the Borrower, the Collateral Agent and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain Advances
based on the Adjusted Eurodollar Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.

 

(d)           Upon receipt of any notice described in Section 2.11(a) or (c),
the Borrower may revoke any pending request for the making or continuation of an
Advance based on the Adjusted Eurodollar Rate, or, failing that, will be deemed
to have converted such request into a request for an Advance based on the Base
Rate.

 

Section 2.12.                                                        Fees

 

(a)           Commitment Fee.  On each Payment Date, the Borrower shall pay to
the Collateral Agent (for the account of the Lenders on a pro rata basis) a
commitment fee (a “Commitment Fee”) in an amount equal to the sum, for each day
during the related Interest Accrual Period from and including the Closing Date
to and excluding the last day of the Reinvestment Period, of the product of
(i) the Commitment Fee Rate, divided by 360 and (ii) the Unused Amount, in each
case for each such day during the related Interest Accrual Period.

 

(b)           Collateral Agent, Collateral Administrator, Custodian and
Securities Intermediary Fees. The Borrower agrees to pay to the Collateral
Agent, the Collateral Administrator, the Custodian and the Securities
Intermediary such fees as are mutually agreed to in writing from time to time by
the Borrower and the Collateral Agent, the Collateral Administrator, the
Custodian and the Securities Intermediary, including the fees set forth in the
Collateral Administration and Agency Fee Letter.

 

Section 2.13.                                                        Rescission
or Return of Payment

 

The Borrower agrees that, if at any time (including after the occurrence of the
Final Maturity Date) all or any part of any payment theretofore made by it to
any Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence and this Agreement and any
other applicable Facility Document shall continue to be effective or be
reinstated, as the case may be, as to such obligations, all as though such
payment had not been made.

 

47

--------------------------------------------------------------------------------



 

Section 2.14.                                                        Default
Interest

 

During the existence and continuance of an Event of Default, at the election of
the Administrative Agent or Required Lenders, all Obligations (other than
principal and interest on the Advances, where the default rate is reflected in
the Applicable Margin) shall bear interest at the Default Rate until rescinded
by Required Lenders.  Interest payable at the Default Rate shall be payable on
each Payment Date in accordance with the Priority of Payments.

 

Section 2.15.                                                        Payments
Generally

 

(a)           All amounts owing and payable to any Secured Party, any Affected
Person or any Indemnified Party, in respect of the Advances and other
Obligations, including the principal thereof, interest, fees, indemnities,
expenses or other amounts payable under this Agreement or any other Facility
Document, shall be paid on behalf and at the direction of the Borrower (or the
Servicer on behalf of the Borrower) by the Collateral Agent to the applicable
recipient in immediately available funds, on each Payment Date in accordance
with the Priority of Payments, and all without counterclaim, setoff, deduction,
defense, abatement, suspension or deferment.  Each Lender shall provide wire
instructions to the Borrower and the Collateral Agent.  Other than with respect
to payments on a Payment Date, payments must be received by the Collateral Agent
on or prior to 3:00 p.m. on a Business Day to be remitted by the Collateral
Agent on such Business Day to the Lenders; provided that payments received by
the Collateral Agent after 3:00 p.m. on a Business Day will be deemed to have
been paid on the next following Business Day. At no time will the Collateral
Agent have any duty (express or implied) to fund (or front or advance) any
amount owing by the Borrower hereunder.

 

(b)           Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing interest on any Advance,
the date of the making of the Advance shall be included and the date of payment
shall be excluded; provided that, if an Advance is repaid on the same day on
which it is made, one day’s Interest shall be paid on such Advance. 
All computations made by the Collateral Agent, Collateral Administrator or the
Administrative Agent under this Agreement or any other Facility Document shall
be conclusive absent manifest error.

 

(c)           All payments under the Facility Documents shall be made in USD.

 

Section 2.16.                                                        Replacement
of Lenders

 

(a)           Notwithstanding anything to the contrary contained herein, in the
event that (i) any Affected Person shall request reimbursement for amounts owing
pursuant to Section 2.09 (each such Affected Person, a “Potential Terminated
Lender”), (ii) the Borrower shall be required to reimburse any Affected Person
for any Non-Excluded Taxes or pay any additional amounts to any Affected Person
or any Governmental Authority for the account of any Affected Person pursuant to
Section 12.03 (each such Affected Person, also a “Potential Terminated Lender”),
(iii) any Lender is a Defaulting Lender (such Defaulting Lender, also,
a “Potential Terminated Lender”) or (iv) any Lender does not give or approve any
consent, waiver or amendment that requires the approval of all Lenders or all
affected Lenders in accordance with the terms hereof and has been approved by
the Required Lenders (such non-consenting Lender, also, a “Potential Terminated
Lender”), the Borrower, at its sole expense and effort, shall be permitted, upon
written notice to the Administrative Agent and such Potential Terminated Lender,
to require such Potential Terminated Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 2.09 and 12.03) and
obligations under this Agreement and the related Facility Documents to an
assignee permitted pursuant to Section 12.06 (a “Replacement Lender”) that shall
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment); provided that:

 

48

--------------------------------------------------------------------------------



 

(A)          such Potential Terminated Lender shall have received payment of an
amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Facility Documents (including any amounts under Section 2.10 but
subject to Section 2.17) from the Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(B)          in the case of any such assignment resulting from a claim for
compensation under Sections 2.09 or 12.03, such assignment will result in a
reduction in such compensation or payments thereafter;

 

(C)          such assignment does not conflict with applicable Laws; and

 

(D)          in the case of an assignment based on clause (iv) above, the
Replacement Lender shall have consented to the applicable amendment, waiver or
consent.

 

(b)           Each Potential Terminated Lender hereby agrees to take all actions
reasonably necessary, at the sole expense of the Borrower, to permit a
Replacement Lender to succeed to its rights and obligations hereunder.  Upon the
effectiveness of any such assignment to a Replacement Lender, (i) such
Replacement Lender shall become a “Lender” hereunder for all purposes of this
Agreement and the other Facility Documents, (ii) such Replacement Lender shall
have a Commitment in the amount not less than the Terminated Lender’s Commitment
assumed by it and (iii) the Terminated Lender shall have no further Commitment
hereunder.

 

(c)           No Lender shall be required to make any assignment or delegation
pursuant to Section 2.16(a) if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 2.17.                                                        Defaulting
Lenders.

 

(a)     Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender pursuant to Section 2.17(b), to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 12.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Event of Default exists and
is continuing), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this

 

49

--------------------------------------------------------------------------------



 

Agreement; fifth, so long as no Event of Default exists and is continuing, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender until such time as all Advances are held by the Lenders pro
rata in accordance with the Commitments hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.12(a) for any period during which that Lender is
a Defaulting Lender and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender.

 

(b)     Defaulting Lender Cure.  If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
Outstanding to be held on a pro rata basis by the Lenders in accordance with
their Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.18.                                                        Right of
Setoff

 

The Borrower agrees that, in addition to (and without limitation of) any right
of set-off that the Administrative Agent or any Lender may otherwise have, each
of the Administrative Agent and the Lenders shall be entitled, at its option, to
offset amounts owing by the Administrative Agent or such Lender, as the case may
be, to the Borrower (irrespective of the place of payment or booking office of
the obligation and regardless of whether such amounts are then due to the
Borrower), against any amount payable by the Borrower to the Administrative
Agent or such Lender, as the case may be, under this Agreement that is not paid
when due.

 

Section 2.19.                                                        Reserved

 

Section 2.20.                                                        Lending
Offices; Changes Thereto

 

Each Lender may at any time or from time to time designate, by written notice to
the Administrative Agent to the extent not already reflected on Schedule 1, one
or more domestic or foreign lending offices (which, for this purpose, may
include branches or Affiliates of the respective Lender) for the various
Advances made by such Lender (including by designating a separate lending office
(or Affiliate) to act as such); provided that, for designations made after the
Closing Date to the extent such designation shall result in increased costs
under Section 2.09 in excess of those which would be charged in the absence of
the

 

50

--------------------------------------------------------------------------------



 

designation of a different lending office (including a different Affiliate of
the respective Lender), then the Borrower shall not be obligated to pay such
excess increased costs (although the Borrower, in accordance with and pursuant
to the other provisions of this Agreement, shall be obligated to pay the costs
which would apply in the absence of such designation and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective designation). Each lending office and Affiliate of any
Lender designated as provided above shall, for all purposes of this Agreement,
be treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder) and any designation of a lending office pursuant to this Section 2.20
shall not affect the obligation of the Borrower to repay any Obligations in
accordance with the terms of this Agreement.

 

ARTICLE III
CONDITIONS PRECEDENT

 

Section 3.01.                                                        Conditions
Precedent to Initial Advances

 

The obligation of each Lender to make its initial Advance hereunder shall be
subject to the conditions precedent that the Administrative Agent shall have
received on or before the Closing Date the following, each in form and substance
reasonably satisfactory to the Administrative Agent:

 

(a)           each of the Facility Documents duly executed and delivered by the
parties thereto, which shall each be in full force and effect;

 

(b)           one or more certificates of one or more Responsible Officers of
the Borrower certifying (i) as to its Constituent Documents, (ii) as to its
resolutions or other action of its board of directors or board of managers or
members approving this Agreement and the other Facility Documents to which it is
a party and the transactions contemplated hereby and thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the Closing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) to its
knowledge, that no Default or Event of Default has occurred and is continuing,
and (v) as to the incumbency and specimen signature of each of its Responsible
Officers authorized to execute the Facility Documents to which it is a party;

 

(c)           true and complete copies certified by a Responsible Officer of the
Borrower of all Governmental Authorizations, Private Authorizations and
Governmental Filings, if any, required in connection with the transactions
contemplated by this Agreement;

 

(d)           a certificate of a Responsible Officer of the Equityholder
certifying (i) as to its Constituent Documents, (ii) as to its resolutions or
other action of its general partner approving this Agreement and the other
Facility Documents to which it is a party and the transactions contemplated
hereby and thereby, (iii) that its representations and warranties set forth in
the Facility Documents to which it is a party are true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (iv) that no Default or Event of
Default or Servicing Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party;

 

(e)           proper financing statements, in acceptable form for filing on the
Closing Date, under the UCC with the Delaware Secretary of State and any other
applicable filing office in any applicable

 

51

--------------------------------------------------------------------------------



 

jurisdiction that the Administrative Agent deems reasonably necessary or
desirable in order to perfect the interests in the Collateral contemplated by
this Agreement;

 

(f)            copies of proper financing statement amendments (or the
equivalent thereof in any applicable foreign jurisdiction), if any, necessary to
release all security interests and other rights (other than Permitted Liens) of
any Person (other than the Collateral Agent) in the Collateral previously
granted by the Borrower or any transferor;

 

(g)           legal opinions (addressed to each of the Secured Parties) of
(i) counsel to the Borrower, the Servicer and the Equityholder, covering
customary corporate matters, substantive nonconsolidation of the Borrower with
the Servicer and the Equityholder, the true sale nature of any transfers to the
Borrower of Collateral Loans from the Equityholder, and such other matters as
the Administrative Agent and its counsel shall reasonably request and
(ii) counsel to the Collateral Administrator, the Collateral Agent and the
Custodian, covering corporate matters and such other matters as the
Administrative Agent and its counsel shall reasonably request;

 

(h)           the Equityholder shall have made (or substantially simultaneously
or concurrently with the Closing Date shall make) an equity contribution to the
Borrower (or shall be deemed to have made an equity contribution to the Borrower
in the consideration of a portion of the purchase price for the initial
Collateral Loans as provided in the Sale Agreement) in an amount sufficient,
when combined with the proceeds of the initial Advance hereunder, to pay the
purchase price for the initial Collateral Loans to be included in the Collateral
and all fees and expenses in connection therewith;

 

(i)            evidence reasonably satisfactory to it that all of the Covered
Accounts shall have been established;

 

(j)            evidence that (i) all fees due and owing to the Administrative
Agent and each Lender on or prior to the Closing Date have been received or will
be received contemporaneously with the Closing Date; and (ii) the reasonable and
documented fees and expenses of Winston & Strawn LLP, counsel to the
Administrative Agent, and of counsel to the Collateral Agent, the Custodian, the
Securities Intermediary and the Collateral Administrator in connection with the
transactions contemplated hereby, shall have been paid by the Borrower;

 

(k)           delivery of such Collateral (including any promissory note,
executed assignment agreements and word or pdf copies of the principal credit
agreement for each initial Collateral Loan, to the extent received by the
Borrower) as required under this Agreement shall have been effected;

 

(l)            the information required to be set forth in the Borrowing Base
Calculation Statement and the Monthly Report in hard copy and in EXCEL or a
comparable format; and

 

(m)          such other opinions, instruments, certificates and documents from
the Borrower as the Administrative Agent or any Lender shall have reasonably
requested.

 

Section 3.02.                                                        Conditions
Precedent to Each Borrowing

 

The obligation of each Lender to make each Advance to be made by it (including
the initial Advance) on each Borrowing Date shall be subject to the fulfillment
(or waiver by the Required Lenders) of the following conditions; provided that
the conditions described in clauses (c) and (d) (other than a Default or Event
of Default described in Section 6.01(g)) below need not be satisfied if the
proceeds of the Borrowing are used to fund Delayed Drawdown Collateral Loans or
Revolving Collateral Loans then owned by the Borrower or to fund the Unfunded
Reserve Account to the extent required under Section 8.05:

 

52

--------------------------------------------------------------------------------



 

(a)           the Lenders and the Administrative Agent shall have received a
Notice of Borrowing with respect to such Advance (including the Borrowing Base
Calculation Statement attached thereto, all duly completed) delivered in
accordance with Section 2.02;

 

(b)           immediately after the making of such Advance on the applicable
Borrowing Date, the Coverage Test and the Collateral Quality Test shall be
satisfied (or, in the case of the Collateral Quality Test, if the Collateral
Quality Test was not satisfied immediately before the making of such Advance,
the Collateral Quality Test is maintained or improved) (as demonstrated on the
Borrowing Base Calculation Statement attached to such Notice of Borrowing and
certified by a Responsible Officer of the Borrower (or the Servicer on behalf of
the Borrower));

 

(c)           each of the representations and warranties of the Borrower
contained in the Facility Documents shall be true and correct in all material
respects as of such Borrowing Date (except to the extent such representations
and warranties expressly relate to any earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date as if made on such date);

 

(d)           no Default or Event of Default shall have occurred and be
continuing at the time of the making of such Advance or shall result upon the
making of such Advance; and

 

(e)           the Borrower and the Servicer shall have received written notice
from the Administrative Agent (with a copy to the Collateral Administrator),
evidencing the approval of the Administrative Agent in its sole discretion, in
accordance with clause (A) of the definition of “Eligible Loan”, of the relevant
Collateral Loans to be added to the Collateral; and

 

(f)            after the making of such Advances and the deposit of any portion
thereof into the Unfunded Reserve Account, the amount on deposit therein is at
least equal to the Unfunded Reserve Required Amount.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.                                                       
Representations and Warranties of the Borrower

 

The Borrower represents and warrants to each of the Secured Parties on and as of
the Closing Date, as of each applicable Borrowing Date and as of each other date
expressly provided under this Agreement or the other Facility Documents on which
such representations and warranties are required to be (or deemed to be) made,
as follows:

 

(a)           Due Organization; Power and Authority.  The Borrower is a Delaware
limited liability company, duly formed under the laws of its jurisdiction of
organization, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

(b)           Due Qualification and Good Standing.  The Borrower is validly
existing and in good standing under the laws of its jurisdiction of
organization.  The Borrower is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

53

--------------------------------------------------------------------------------



 

(c)           Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability.  The execution and delivery by the Borrower of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(d)           Non-Contravention.  None of the execution and delivery by the
Borrower of this Agreement or the other Facility Documents to which it is a
party, the Borrowings or the pledge of the Collateral hereunder, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents, (ii) conflict with or contravene
(A) any Applicable Law (including the Investment Company Act or any rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder, in each case, that are applicable to the Borrower), (B) any material
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties or (iii) result in a breach or violation of, constitute a
default under, or permit the acceleration of any obligation or liability in, any
material contractual obligation or any material agreement or document to which
it is a party or by which it or any of its assets are bound (or to which any
such obligation, agreement or document relates).

 

(e)           Governmental Authorizations; Private Authorizations; Governmental
Filings.  The Borrower has obtained, maintained and kept in full force and
effect all Governmental Authorizations and Private Authorizations which are
necessary for it to properly carry out its business, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect, and
has made all material Governmental Filings necessary for the execution and
delivery by it of the Facility Documents to which it is a party, the Borrowings
by the Borrower under this Agreement, the pledge of the Collateral by the
Borrower under this Agreement and the performance by the Borrower of its
obligations under this Agreement and the other Facility Documents to which it is
a party, and no material Governmental Authorization, Private Authorization or
Governmental Filing which has not been obtained or made is required to be
obtained or made by it in connection with the execution and delivery by it of
any Facility Document to which it is a party, the Borrowings by the Borrower
under this Agreement, the pledge of the Collateral by the Borrower under this
Agreement or the performance of its obligations under this Agreement and the
other Facility Documents to which it is a party.

 

(f)            Compliance with Agreements, Laws, Etc.  The Borrower has duly
observed and complied with all Applicable Laws relating to the conduct of its
business and its assets, except where the failure to so observe or comply would
not reasonably be expected to have a Material Adverse Effect.  The Borrower has
preserved and kept in full force and effect its legal existence.  The Borrower
has preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  Without limiting
the foregoing, neither the  Borrower nor, to the knowledge of the Borrower, any
Affiliate (other than (1) investment funds (other than the Borrower) managed by
the Servicer, any of its Affiliates or Bain Capital Credit, LP or (2) a Person
whose Equity Securities were acquired by the Borrower in a workout of a
Collateral Loan or by the Equityholder or one of its Subsidiaries in a workout
of a commercial loan or debt obligation owned by the Equityholder or such
Subsidiary) of the Borrower is (i) a country, territory, organization, person or
entity named on a list of (or otherwise subject to sanctions by) the Office of
Foreign Asset Control, U.S. Department of the Treasury (“OFAC”); (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “NonCooperative Jurisdiction” by the Financial

 

54

--------------------------------------------------------------------------------



 

Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001)) (the “PATRIOT Act”), i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Section 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. The Borrower is in compliance with
all applicable OFAC rules and regulations and also in compliance with all
applicable provisions of the PATRIOT Act.

 

(g)           Location.  The Borrower’s office in which the Borrower maintains
its corporate books and records is located at the address for notices to the
Borrower as set forth on Schedule 8 (as such location may change from time to
time as notified to the Administrative Agent in accordance with Section 12.02). 
The Borrower’s jurisdiction of organization is the jurisdiction referred to in
Section 4.01(a).

 

(h)           Investment Company Act.  Assuming compliance by each of the
Lenders and any participant with Section 12.06, neither the Borrower nor the
pool of Collateral is required to register as an “investment company” under the
Investment Company Act.

 

(i)            Volcker Rule. The transactions contemplated by this Agreement do
not result in the Lenders holding an “ownership interest” in a “covered fund”
for purposes of the Volcker Rule.

 

(j)            Taxes.  The Borrower has filed all U.S. federal income tax
returns and all other material tax returns which are required to be filed by it,
if any, and has paid all U.S. federal income taxes and all other material taxes
shown to be due and payable on such returns, if any, or pursuant to any
assessment received by any such Person other than any such taxes, assessments or
charges that are being contested in good faith by appropriate proceedings and
for which appropriate reserves in accordance with GAAP have been established.

 

(k)           Tax Status.  For U.S. federal income tax purposes, the Borrower is
disregarded as an entity separate from its sole owner for U.S. federal income
tax purposes, the Equityholder, within the meaning of Treasury Regulation
Section 301.7701-3. The Equityholder is a United States Person within the
meaning of Section 7701(a)(30) of the Code.

 

(l)            ERISA. Neither the Borrower nor any member of its ERISA Group
has, or during the past five years had, any liability or obligation with respect
to any Plan or Multiemployer Plan.

 

(m)          Plan Assets.  The assets of the Borrower are not treated as “plan
assets” for purposes of Section 3(42) of ERISA and the Collateral is not deemed
to be “plan assets” for purposes of Section 3(42) of ERISA.  The Borrower has
not taken, or omitted to take, any action which could result in any of the
Collateral being treated as “plan assets” for purposes of Section 3(42) of
ERISA. Assuming that the assets of the Lenders, the Administrative Agent and the
Collateral Agent are not deemed to be “plan assets” for purposes of
Section 3(42) of ERISA, the Borrower has not taken, or omitted to take, any
action which could reasonably be expected to result in the occurrence of any
non-exempt Prohibited Transaction in connection with the transactions
contemplated hereunder.

 

(n)           Solvency.  After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, the Borrower is and will be
Solvent.

 

(o)           Material Adverse Effect.  Since its date of formation, no event or
condition has occurred with respect to the Borrower that constitutes a Material
Adverse Effect.

 

55

--------------------------------------------------------------------------------

 

(p)           Exchange Act Compliance; Regulations T, U and X; Margin
Regulations.  None of the transactions contemplated herein or in the other
Facility Documents (including, without limitation, the use of the proceeds from
the transfer of the Collateral) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.  The Borrower does not own
or intend to carry or purchase, and no proceeds from the Advances will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.

 

(q)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of any Responsible Officer of the Borrower,
threatened against it, before any Governmental Authority having jurisdiction
over it or its properties (i) asserting the invalidity of any of the Facility
Documents, (ii) seeking to prevent the making of the Advances or the
consummation of any of the transactions contemplated by the Facility Documents
or (iii) seeking any determination or ruling that would reasonably be expected
to have a Material Adverse Effect.

 

(r)            Sanctions.  None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any Responsible Officer of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
facility established hereby, is a Sanctioned Person. No Advance, use of proceeds
or other transaction contemplated by this Agreement will violate applicable
Sanctions.

 

(s)            Special Purpose Provision.  The Borrower has complied in all
material respects with its Constituent Documents and the activities described in
Section 5.03 hereof.

 

(t)            Beneficial Ownership Certification.  As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

Section 4.02.                                                        Additional
Representations and Warranties of the Borrower

 

The Borrower represents and warrants to each of the Secured Parties on and as of
the Closing Date and each Measurement Date and as of each other date expressly
provided under this Agreement or the other Facility Documents on which such
representations and warranties are required to be (or deemed to be) made, as
follows, as follows:

 

(a)           Information. Each Notice of Borrowing, each Monthly Report, each
Borrowing Base Calculation Statement, each Payment Date Report and all other
written information, reports, certificates and statements furnished by or on
behalf of the Borrower to any Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby is true, complete and correct in all material
respects as of the date such information is stated or certified.  Each
Collateral Loan that is included in the Borrowing Base is an Eligible Loan.

 

(b)           Representations Relating to the Collateral.

 

(i)            The Borrower owns and has good and marketable and the sole legal
and beneficial title to all Collateral Loans (other than with respect to the
Closing Date Participation Interests which, in the case of title, is limited to
beneficial title) and other Collateral free and clear of any Lien or claim of
any Person, other than Permitted Liens;

 

(ii)           the Borrower has acquired its ownership in the Collateral Loans
and other Collateral in good faith without notice of any adverse claim, other
than Permitted Liens;

 

56

--------------------------------------------------------------------------------



 

(iii)          other than Permitted Liens, the Borrower has not pledged,
assigned or sold (except as otherwise permitted under the Facility Documents),
granted a security interest in, or otherwise conveyed (except as otherwise
permitted under the Facility Documents) any of the Collateral;

 

(iv)          the Borrower has full right to grant a security interest in and
assign and pledge the Collateral to the Collateral Agent for the benefit of the
Secured Parties;

 

(v)           the Borrower has not authorized the filing of and is not aware of
any financing statements or any equivalent filing in any applicable jurisdiction
against the Borrower that include a description of collateral covering the
Collateral other than any financing statement or any equivalent filing in any
applicable jurisdiction relating to the security interest granted to the
Collateral Agent hereunder or that has been terminated; and the Borrower is not
aware of any judgment, PBGC liens or tax lien filings against the Borrower or
any of its assets;

 

(vi)          the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or security entitlements to financial assets resulting from the
crediting of financial assets to a “securities account” (as defined in
Section 8-501(a) of the UCC) or supporting obligations;

 

(vii)         all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC or “deposit accounts” as defined in Section 9-102 of
the UCC;

 

(viii)        this Agreement creates a valid, continuing and, upon Delivery of
Collateral, execution of the Account Control Agreement and filing of the
financing statements referenced in clause (xi) below, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other Liens and claims (other than
Permitted Liens) and is enforceable as such against creditors of and purchasers
from the Borrower, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(ix)          the Borrower has received all consents and approvals required by
the terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;

 

(x)           with respect to the Collateral that constitutes Security
Entitlements:

 

(A)          all such Collateral has been and will have been credited to the
applicable Covered Account;

 

(B)          the Securities Intermediary for each Covered Account has agreed to
treat all assets credited to the Covered Accounts as Financial Assets; and

 

(C)          either (x) the Borrower has caused or will have caused, on or prior
to the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral granted to the
Collateral Agent, for the benefit and security of the Secured Parties, hereunder
(which the Borrower hereby agrees may be an “all asset” filing)  or (y)(A) the
Borrower has delivered to the Collateral Agent a fully executed Account

 

57

--------------------------------------------------------------------------------



 

Control Agreement pursuant to which the Securities Intermediary has agreed to
comply with all instructions originated by the Collateral Agent relating to the
Covered Accounts without further consent of the Borrower or (B) the Borrower has
taken all steps necessary to cause the Securities Intermediary to identify in
its records the Collateral Agent as the Person having a Security Entitlement
against the Securities Intermediary in each of the Covered Accounts; and

 

(xi)          with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or within twenty
(20) days after the Closing Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Collateral Agent, for the benefit and security of the Secured
Parties, hereunder (which the Borrower hereby agrees may be an “all asset”
filing).

 

Section 4.03.                                                       
Representations and Warranties of the Equityholder and the Servicer

 

Bain Capital Specialty Finance, Inc., in its capacity as Equityholder and as
Servicer, represents and warrants to each of the Secured Parties on and as of
the Closing Date, as of each applicable Borrowing Date and as of each other date
expressly provided under this Agreement or the other Facility Documents on which
such representations and warranties are required to be (or deemed to be) made,
as follows:

 

(a)           Due Organization.  It is a corporation duly organized and validly
existing under the laws of the State of Delaware, with full power and authority
to own and operate its assets and properties, conduct the business in which it
is now engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

(b)           Due Qualification and Good Standing.  It is in good standing in
the State of Delaware.  It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

(c)           Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability.  The execution and delivery by it, and the performance
of its obligations under the Facility Documents to which it is a party and the
other instruments, certificates and agreements contemplated thereby, are within
its powers and have been duly authorized by all requisite action by it and have
been duly executed and delivered by it and constitute its legal, valid and
binding obligations enforceable against it in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(d)           Non-Contravention.  None of the execution and delivery by it of
this Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents, (ii) conflict with or contravene
(A) any Applicable Law (including the Investment Company Act or any rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder, in each case, that are applicable to the Equityholder), (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties or (iii)

 

58

--------------------------------------------------------------------------------



 

result in a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability in any contractual obligation or any
agreement or document to which it is a party or by which it or any of its assets
are bound (or to which any such obligation, agreement or document relates),
except in the case of clauses (ii) and (iii) above, where such conflicts,
breaches, violations or defaults would not reasonably be expected to have a
Material Adverse Effect.

 

(e)           Governmental Authorizations; Private Authorizations; Governmental
Filings.  It has obtained, maintained and kept in full force and effect all
Governmental Authorizations and Private Authorizations which are necessary for
it to properly carry out its business, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, and made all
material Governmental Filings necessary for the execution and delivery by it of
the Facility Documents to which it is a party, and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party, and no material Governmental Authorization, Private Authorization or
Governmental Filing which has not been obtained or made is required to be
obtained or made by it in connection with the execution and delivery by it of
any Facility Document to which it is a party or the performance of its
obligations under this Agreement and the other Facility Documents to which it is
a party.

 

(f)            Compliance with Agreements, Laws, Etc.  It has duly observed and
complied with all Applicable Laws relating to the conduct of its business and
its assets, except where the failure to so observe or comply would not
reasonably be expected to have a Material Adverse Effect.  It has preserved and
kept in full force and effect its legal existence.  It has preserved and kept in
full force and effect its rights, privileges, qualifications and franchises,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.  Without limiting the foregoing, neither it nor, to
its knowledge any of its Affiliates (other than (1) investment funds (other than
the Borrower) managed by the Servicer, any of its Affiliates or Bain Capital
Credit, LP or (2) a Person whose Equity Securities were acquired by the Borrower
in a workout of a Collateral Loan or by the Equityholder or one of its
Subsidiaries in a workout of a commercial loan or debt obligation owned by the
Equityholder or one of its Subsidiaries) is (i) a country, territory,
organization, person or entity named on an OFAC list; (ii) a Person that resides
or has a place of business in a country or territory named on such lists or
which is designated as a “Non-Cooperative Jurisdiction” by the Financial Action
Task Force on Money Laundering, or whose subscription funds are transferred from
or through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning
of the PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the PATRIOT Act as warranting special measures due to money laundering
concerns. It is in compliance with all applicable OFAC rules and regulations and
also in compliance with all applicable provisions of the PATRIOT Act.

 

(g)           Investment Company Act, Investment Advisers Act of 1940, Etc.  It
is an externally managed, non-diversified closed-end investment company that has
elected to be treated as a business development company under the Investment
Company Act and has elected to be treated for U.S. federal income tax purposes
as, and qualifies as, a regulated investment company under Subchapter M of the
Code.

 

59

--------------------------------------------------------------------------------



 

ARTICLE V
COVENANTS

 

Section 5.01.                                                        Affirmative
Covenants of the Borrower

 

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted, have been paid in full and all Commitments hereunder have been
terminated):

 

(a)           Compliance with Agreements, Laws, Etc.  It shall (i) duly observe
and comply in all material respects with all Applicable Laws relative to the
conduct of its business or to its assets, (ii) preserve and keep in full force
and effect its legal existence, (iii) preserve and keep in full force and effect
its rights, privileges, qualifications and franchises, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, (iv) comply with the terms and conditions of each Facility Document to
which it is a party, its Constituent Documents and, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
each Related Document to which it is a party and (v) obtain, maintain and keep
in full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary or appropriate to properly carry
out its business and the transactions contemplated to be performed by it under
the Facility Documents to which it is a party, its Constituent Documents and the
Related Documents to which it is a party.

 

(b)           Enforcement.

 

(i)            It shall not take any action that would release any Obligor from
any of such Obligor’s covenants or obligations under any instrument or agreement
included in the Collateral, except in the case of (A) repayment of Collateral
Loans, (B) subject to the terms of this Agreement, (1) amendments, consents,
waivers and other modifications of Collateral Loans in accordance with the
Servicing Standard and (2) actions taken in connection with the work out or
restructuring of any Collateral Loan in accordance with the provisions hereof,
and (C) other actions by the Servicer required hereby or otherwise to the extent
not prohibited by, or in conflict with, this Agreement.

 

(ii)           It will not, without the prior written consent of the
Administrative Agent and the Required Lenders, contract with other Persons
(other than the Servicer and the Collateral Administrator) for the performance
of actions and obligations to be performed by the Borrower or the Servicer
hereunder.  Notwithstanding any such arrangement, the Borrower shall remain
primarily liable with respect thereto.  The Borrower will punctually perform,
and use commercially reasonable efforts to cause the Servicer to perform, all of
their obligations and agreements contained in this Agreement or any other
Facility Document to which such Person is a party.

 

(c)           Further Assurances.  It shall promptly upon the reasonable request
of the Administrative Agent or the Required Lenders (through the Administrative
Agent), at the Borrower’s expense, execute and deliver such further instruments
and take such further action in order to maintain and protect the Collateral
Agent’s first-priority perfected security interest in the Collateral pledged by
the Borrower for the benefit of the Secured Parties free and clear of any Liens
(other than Permitted Liens).  At the reasonable request of the Administrative
Agent or the Required Lenders (through the Administrative Agent), the Borrower
shall promptly take, at the Borrower’s expense, such further action in order to
establish and protect the rights, interests and remedies created or intended to
be created under this Agreement in favor of the Secured Parties in the
Collateral, including all actions which are necessary to (x) enable the Secured
Parties to enforce their rights and remedies under this Agreement and the other
Facility Documents, and (y) effectuate the intent and purpose of, and to carry
out the terms of, the Facility Documents.

 

(d)           Financial Statements; Other Information.  It shall provide to the
Administrative Agent or cause to be provided to the Administrative Agent:

 

(i)            within 120 days after the end of each fiscal year of the
Equityholder (commencing with the fiscal year ending 2018), an annual report of
the Equityholder containing an audited

 

60

--------------------------------------------------------------------------------



 

consolidated statement of assets and liabilities as of the end of such fiscal
year, and audited consolidated statements of operations, changes in net assets,
and cash flows, for the year then ended, prepared in accordance with GAAP, each
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Equityholder and its
consolidated Subsidiaries on a consolidated basis;

 

(ii)           within 60 days after the end of each of the first three quarters
of each fiscal year of the Equityholder, an unaudited financial report of the
Equityholder containing a consolidated statement of assets and liabilities,
consolidated statements of operations, changes in net assets, and cash flows,
and a market value report regarding the Equityholder’s investments, in each case
for the period then ended, all certified by one of its senior financial officers
as presenting fairly in all material respects the financial condition and
results of operations of the Equityholder and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(iii)          within three Business Days after a Responsible Officer of the
Borrower obtains actual knowledge of the occurrence and continuance of any
(A) Default or (B) Event of Default, a certificate of a Responsible Officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

 

(iv)          to the extent available to the Servicer (on behalf of the
Borrower) pursuant to the Related Documents, on or prior to date the Borrower
commits to acquire a Collateral Loan, audited financial statements of the
related Obligor for the two year period most recently ended with respect to the
related Obligor;

 

(v)           to the extent available to the Servicer (on behalf of the
Borrower) pursuant to the Related Documents, the annual audited financial
statements with respect to each Obligor, which delivery shall be made within ten
(10) Business Days after receipt by the Borrower or the Servicer (on behalf of
the Borrower) as specified in the Related Documents;

 

(vi)          the portfolio monitoring report prepared by the Servicer with
respect to each Obligor on a monthly basis (including covenant testing), which
delivery shall be made no later than 30 days after the end of each month;

 

(vii)         to the extent available to the Servicer (on behalf of the
Borrower) pursuant to the Related Documents, copies of any material amendment,
restatement, supplement, waiver or other modification to the Related Documents
of any Collateral Loan within ten (10) Business Days following the effectiveness
of such amendment, restatement, supplement, waiver or other modification;
provided, however, that any amendment, restatement, supplement, waiver or other
modification to the Related Documents of any Collateral Loan that would
constitute a Material Modification shall be provided within five (5) Business
Days following the date the Borrower or the Servicer receives a copy thereof;

 

(viii)        together with the financial statements delivered under clauses
(i) and (ii) above, a certificate of a Responsible Officer of the Equityholder
setting forth a calculation of the Tangible Net Worth and “asset coverage” (as
defined in Section 18(h) of the Investment Company Act) of the Equityholder and
its Subsidiaries as of the end of the most recently ended fiscal quarter related
to such financial statements;

 

61

--------------------------------------------------------------------------------



 

(ix)          on each Measurement Date, a Borrowing Base Calculation Statement;

 

(x)           copies of the underwriting and credit memos prepared by the
Servicer with respect to each Obligor, on or prior to date the Borrower commits
to acquire a Collateral Loan, and copies of any updates or amendments thereto,
within five (5) Business Days after such updates or amendments become available;

 

(xi)          within five (5) Business Days after request therefor, such
additional information regarding the Borrower’s financial position or business
and the Collateral (including reasonably detailed calculations of the Coverage
Test and Collateral Quality Test) as the Administrative Agent or the Required
Lenders (through the Administrative Agent) may reasonably request;

 

(xii)         within five (5) Business Days after a Responsible Officer of the
Borrower obtains knowledge thereof, notice of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim with respect to
any Collateral that (A) is asserted by an Obligor with respect to such Obligor’s
obligations under any Related Document with respect to any Collateral (or
portion thereof) or (B) could reasonably be expected to have a Material Adverse
Effect;

 

(xiii)        within five (5) Business Days after a Responsible Officer of the
Borrower obtains knowledge thereof, any event that would cause any Collateral
Loan to become a Defaulted Collateral Loan; and

 

(xiv)        within five (5) Business Days after the occurrence of any ERISA
Event, notice of such ERISA Event and copies of any communications with all
Governmental Authorities or any Multiemployer Plan with respect to such ERISA
Event.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
set forth in Section 5.01(d)(i) and Section 5.01(d)(ii) will be satisfied at any
such time as such financial statements are appropriately filed with the SEC, if
applicable, and notice of such posting is provided to the Administrative Agent
through e-mail or upon receipt of such information through e-mail (with
confirmation of receipt) or another delivery method acceptable to the
Administrative Agent.

 

(e)           Access to Records and Documents.  It shall permit the
Administrative Agent (or any Person designated by the Administrative Agent,
subject to delivery of standard confidentiality agreements) to, upon reasonable
advance notice and during normal business hours, visit and inspect and make
copies thereof at reasonable intervals (i) its books, records and accounts
relating to its business, financial condition, operations, assets and its
performance under the Facility Documents and the Related Documents and to
discuss the foregoing with its and such Person’s officers, partners, employees
and accountants, and (ii) all of its Related Documents, in each case as often as
the Administrative Agent may reasonably request; provided that so long as no
Event of Default has occurred, the Borrower shall be responsible for all costs
and expenses for only one such visit per fiscal year by the Administrative Agent
or its designees and provided, further, that an officer or employee of the
Borrower or the Servicer shall have the opportunity to be present at any
discussion between the Administrative Agent, any Lender or any other Person
designated by the Administrative Agent, on the one hand, and the Borrower’s
accountants, on the other hand.  The Administrative Agent shall provide two
(2) Business Days’ prior notice to the Borrower and the Lenders of any such
visit and any Lender shall be permitted to accompany the Administrative Agent in
such visit.

 

(f)            Use of Proceeds.  It shall use the proceeds of each Advance made
hereunder solely:

 

(i)            to fund or pay the purchase price of Eligible Loans or Eligible
Investments owned or acquired by the Borrower in accordance with the terms and
conditions set forth herein;

 

62

--------------------------------------------------------------------------------



 

(ii)           to fund additional extensions of credit under Delayed Drawdown
Collateral Loans and Revolving Collateral Loans held by the Borrower in
accordance with the terms of this Agreement;

 

(iii)          to fund the Unfunded Reserve Account on or prior to the
Commitment Termination Date to the extent the Unfunded Reserve Account is
required to be funded pursuant to Section 8.05 (and the Borrower shall submit a
Notice of Borrowing requesting a Borrowing of Advances for a Borrowing Date
falling no more than five and no less than one Business Day prior to the
Commitment Termination Date with a Requested Amount sufficient to fully fund the
Unfunded Reserve Account under Section 8.05); and

 

(iv)          not more than one (1) time during each Collection Period, to make
Restricted Payments to the Equityholder or to make deferred purchase price
payments to the Equityholder in respect of Collateral Loans previously
contributed by the Equityholder to the Borrower; provided that with respect to
each such Restricted Payment or deferred purchase price payment, both
immediately before and after giving effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) no Coverage Test Failure
shall have occurred and be continuing.

 

Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.

 

(g)           Information and Reports.  Each Notice of Borrowing, each Monthly
Report, each Borrowing Base Calculation Statement, each Payment Date Report and
all other written information, reports, certificates and statements furnished by
or on behalf of the Borrower to any Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified.

 

(h)           No Other Business.  The Borrower shall not engage in any business
or activity other than (i) borrowing Advances pursuant to this Agreement,
funding, acquiring, owning, holding, administering, selling, enforcing, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Loans, Eligible Investments and the Collateral in
connection therewith and entering into the Facility Documents, any applicable
Related Documents and any other agreement contemplated by this Agreement and
(ii) other activities that are incidental to the activities specified in clause
(i).

 

(i)            Tax Matters.  The Borrower shall (and each Lender hereby agrees
to) treat the Advances and the Notes as debt for U.S. federal income tax
purposes and will take no contrary position, unless otherwise required pursuant
to a closing agreement with the U.S. Internal Revenue Service or a
non-appealable judgment of a court of competent jurisdiction.  Notwithstanding
any contrary agreement or understanding, the Equityholder, the Borrower, the
Agents, the Collateral Administrator, the Custodian, the Securities Intermediary
and the Lenders (and each of their respective employees, representatives or
other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure.  The foregoing provision shall apply from the beginning of
discussions between the parties.  For this purpose, the tax treatment of a
transaction is the purported or claimed U.S. tax treatment of the transaction
under applicable U.S. federal, state or local law, and the tax structure of a
transaction is any fact that may be relevant to understanding the purported or
claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local law.  For U.S. federal income tax purposes, the Borrower shall
remain

 

63

--------------------------------------------------------------------------------



 

disregarded as an entity separate from its sole owner, the Equityholder, within
the meaning of Treasury Regulation Section 301.7701-3. The Equityholder shall
remain a United States Person within the meaning of Section 7701(a)(30) of the
Code.

 

(j)            Collections.  The Borrower shall direct all Obligors (and related
paying agents) to pay all Collections directly to the Collection Account.

 

(k)           Priority of Payments.  The Borrower shall instruct in writing (or
cause the Servicer to instruct in writing) the Collateral Agent to apply all
Interest Proceeds and Principal Proceeds solely in accordance with the Priority
of Payments and the other provisions of this Agreement.

 

(l)            Acquisition of Collateral Loans from the Equityholder. Any
acquisition of Collateral Loans by the Borrower from the Equityholder shall be
effected pursuant to the Sale Agreement and subject in all respects to the terms
and conditions set forth therein.

 

(m)          Assignment of Closing Date Participation Interests. As soon as
practicable, but in no event later than (i) in the case of each
Partially-Participated Asset, March 31, 2019 with respect to at least 75% in
Aggregate Principal Balance of Collateral Loans that are Partially-Participated
Assets (and the remainder of such Partially-Participated Assets no later the
date that is sixty (60) days after the Closing Date) and (ii) in the case of
each other Closing Date Participation Interest, the date this is seventy-five
(75) days after the Closing Date (or, in each case, such longer period to which
the Administrative Agent may agree)), the Borrower shall deliver to the
Custodian and the Administrative Agent a copy of the fully executed assignment
agreement assigning the Collateral Loans related to the Closing Date
Participation Interests directly to the Borrower, certified by an officer of the
Borrower (or the Servicer on behalf of the Borrower) and written evidence
satisfactory to the Administrative Agent that the Borrower is recognized as the
owner of record by the related administrative agent in respect of the Related
Documents.

 

(n)           Beneficial Ownership Regulation. Promptly following any request
therefor, the Borrower shall deliver to the Administrative Agent information and
documentation reasonably requested by the Administrative Agent or any Lender for
purpose of compliance with the Beneficial Ownership Regulation.

 

(o)           Delivery of Additional Information. The Borrower shall deliver to
the Administrative Agent or any Lender (i) promptly following any request
therefor, any information and documentation reasonably requested by the
Administrative Agent or such Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act and the Beneficial Ownership Regulation, and (ii) prompt written
notice of any change in the information provided in the Beneficial Ownership
Certification delivered to the Administrative Agent or such Lender that would
result in a change to the list of beneficial owners identified in such
certification.

 

Section 5.02.                                                        Negative
Covenants of the Borrower

 

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted, have been paid in full and all Commitments hereunder have been
terminated):

 

(a)           Restrictive Agreements.  It shall not enter into or suffer to
exist or permit to become effective any agreement that prohibits, limits or
imposes any condition upon its ability to create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) upon any of its property or revenues
constituting Collateral, whether now owned or hereafter acquired, to secure its
obligations under the Facility Documents other than this Agreement and the other
Facility Documents or to perform its obligations under the Facility Documents to
which it is a party.

 

64

--------------------------------------------------------------------------------



 

(b)           Liquidation; Merger; Sale of Collateral.  It shall not consummate
any plan of liquidation, division, dissolution, partial liquidation, merger or
consolidation (or suffer any liquidation, division, dissolution or partial
liquidation) nor sell, transfer, exchange or otherwise dispose of any of its
assets (other than dispositions permitted under this Agreement), or enter into
an agreement or commitment to do so or enter into or engage in any business with
respect to any part of its assets, except as expressly permitted by this
Agreement and the other Facility Documents (including in connection with the
repayment in full of the Obligations).

 

(c)           Amendments to Constituent Documents, Etc.  Without the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed), (i) it shall not amend, modify or take any action inconsistent with
its Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders).

 

(d)           Liens.  It shall not create, assume or suffer to exist any Lien on
any of its assets now owned or hereafter acquired by it at any time, except for
Permitted Liens or as otherwise expressly permitted by this Agreement and the
other Facility Documents.

 

(e)           Margin Requirements; Covered Transactions.  It shall not
(i) extend credit to others for the purpose of buying or carrying any Margin
Stock in such a manner as to violate Regulation T or Regulation U or (ii) use
all or any part of the proceeds of any Advance, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
violates the provisions of Regulation U or Regulation X.

 

(f)            Changes to Filing Information.  It shall not change its name or
its jurisdiction of organization from that referred to in Section 4.01(a),
unless it gives ten (10) days’ prior written notice to the Administrative Agent
and takes all actions that the Administrative Agent or the Required Lenders
(through the Administrative Agent) reasonably request and determine to be
necessary to protect and perfect the Collateral Agent’s perfected security
interest in the Collateral.

 

(g)           Transactions with Affiliates.  It shall not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates (including sales of Defaulted
Collateral Loans and other Collateral Loans), unless such transaction is upon
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate (it being agreed
that any purchase or sale at par shall be deemed to comply with this
provision).  The foregoing covenant (i) shall not apply to the execution,
delivery and performance of the Facility Documents or the Borrower’s Constituent
Documents, (ii) shall not prohibit the Borrower from making Restricted Payments
permitted under Section 5.02(r) and (iii) shall not prohibit the Equityholder
from transferring Collateral Loans, Cash or other assets to the Borrower in
whole or in part as a capital contribution to the Borrower.

 

(h)           Subject Laws.  It shall not utilize directly or indirectly the
proceeds of any Advance for the benefit of any Person controlling, controlled
by, or under common control with any other Person, whose name appears on the
List of Specially Designated Nationals and Blocked Persons maintained by OFAC or
otherwise in violation of any Subject Laws.

 

(i)            No Claims Against Advances.  Subject to Applicable Law, it shall
not claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Advances or assert any claim against any present or future Lender, by
reason of the payment of any taxes levied or assessed upon any part of the
Collateral.

 

65

--------------------------------------------------------------------------------

 

(j)                                    Indebtedness; Guarantees; Securities;
Other Assets.  It shall not incur or assume or guarantee any indebtedness,
obligations (including contingent obligations) or other liabilities, or issue
any additional securities, whether debt or equity, in each case other than
(i) pursuant to or as expressly permitted by this Agreement and the other
Facility Documents or (ii) pursuant to customary indemnification, expense
reimbursement, funding obligations and similar provisions under the Related
Documents.  The Borrower shall not acquire any Collateral Loan or other property
other than as expressly permitted hereunder.

 

(k)                                 Validity of this Agreement.  It shall not
(i) permit the validity or effectiveness of this Agreement or any grant of
Collateral hereunder to be impaired, or permit the Lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenant or obligation with respect to this
Agreement and (ii) except as permitted by this Agreement, take any action that
would permit the Lien of this Agreement not to constitute a valid first priority
perfected security interest (subject to Permitted Liens) in the Collateral.

 

(l)                                     Subsidiaries.

 

(i)                                     It shall not have or permit the
formation of any Subsidiaries, other than Permitted Subsidiaries; provided, that
to the extent any such Subsidiary is formed, the Borrower shall (A) cause such
Permitted Subsidiary to provide the Administrative Agent with such security
documents and joinders to the Facility Documents (including security documents
with respect to any real property of such new Subsidiary and, if applicable, any
foreign law pledge agreements), appropriate financing statements and, with
respect to all property subject to a mortgage or deed of trust, fixture filings,
all in form and substance reasonably satisfactory to the Administrative Agent
(including being sufficient to grant the Collateral Agent a first priority
perfected Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary) and (B) provide to the Administrative Agent
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such Permitted Subsidiary, in form
and substance reasonably satisfactory to the Administrative Agent and all other
documentation, including one or more opinions of counsel satisfactory in form
and substance to the Administrative Agent, if requested by the Administrative
Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all real property
subject to a Lien).

 

(ii)                                  The Borrower shall ensure that each
Permitted Subsidiary (1) is wholly-owned by the Borrower, (2) will not sell,
transfer, exchange or otherwise dispose of, or pledge, mortgage, hypothecate or
otherwise encumber (or permit such to occur or suffer such to exist) any part of
its assets, except in compliance with the Borrower’s rights and obligations
under this Agreement and with such Subsidiary’s Constituent Documents, (3) will
be subject to the limitations on powers set forth in the organizational
documents of the Borrower, (4) will not have any Subsidiaries other than
Permitted Subsidiaries, (5) will comply with Articles III through VIII and X
through XII hereof (mutatis mutandis) as if it were named as the Borrower in
said Articles (and such Permitted Subsidiary and its assets shall be subject to
such Articles accordingly (other than any requirement to deliver separate
financial statements and calculations), (6) will not incur or guarantee any
indebtedness except the Obligations and indebtedness with respect to which the
Borrower is the sole creditor, (7) will include in its Constituent Documents,
(A) recourse with respect to the costs, expenses or other liabilities of such
Permitted Subsidiary shall be solely to the assets of such Permitted Subsidiary
and no creditor of such Permitted Subsidiary shall have any recourse whatsoever
to the Borrower or its assets except to the extent otherwise required under
applicable law, and (B) a limitation on its business such that it may only
engage in (x) the acquisition of assets permitted under this Agreement and the
disposition of such assets and the distribution of proceeds of such dispositions
(net of applicable taxes and expense payable by such Permitted Subsidiary) to

 

66

--------------------------------------------------------------------------------



 

the Borrower (and activities ancillary thereto) or (y) the management of a
Permitted Subsidiary, (8) will distribute (including by way of interest payment)
100% of the proceeds of the assets acquired by it (net of applicable taxes and
expenses payable by such Subsidiary) to the Borrower, and the Borrower will
ensure that 100% of the shares of stock and all other equity interests in each
Permitted Subsidiary are pledged to the Collateral Agent hereunder, (9) will not
acquire or hold title to any real property or a controlling interest in any
entity that owns real property and (10) shall not be entitled to petition or
take any other steps for the winding up or bankruptcy of the Borrower and shall
not have any claim in respect to any assets of the Borrower.

 

(iii)                               Any document, agreement, or instrument
executed or issued pursuant to this Section shall be a Facility Document.  No
amendment, consent or waiver of any such Facility Document shall be permitted
without the consent of the Administrative Agent.

 

(iv)                              Nothing in clause (i)(A) above shall apply to
any Obligor that becomes a Subsidiary of the Borrower in connection with a
work-out or restructuring of a Collateral Loan or a bankruptcy of the related
Obligor.

 

(m)                             Name.  It shall not conduct business under any
name other than its own.

 

(n)                                 Employees.  It shall not have any employees
(other than officers and directors to the extent they are employees).

 

(o)                                 ERISA. Neither it nor any member of its
ERISA Group shall establish any Plan or Multiemployer Plan.

 

(p)                                 Non-Petition.  The Borrower shall not be
party to any agreements under which it has any material obligation or liability
(direct or contingent) without using commercially reasonable efforts to include
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for loan agreements, related loan documents, bond indentures and related
bond documents, any agreements related to the purchase and sale of any
Collateral Loan which contain customary (as determined by the Servicer) purchase
or sale terms or which are documented using customary (as determined by the
Servicer) loan trading documentation, customary service contracts and engagement
letters entered into in connection with the Collateral Loans and any agreement
that does not impose a material obligation on the Borrower and that is of a type
that customarily does not include “non-petition” or “limited recourse”
provisions.

 

(q)                                 Certificated Securities.  The Borrower shall
not acquire or hold any Certificated Securities in bearer form (other than
securities not required to be in registered form under Section 163(f)(2)(A) of
the Code) in a manner that does not satisfy the requirements of United States
Treasury Regulations section 1.165-12(c) (as determined by the Servicer).

 

(r)                                    Restricted Payments. The Borrower shall
not make any Restricted Payments other than (i) with respect to amounts received
by the Borrower in accordance with Section 9.01 (in the case of Interest
Proceeds and Principal Proceeds) or any other provision of this Agreement or the
Facility Documents which expressly requires or permits payments to be made to or
amounts to be reimbursed to the Equityholder, (ii) amounts distributed by the
Borrower in connection with the acquisition or substitution, as applicable, of
Collateral Loans from the Equityholder in accordance with Article X or (iii) as
permitted by Section 5.01(f)(iv).

 

(s)                                   Loans to Permitted Subsidiaries.  The
Borrower shall not make any loan, advance or contribution to any Permitted
Subsidiary except to pay the fees and expenses of a Permitted Subsidiary in

 

67

--------------------------------------------------------------------------------



 

accordance with and subject to the terms of this Agreement; provided that no
proceeds of Advances hereunder shall be used to pay such fees and expenses.

 

Section 5.03.                                                        Affirmative
Covenants of the Equityholder and the Servicer

 

Bain Capital Specialty Finance, Inc., in its capacity as Equityholder and as
Servicer, covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted, have been paid in full and all Commitments hereunder have been
terminated):

 

(a)                                 Compliance with Agreements, Laws, Etc.  It
shall (i) duly observe and comply in all material respects with all Applicable
Laws relative to the conduct of its business or to its assets, (ii) preserve and
keep in full force and effect its legal existence, (iii) preserve and keep in
full force and effect its rights, privileges, qualifications and franchises,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect, (iv) comply with the terms and conditions of each
Facility Document to which it is a party, its Constituent Documents and each
Related Document to which it is a party and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary or appropriate to properly carry
out (A) its business and (B) the transactions contemplated to be performed by it
under the Facility Documents to which it is a party, its Constituent Documents
and the Related Documents to which it is a party, except, in the case of clause
(v)(A), where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 Information and Reports.  Each Notice of
Borrowing, each Monthly Report, each Borrowing Base Calculation Statement, each
Payment Date Report and all other written information, reports, certificates and
statements furnished by the Servicer to any Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified.

 

(c)                                  Notice of Default.  Within three Business
Days after a Responsible Officer of the Servicer obtains actual knowledge of the
occurrence and continuance of any (A) Default or (B) Event of Default, the
Servicer shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Servicer setting forth the details thereof and the
action which the Servicer is taking or proposes to take with respect thereto;
provided that the Servicer shall not be obligated to deliver such certificate to
the extent that a Responsible Officer of the Borrower delivers a certificate
with respect to such Default or Event of Default pursuant to Section 5.01(c).

 

(d)                                 Access to Records and Documents.  It shall
permit the Administrative Agent (or any Person designated by the Administrative
Agent, subject to delivery of standard confidentiality agreements) to, upon
reasonable advance notice and during normal business hours, visit and inspect
and make copies thereof at reasonable intervals (i) its books, records and
accounts relating to its business, financial condition, operations, assets and
its performance under the Facility Documents and the Related Documents and to
discuss the foregoing with its and such Person’s officers, partners, employees
and accountants, and (ii) all of its Related Documents, in each case as often as
the Administrative Agent may reasonably request; provided that so long as no
Event of Default or Servicing Default has occurred, the Borrower shall be
responsible for all costs and expenses for only one such visit per fiscal year
by the Administrative Agent or its designees; provided, further, that an officer
or employee of the Servicer shall have the opportunity to be present at any
discussion between the Administrative Agent, any Lender or any other Person
designated by the Administrative Agent, on the one hand, and the Servicer’s
accountants, on the other hand.  The Administrative Agent shall provide 10 days’
prior notice to the Lenders of any such visit and any Lender

 

68

--------------------------------------------------------------------------------



 

shall be permitted to accompany the Administrative Agent in such visit. Any such
visit and inspection shall be made simultaneously with any visit and inspection
pursuant to Section 5.01(e).

 

Section 5.04.                                                        Negative
Covenant of the Equityholder and the Servicer

 

Bain Capital Specialty Finance, Inc., in its capacity as Equityholder and as
Servicer, covenants and agrees that, until the Final Maturity (and thereafter
until the date that all Obligations, other than contingent indemnification and
reimbursement obligations for which no claim has been asserted, have been paid
in full and all Commitments hereunder have been terminated), it shall not enter
into or suffer to exist or permit to become effective any agreement that
prohibits, limits or imposes any condition upon its ability to perform its
obligations under the Facility Documents to which it is a party.

 

Section 5.05.                                                        Certain
Undertakings Relating to Separateness

 

Without limiting any, and subject to all, other covenants of the Borrower
contained in this Agreement:

 

(a)                                 The Borrower shall maintain its accounts,
books, accounting and other records separate from those of any other Person,
except that the accounts of the Borrower may be included in the consolidated
financial statements of the Equityholder as required by GAAP or applicable law.

 

(b)                                 The Borrower shall not commingle or pool any
of its funds or assets with those of any Affiliate or any other Person, and it
shall hold all of its assets in its own name, except as otherwise permitted or
required under the Facility Documents.

 

(c)                                  The Borrower shall pay its own debts,
liabilities and expenses only out of its own assets as the same shall become
due; provided that the Borrower may share overhead expenses with another Person
so long as such expenses are allocated fairly and reasonably between the
Borrower and such other Person.

 

(d)                                 The Borrower has observed, and shall observe
in all material respects all (A) limited liability company formalities and
(B) other organizational formalities, in each case to the extent necessary or
advisable to preserve its separate existence, and shall preserve its existence,
and it shall not, nor shall it permit any Affiliate or any other Person to,
amend, modify or otherwise change its Constituent Documents in a manner that
would adversely affect the existence of the Borrower as a bankruptcy-remote
special purpose entity.

 

(e)                                  The Borrower shall have at least one
Independent Manager at all times.

 

(f)                                   The Borrower shall not (A) guarantee,
become obligated for, or hold itself or its credit out to be responsible for or
available to satisfy, the debts or obligations of any other Person or
(B) control the decisions or actions respecting the daily business or affairs of
any other Person, except as permitted by or pursuant to the Facility Documents.

 

(g)                                  The Borrower shall, at all times, hold
itself out to the public as a legal entity separate and distinct from any other
Person, shall not identify itself as a division of any other Person and shall
correct any known misunderstanding regarding its separate identity; provided
that the assets, liabilities and operating results of the Borrower may be
consolidated for accounting purposes and included in consolidated financial
statements of the Equityholder as required by GAAP or applicable law.

 

(h)                                 The Borrower shall maintain its assets in
such a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or any other Person.

 

69

--------------------------------------------------------------------------------



 

(i)                                     Any transaction between the Borrower and
its Affiliates (other than any Permitted Subsidiary) shall be on arm’s-length
terms.

 

(j)                                    Except as provided in the Facility
Documents, the Borrower shall not grant a security interest or otherwise pledge
its assets for the benefit of any other Person.

 

(k)                                 Except as provided in the Facility
Documents, the Borrower shall not acquire any securities or debt instruments of
the Equityholder, its Affiliates or any other Person (except for equity
interests in Obligors in connection with the exercise of any remedies with
respect to a Collateral Loan or any exchange offer, work-out or restructuring of
a Collateral Loan or otherwise form, acquire or own any subsidiary, own any
other entity, or make any investment in any Person, except as permitted by the
Facility Documents).

 

(l)                                     The Borrower shall not make loans or
advances to any Person, except for the Collateral Loans and as permitted by or
pursuant to the Facility Documents.

 

(m)                             The Borrower shall make no transfer of its
Collateral Loans or to the fullest extent permitted by law, engage in any
dissolution liquidation, merger or sale of all or substantially all of its
assets, except as permitted by or pursuant to the Facility Documents.

 

(n)                                 The Borrower shall file its own tax returns
separate from those of any other Person or entity, except to the extent that the
Borrower is not required to file tax returns under Applicable Law or is not
permitted to file its own tax returns separate from those of any other Person.

 

(o)                                 The Borrower shall, to the extent used in
its business, use separate stationery, invoices and checks.

 

(p)                                 The Borrower shall maintain adequate capital
in light of its contemplated business operations; provided, however, that the
foregoing shall not require the Equityholder to make additional capital
contributions.

 

(q)                                 The Borrower shall at all times be organized
as a single-purpose entity with Constituent Documents substantially similar to
those in effect on the Closing Date.

 

(r)                                    The Borrower shall not incur or assume
any debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than the Obligations, except for accrued expenses and
payables in the ordinary course of its business which are paid when due.

 

(s)                                   The Borrower shall at all times conduct
its business so that any assumptions made with respect to the Borrower in any
“substantive non-consolidation” opinion letter delivered in connection with the
Facility Documents will continue to be true and correct in all respects.

 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01.                                                        Events of
Default

 

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

70

--------------------------------------------------------------------------------



 

(a)                                 a default in the payment, when due and
payable, of any interest on or Commitment Fee in respect of the Advances and
such default has not been cured within two (2) Business Days after the due date
of such payment; or

 

(b)                                 (i) the Borrower fails to repay the
Obligations (other than contingent indemnification and reimbursement obligations
for which no claim has been asserted) in full on the Final Maturity Date or
(ii) the failure to make payment of the Mandatory Amortization Amount on the
applicable Payment Date and such default has not been cured within two
(2) Business Days after the due date of such payment; or

 

(c)                                  (i) the Borrower or the pool of Collateral
becomes, or becomes subject to regulation as, an “investment company” under the
Investment Company Act or (ii) the transactions contemplated by this Agreement
result in the Lenders holding an “ownership interest” in a “covered fund” under
the Volcker Rule; or

 

(d)                                 except as otherwise provided in this
Section 6.01, a default in any material respect in the performance, or breach in
any material respect, of any material covenant or agreement of the Borrower, the
Equityholder or the Servicer under this Agreement or the other Facility
Documents to which it is a party, or the failure of any representation or
warranty of the Borrower, the Equityholder or the Servicer made in this
Agreement or in any other Facility Document to be correct, in each case, in all
material respects when the same shall have been made, and the continuation of
such default, breach or failure for a period of thirty (30) days (provided that
breaches of Sections 5.01(a)(ii), 5.01(c), 5.01(d)(i), (ii), (iii) and (viii),
5.01(e), 5.01(f), 5.02, 5.03, 5.04(b) and 5.05 shall not have any cure period)
after the earlier of (i) written notice to the Borrower and the Equityholder
(which may be by e-mail) by either Agent, and (ii) actual knowledge of a
Responsible Officer of the Borrower, the Equityholder or the Servicer, as
applicable; or

 

(e)                                  the rendering of one or more final
judgments, decrees or orders by a court or arbitrator of competent jurisdiction
for the payment of money in excess individually or in the aggregate of $500,000
against the Borrower (exclusive of judgment amounts fully covered by insurance),
and the Borrower shall not have either (x) discharged or provided for the
discharge of any such judgment, decree or order in accordance with its terms or
(y) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal, in each case,
within thirty (30) days from the date of entry thereof; or

 

(f)                                   the Borrower shall have made payments of
amounts in excess of $500,000 in settlement of any litigation, claim or dispute
(exclusive of settlement amounts fully covered by insurance); or

 

(g)                                  an Insolvency Event relating to the
Borrower, the Equityholder or the Servicer occurs; or

 

(h)                                 (i) any material provision of any Facility
Document shall (except in accordance with its terms) terminate, cease to be
effective or cease to be legally valid, binding and enforceable, (ii) the
Borrower, the Equityholder or the Servicer shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Facility Document or any Lien purported to be created
thereunder, or (iii) any Lien securing any obligation under any Facility
Document shall, in whole or in part, cease to be a first priority perfected
security interest of the Collateral Agent, except as otherwise expressly
permitted in accordance with the applicable Facility Document (including, for
the avoidance of doubt, as provided in Section 5.02(k)(ii)); or

 

(i)                                     (i) the Internal Revenue Service shall
file notice of a Lien pursuant to Section 6323 of the Code with regard to any
asset of the Borrower and such Lien shall not have been released within five
Business Days or (ii) the PBGC shall file notice of a Lien pursuant to
Section 4068 of ERISA with regard to any asset of the Borrower and such Lien
shall not have been released within five (5) Business Days; or

 

71

--------------------------------------------------------------------------------



 

(j)                                    a Change of Control occurs; or

 

(k)                                 a Servicing Default occurs; or

 

(l)                                     (i) failure of the Borrower to maintain
at least one Independent Manager (it being understood that the Borrower shall
not be in violation of the requirement to have at least one Independent Manager
after the earlier of an Independent Manager resigning or becoming deceased so
long as a new Independent Manager is appointed within 30 days after a
Responsible Officer of the Borrower has actual knowledge or receives written
notice thereof), (ii) the removal of any Independent Manager of the Borrower
without “cause” (as such term is defined in the organizational document of the
Borrower) or without giving prior written notice to the Administrative Agent,
each as required in the organizational documents of the Borrower, (iii) an
Independent Manager of the Borrower which is not provided by a nationally
recognized service identified in clause (b) of the definition of “Independent
Manager” or such other service reasonably acceptable to the Required Lenders
shall be appointed without the consent of the Required Lenders or (iv) the
Borrower shall otherwise fail to qualify as a bankruptcy-remote entity based
upon the criteria set forth in this Agreement, such that reputable counsel of
national standing could no longer render a substantive nonconsolidation opinion
with respect thereto; or

 

(m)                             any Monthly Report, Payment Date Report or
Borrowing Base Calculation Statement shall fail to be delivered when due and
such failure shall continue for five (5) Business Days; or

 

(n)                                 [reserved]; or

 

(o)                                 the Borrowing Base Test shall not be
satisfied and such failure shall continue for three (3) Business Days; or

 

(p)                                 the occurrence of any material adverse
development with respect to the Borrower, the Servicer or the Equityholder that
has impaired or is reasonably expected to impair such Person’s ability to
perform its obligations under this Agreement or under any of the other Facility
Documents and such impairment has or is reasonably expected to be materially
adverse to the interests of the Secured Parties, in each case in the good faith
commercially reasonable judgment of the Administrative Agent and which has not
been waived pursuant to Section 12.01; or

 

(q)                                 [reserved]; or

 

(r)                                    the Borrower shall on any date fail to
have a Tangible Net Worth at all times of at least $500,000,000; or

 

(s)                                   the “asset coverage” (as defined in
Section 18(h) of the Investment Company Act) of the Equityholder is less than
150% (or any more restrictive asset coverage ratio to which the Equityholder is
subject under Applicable Law); or

 

(t)                                    the Borrower, the Equityholder or the
Servicer shall assign any of its rights or obligations under this Agreement or
any Facility Document to any Person without first obtaining the specific written
consent of the Administrative Agent and (x) in the case of the Borrower and the
Equityholder, each Lender or (y) in the case of the Servicer, the Required
Lenders, which consent may in each case be withheld in their sole and absolute
discretion.

 

For the avoidance of doubt, references to Borrower in this Section 6.01 shall be
deemed to include any Permitted Subsidiary.

 

72

--------------------------------------------------------------------------------



 

Section 6.02.                                                        Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, in addition to all rights and remedies
specified in this Agreement and the other Facility Documents, including
Article VII, and the rights and remedies of a secured party under Applicable
Law, including the UCC, the Administrative Agent shall, at the request of, or
may with the consent of, the Required Lenders, by notice to the Borrower (with a
copy to the Collateral Agent and the Servicer), do any one or more of the
following: (1) declare the Commitments to be terminated forthwith, whereupon the
Commitments shall forthwith terminate, and (2) declare the principal of and the
accrued interest on the Advances and all other amounts whatsoever payable by the
Borrower hereunder to be forthwith due and payable, whereupon such amounts shall
be immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default described in clause
(g) of Section 6.01 with respect to the Borrower, the Commitments shall
automatically terminate and the Advances and all such other amounts shall
automatically become due and payable, without any further action by any party.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default or a Servicing Default, Administrative Agent
shall, at the request of, or may with the consent of, the Required Lenders,
deliver written notice to the Servicer of the exercise of the right to direct
the Servicer or any other control rights with respect to the Collateral
including: (u) the exercise of the Servicer’s rights and obligations under the
Facility Documents (including the right to direct the Servicer to exercise such
rights), including its unilateral power to (A) consent to modifications to
Collateral Loans, (B) take any discretionary action with respect to Collateral
Loans and (C) direct the acquisition, sales and other dispositions of Collateral
Loans; (v) the termination of the Servicer’s rights to exercise any rights or
take any action with respect to the Collateral; (w) the transfer of the
Servicer’s rights and obligations under the Facility Documents to a successor
Servicer; (x) if the Servicer is not terminated or otherwise replaced in
accordance with this Agreement, to require the Servicer to obtain the consent of
the Administrative Agent before agreeing to any modification of any Collateral
Loan, taking any discretionary action with respect to any Collateral Loan or
causing the Borrower to sell or otherwise dispose of any Collateral Loan; (y) if
the Servicer is not terminated or otherwise replaced in accordance with this
Agreement, to require the Servicer to cause the Borrower to sell or otherwise
dispose of any Collateral Loan as directed by the Administrative Agent pursuant
to Section 7.03, and (z) with respect to any specific Collateral Loan, to
require the Servicer to take such discretionary action with respect to such
Collateral Loan as directed by the Administrative Agent.

 

(c)                                  Power of Attorney.

 

(i)                                     The Borrower hereby irrevocably appoints
the Administrative Agent as its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies provided for (and subject to the
terms and conditions set forth) in this Agreement including without limitation
the following powers: (i) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (ii) to make all necessary transfers of
the Collateral in connection with any such sale or other disposition made
pursuant hereto, (iii) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, (iv) to sign any agreements, orders or other documents in
connection with or pursuant to any Facility Document, (v) [reserved] and (vi) to
exercise directly the Servicer’s rights and obligations under this Agreement,
including the exercise of rights set forth in Section 6.02(b), if and to the
extent that the Servicer has not complied with any direction given by the
Administrative Agent in accordance with this Agreement within three (3) Business
Days after the Business Day on which such direction was given to the Servicer;
provided that no such

 

73

--------------------------------------------------------------------------------



 

direction or lapse of time shall be required after the occurrence and during the
continuance of a Servicing Default. Nevertheless, if so requested by the
Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Administrative Agent all
proper bills of sale, assignments, releases and other instruments as may be
designated in any such request.

 

(ii)                                  No person to whom this power of attorney
is presented as authority for the Administrative Agent to take any action or
actions contemplated by clause (c)(i) shall inquire into or seek confirmation
from the Borrower as to the authority of the Administrative Agent to take any
action described below, or as to the existence of or fulfillment of any
condition to the power of attorney described in clause (c)(i), which is intended
to grant to the Administrative Agent unconditionally the authority to take and
perform the actions contemplated herein, and to the extent permitted by
Applicable Law, the Borrower irrevocably waives any right to commence any suit
or action, in law or equity, against any person or entity that acts in reliance
upon or acknowledges the authority granted under this power of attorney. The
power of attorney granted in clause (c)(i) is coupled with an interest and may
not be revoked or canceled by the Borrower until all Obligations of the Borrower
under the Facility Documents have been paid in full and the Administrative Agent
has provided its written consent thereto.

 

(iii)                               Notwithstanding anything to the contrary
herein, the power of attorney granted pursuant to this Section 6.02(c) shall
only be exercisable after the occurrence and during the continuance of an Event
of Default or an event of default under any other Facility Document; provided
that the power of attorney granted pursuant to Section 6.02(c)(i)(v) shall
exercisable by the Administrative Agent at any time and from time to time.

 

ARTICLE VII
PLEDGE OF COLLATERAL;
RIGHTS OF THE COLLATERAL AGENT

 

Section 7.01.                                                        Grant of
Security

 

(a)                                 The Borrower hereby grants, pledges and
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, as collateral security for all Obligations, a continuing security
interest in, and a Lien upon, all of the Borrower’s right, title and interest
in, to and under, the following property, in each case whether tangible or
intangible, wheresoever located, and whether now owned by the Borrower or
hereafter acquired and whether now existing or hereafter coming into existence
(all of the property described in this Section 7.01(a) being collectively
referred to herein as the “Collateral”):

 

(i)                                     all Collateral Loans and Related
Documents, both now and hereafter owned, including all Collections and other
Proceeds thereon or with respect thereto;

 

(ii)                                  each Covered Account and all Money and all
investment property (including all securities, all security entitlements with
respect to such Covered Account and all financial assets carried in such Covered
Account) from time to time on deposit in or credited to each Covered Account;

 

(iii)                               all interest, dividends, stock dividends,
stock splits, distributions and other Money or property of any kind distributed
in respect of the Collateral Loans of the Borrower, which the Borrower is
entitled to receive, including all Collections in respect of all Collateral
Loans;

 

74

--------------------------------------------------------------------------------



 

(iv)                              each Facility Document and all rights,
remedies, powers, privileges and claims under or in respect thereto (whether
arising pursuant to the terms thereof or otherwise available to the Borrower at
law or equity) and all security interests and pledges granted in favor of the
Borrower, including the right to enforce each such document and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect thereto, to the same extent as the
Borrower could but for the assignment and security interest granted to the
Collateral Agent under this Agreement;

 

(v)                                 all Cash or Money in possession of the
Borrower or delivered to the Collateral Agent (or its bailee) or granted to the
Borrower under any Facility Document;

 

(vi)                              all accounts, chattel paper, deposit accounts,
financial assets, general intangibles, instruments, investment property,
letter-of-credit rights and other supporting obligations relating to the
foregoing (in each case as defined in the UCC);

 

(vii)                           all securities, loans and investments, and all
other property of any type or nature in which the Borrower has an interest
(including the equity interests of each Subsidiary of the Borrower), and all
property of the Borrower which is delivered to the Collateral Agent by or on
behalf of the Borrower (whether or not constituting Collateral Loans or Eligible
Investments);

 

(viii)                        all Liens, property, guaranties, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the assets,
investments and properties described above; and

 

(ix)                              all Proceeds of any and all of the foregoing.

 

(b)                                 All terms used in this Section 7.01 but not
defined in Section 1.01 shall have the respective meanings assigned to such
terms in the UCC as applicable.

 

Section 7.02.                                                        Release of
Security Interest

 

If and only if all Obligations (other than unasserted contingent obligations)
have been paid in full and all Commitments have been terminated and the
Administrative Agent has provided notice of the same to the Collateral Agent,
the Collateral Agent, on behalf of the Secured Parties, shall, at the expense of
the Borrower, promptly execute, deliver and file or authorize for filing such
instruments as the Borrower shall prepare and reasonably request in order to
reassign, release or terminate the Secured Parties’ security interest in the
Collateral.  The Secured Parties acknowledge and agree that upon the sale or
disposition of any Collateral by the Borrower in compliance with the terms and
conditions of this Agreement, the security interest of the Secured Parties in
such Collateral shall immediately and automatically terminate without further
act, the Administrative Agent shall promptly provide notice of the same to the
Collateral Agent, and the Collateral Agent shall, on behalf of the Secured
Parties and at the expense of the Borrower, execute, deliver and file or
authorize for filing such instruments as the Borrower shall prepare and
reasonably request to reflect or evidence such termination.  Any and all actions
under this Article VII in respect of the Collateral shall be without any
recourse to, or representation or warranty by any Secured Party and shall be at
the sole cost and expense of the Borrower.

 

Section 7.03.                                                        Rights and
Remedies

 

The Collateral Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law.  Upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent or its designees shall, acting solely at

 

75

--------------------------------------------------------------------------------



 

the written direction of the Administrative Agent or the Required Lenders acting
through the Administrative Agent, (a) instruct the Borrower to deliver any or
all of the Collateral, the Related Documents and any other document relating to
the Collateral to the Collateral Agent or its designees and otherwise give all
instructions for the Borrower regarding the Collateral; (b) sell or otherwise
dispose of the Collateral, all without judicial process or proceedings; (c) take
control of the Proceeds of any such Collateral; (d) subject to the provisions of
the applicable Related Documents, exercise any consensual or voting rights in
respect of the Collateral; (e) release, make extensions, discharges, exchanges
or substitutions for, or surrender all or any part of the Collateral;
(f) enforce the Borrower’s rights and remedies with respect to the Collateral;
(g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral; (h) require that the
Borrower immediately take all actions necessary to cause the liquidation of the
Collateral in order to pay all amounts due and payable in respect of the
Obligations, in accordance with the terms of the Related Documents; (i) redeem
or withdraw or cause the Borrower to redeem or withdraw any asset of the
Borrower to pay amounts due and payable in respect of the Obligations; (j) make
copies of all books, records and documents relating to the Collateral; and
(k) endorse the name of the Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against an account debtor. 
In the absence of written direction of the Administrative Agent or the Required
Lenders (acting through the Administrative Agent), the Collateral Agent shall
take no action. The Collateral Agent shall not be liable to the Administrative
Agent, the Required Lenders or any other party for any action taken or omitted
to be taken at the direction of the Administrative Agent or the Required Lenders
(acting through the Administrative Agent) or any inaction in the absence
thereof.

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of the Administrative Agent or the
Required Lenders (acting through the Administrative Agent), it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral to be assigned to the Collateral Agent or its designee.  For purposes
of taking the actions described in clauses (a) through (k) of this Section 7.03
the Borrower hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact after the occurrence and during the continuance of an Event of
Default (which appointment being coupled with an interest and is irrevocable
while any of the Obligations remain unpaid (other than unasserted contingent
obligations)), with power of substitution, in the name of the Collateral Agent
or in the name of the Borrower or otherwise, for the use and benefit of the
Collateral Agent for the benefit of the Secured Parties, but at the cost and
expense of the Borrower and, except as expressly required by Applicable Law,
without notice to the Borrower. Such appointment shall in no way impose upon the
Collateral Agent any obligation to take any such action unless specifically
directed to do so and subject to the receipt of an indemnity from the Lenders
reasonably satisfactory to it.

 

Section 7.04.                                                        Remedies
Cumulative

 

Each right, power, and remedy of the Agents and the other Secured Parties, or
any of them, as provided for in this Agreement or in the other Facility
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Facility Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by the
Agents or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.

 

Section 7.05.                                                        Related
Documents

 

(a)                                 Each of the Borrower and the Servicer hereby
agrees that, to the extent not expressly prohibited by the terms of the Related
Documents, after the occurrence and during the continuance of an Event of
Default, it shall (i) upon the written request of the Administrative Agent,
promptly forward to the

 

76

--------------------------------------------------------------------------------



 

Administrative Agent all material information and notices which it receives
under or in connection with the Related Documents relating to the Collateral,
and (ii) upon the written request of the Administrative Agent, act and refrain
from acting in respect of any request, act, decision or vote under or in
connection with the Related Documents relating to the Collateral only in
accordance with the direction of the Administrative Agent (in its reasonable
discretion).

 

(b)                                 The Borrower agrees that, to the extent the
same shall be in the Borrower’s possession, it will hold all Related Documents
relating to the Collateral in trust for the Collateral Agent on behalf of the
Secured Parties, and upon request of the Administrative Agent following the
occurrence and during the continuance of an Event of Default or as otherwise
provided herein, promptly deliver the same to the Collateral Agent or its
designee.  In addition, in accordance with this Agreement, promptly (and in any
event within five (5) Business Days) following its acquisition of any Collateral
Loan, the Borrower shall deliver to the Custodian the Required Loan Documents.

 

Section 7.06.                                                        Borrower
Remains Liable

 

(a)                                 Notwithstanding anything herein to the
contrary, (i) the Borrower shall remain liable under the contracts and
agreements included in and relating to the Collateral (including the Related
Documents) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed, and (ii) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.

 

(b)                                 No obligation or liability of the Borrower
is intended to be assumed by the Administrative Agent or any other Secured Party
under or as a result of this Agreement or the other Facility Documents, or the
transactions contemplated hereby or thereby, including under any Related
Document or any other agreement or document that relates to Collateral and, to
the maximum extent permitted under provisions of Law, the Administrative Agent
and the other Secured Parties expressly disclaim any such assumption.

 

Section 7.07.                                                        Protection
of Collateral

 

The Borrower shall from time to time execute and deliver all such supplements
and amendments hereto and file or authorize the filing of all such UCC-1
financing statements and continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary to secure the rights and remedies of the Secured Parties hereunder and
to:

 

(a)                                 grant security more effectively on all or
any portion of the Collateral;

 

(b)                                 maintain, preserve and perfect any grant of
security made or to be made by this Agreement including the first priority
nature of the Lien (subject to Permitted Liens) or carry out more effectively
the purposes hereof;

 

(c)                                  perfect or protect the validity of any
grant made or to be made by this Agreement (including any and all actions
necessary or desirable as a result of changes in Applicable Law);

 

(d)                                 enforce any of the Collateral or other
instruments or property included in the Collateral;

 

(e)                                  preserve and defend title to the Collateral
and the rights therein of the Collateral Agent and the Secured Parties in the
Collateral against the claims of all third parties; and

 

77

--------------------------------------------------------------------------------

 

(f)                                   pay or cause to be paid any and all taxes
levied or assessed upon all or any part of the Collateral.

 

If the Borrower fails to prepare and file any instrument or to take any action
required pursuant to this Section 7.07 within ten (10) Business Days after the
Administrative Agent’s request and written instruction therefor, the Borrower
hereby designates the Collateral Agent as its agent to prepare and file such
instrument and take such action required pursuant to this Section 7.07. The
Borrower further authorizes the Collateral Agent to file
UCC-1 financing statements and continuation statements therefor, that name the
Borrower as debtor and the Collateral Agent as secured party and that describes
“all assets in which the debtor now or hereafter has rights” (or words of
similar effect) as the Collateral in which the Collateral Agent has a grant of
security hereunder. Such designation shall not impose upon the Collateral Agent
or the Administrative Agent or any other Secured Party, or release or diminish,
the Borrower’s obligations under this Section 7.07.

 

Notwithstanding the generality of the foregoing, the Borrower shall, not earlier
than six (6) months and not later than one (1) month prior to the fifth (5th)
anniversary of the date of filing of any financing statement filed pursuant to
this Agreement authorize, deliver and file or cause to be filed an appropriate
continuation statement with respect to each such financing statement.

 

ARTICLE VIII
ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 8.01.                                                        Collection
of Money

 

Except as otherwise expressly provided herein, the Administrative Agent may and
the Collateral Agent shall at the direction of the Administrative Agent (or the
Required Lenders acting through the Administrative Agent) demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Money and other
property payable to or receivable by the Collateral Agent pursuant to this
Agreement, including all payments due on the Collateral, in accordance with the
terms and conditions of such Collateral.  The Collateral Agent shall segregate
and hold all such Money and property received by it in trust for the Secured
Parties and shall apply it as provided in this Agreement.  Each Covered Account
shall be established and maintained under the Account Control Agreement with a
Qualified Institution.  Any Covered Account may contain any number of
subaccounts for the convenience of the Collateral Agent or as required by the
Servicer for convenience in administering the Covered Account or the Collateral.

 

Section 8.02.                                                        Collection
Account

 

(a)                                 In accordance with this Agreement and the
Account Control Agreement, the Collateral Agent shall, on or prior to the
Closing Date, establish at the Custodian two segregated, non-interest bearing
trust accounts, one of which will be designated the “Interest Collection
Account” and one of which will be designated the “Principal Collection Account”
(collectively, the “Collection Account”), which shall be maintained with the
Custodian in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent.  The Collateral Agent shall from
time to time deposit into the Interest Collection Account promptly upon receipt
thereof all Interest Proceeds received by the Collateral Agent and identified as
such by the Servicer.  The Collateral Agent shall from time to time deposit into
the Principal Collection Account promptly upon receipt thereof all Principal
Proceeds (unless simultaneously reinvested in additional Collateral Loans in
accordance with Article X or required to be deposited in the Unfunded Reserve
Account pursuant to Section 8.05) received by the Collateral Agent and
identified as such by the Servicer.  All funds deposited from time to time in
the Collection Account pursuant to this

 

78

--------------------------------------------------------------------------------



 

Agreement shall be held by the Collateral Agent as part of the Collateral and
shall be applied to the purposes herein provided.

 

(b)                                 At any time when reinvestment is permitted
pursuant to Article X, the Servicer on behalf of the Borrower (subject to
compliance with Article X) may, by delivery of written instructions (which may
be by email) of a Responsible Officer of the Servicer to the Collateral Agent
and the Collateral Administrator, direct the Collateral Agent to, and upon
receipt of such instructions the Collateral Agent shall, withdraw funds on
deposit in the Principal Collection Account representing Principal Proceeds
(together with accrued interest received with regard to any Collateral Loan and
Interest Proceeds but only to the extent used to pay for accrued interest on an
additional Collateral Loan) and reinvest such funds in additional Collateral
Loans in accordance with such instructions.  If at any time the amount on
deposit in the Unfunded Reserve Account is less than the Unfunded Reserve
Required Amount, the Servicer (on behalf of the Borrower) may, by delivery of
written instructions (which may be by email) of a Responsible Officer of the
Servicer to the Collateral Agent and the Collateral Administrator, direct the
Collateral Agent to, and upon receipt of such instructions the Collateral Agent
shall, withdraw funds on deposit in the Principal Collection Account
representing Principal Proceeds and remit such funds as so directed by the
Servicer to meet the Borrower’s funding obligations in respect of Delayed
Drawdown Collateral Loans or Revolving Collateral Loans.

 

(c)                                  The Collateral Agent shall transfer to the
Payment Account from the Collection Account for application pursuant to
Section 9.01(a), on each Payment Date, the amount set forth to be so transferred
in the Payment Date Report for such Payment Date.

 

Section 8.03.                                                        Payment
Account

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated, non-interest bearing trust account, which shall
be designated as the “Payment Account”, which shall be maintained by the
Borrower with the Custodian in accordance with the Account Control Agreement and
which shall be subject to the Lien of the Collateral Agent.  Except as provided
in Section 9.01, the only permitted withdrawal from or application of funds on
deposit in, or otherwise to the credit of, the Payment Account shall be to pay
amounts due and payable under the Priority of Payments on the Payment Dates in
accordance with their terms and the provisions of this Agreement.  The Borrower
shall not have any legal, equitable or beneficial interest in the Payment
Account other than in accordance with this Agreement and the Priority of
Payments.

 

Section 8.04.                                                        Custodian
Account

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated, non-interest bearing trust account, which shall
be designated as the “Custodian Account”, which shall be maintained by the
Borrower with the Custodian in accordance with the Account Control Agreement, to
which any Collateral shall be credited by the Securities Intermediary and which
shall be subject to the Lien of the Collateral Agent.

 

Section 8.05.                                                        The
Unfunded Reserve Account; Fundings

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated, non-interest bearing trust account, which shall
be designated as the “Unfunded Reserve Account”, which shall be maintained by
the Borrower with the Custodian in accordance with the Account Control Agreement
and which shall be subject to the Lien of the Collateral Agent.  The only
permitted deposits to or withdrawals from the Unfunded Reserve Account shall be
in accordance with the provisions of this Agreement.

 

79

--------------------------------------------------------------------------------



 

On the date of acquisition by the Borrower of any Delayed Drawdown Collateral
Loan or Revolving Collateral Loan and any Payment Date, the Servicer shall
instruct the Collateral Agent to withdraw funds from the Principal Collection
Account for deposit into the Unfunded Reserve Account, such that the sum of the
amount of funds on deposit in the Unfunded Reserve Account shall be equal to or
greater than an amount (the “Unfunded Reserve Required Amount”) equal to:

 

(a)                                 at all times during the Reinvestment Period:

 

(i)                                     the aggregate unfunded commitments in
respect of all Delayed Drawdown Collateral Loans and Revolving Collateral Loans,
multiplied by

 

(ii)                                  100% minus the product of the Advance Rate
then in effect times the Original Asset Value (expressed as percentage of par);
and

 

(b)                                 on the Commitment Termination Date and at
all times thereafter, the sum of:

 

(i)                                     the aggregate unfunded commitments in
respect of all Delayed Drawdown Collateral Loans and Revolving Collateral Loans,
plus

 

(ii)                                  the aggregate amount of funds needed to
settle purchases of Collateral Loans committed to be acquired by the Borrower
prior to the end of the Reinvestment Period that have not yet settled.

 

During the Reinvestment Period, fundings of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans shall be made using, first, amounts on deposit in
the Unfunded Reserve Account (in an amount equal to the amount on deposit
therein with respect to such Delayed Drawdown Collateral Loan or Revolving
Collateral Loan), then available Principal Proceeds and finally, borrowing of
Advances under Section 2.01.  Prior to or immediately after the occurrence of
the Commitment Termination Date (other than a Commitment Termination Date
following the occurrence of an Insolvency Event with respect to the Borrower),
the Borrower shall request a final Borrowing in an amount sufficient to fund the
Unfunded Reserve Required Amount; provided that after giving effect to such
Borrowing, the Coverage Test shall be satisfied.  After the Commitment
Termination Date, fundings of Delayed Drawdown Collateral Loans and Revolving
Collateral Loans shall be made using, first, amounts on deposit in the Unfunded
Reserve Account, then available Principal Proceeds.

 

During the Amortization Period, Principal Proceeds received by the Borrower (or
the Servicer on its behalf) in respect of Revolving Collateral Loans (to the
extent not accompanied by a permanent reduction in the related commitments)
shall be deposited by the Borrower (or the Servicer on its behalf) into the
Unfunded Reserve Account to the extent the amount on deposit in the Unfunded
Reserve Account is less than the Unfunded Reserve Required Amount.

 

Amounts on deposit in the Unfunded Reserve Account will be available solely to
cover drawdowns on Delayed Drawdown Collateral Loans and Revolving Collateral
Loans and settle purchases of Delayed Drawdown Collateral Loans and Revolving
Collateral Loans committed to be acquired by the Borrower prior to the end of
the Reinvestment Period; provided that, to the extent that the aggregate amount
of funds on deposit therein at any time exceeds the Unfunded Reserve Required
Amount, the Collateral Agent shall remit such excess to the Principal Collection
Account.  In addition, following the occurrence of an Event of Default, funds in
the Unfunded Reserve Account may be withdrawn by the Collateral Agent and
deposited into the Principal Collection Account at the direction of the
Administrative Agent.

 

Section 8.06.                                                        [Reserved]

 

80

--------------------------------------------------------------------------------



 

Section 8.07.                                                        Account
Control Agreement.

 

The provisions of Sections 8.02, 8.03, 8.04, 8.05 and 8.06 are subject to the
terms of the Account Control Agreement.

 

Section 8.08.                                                        Funds in
Covered Accounts; Reports by Collateral Agent

 

(a)                                 By delivery of a certificate of a
Responsible Officer (which may be in the form of standing instructions), the
Borrower (or the Servicer on behalf of the Borrower) shall at all times direct
the Collateral Agent to, and, upon receipt of such certificate, the Collateral
Agent shall, invest all funds on deposit in the Collection Account and the
Unfunded Reserve Account in Eligible Investments having stated maturities no
later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If, prior to the occurrence of an Event
of Default, the Borrower shall not have given any such investment directions,
the Collateral Agent shall seek instructions from the Servicer within three
(3) Business Days after transfer of any funds to such accounts and shall invest
in Eligible Investments that mature overnight until it shall receive written
instructions from the Servicer. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall invest and reinvest such
funds as fully as practicable in Eligible Investments maturing not later than
the earlier of (i) thirty (30) days after the date of such investment (unless
putable at par to the issuer thereof) or (ii) the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). Except to the extent expressly provided otherwise herein, all interest,
gain, loss and other income from such investments shall be deposited, credited
or charged (as applicable) in and to the Interest Collection Account. Absent its
timely receipt of such instruction from the Servicer or Administrative Agent, as
applicable, in accordance with the foregoing, the Collateral Agent shall not be
under an obligation to invest (or pay interest on) funds held hereunder. The
Collateral Agent shall in no way be liable for any insufficiency in a Covered
Account resulting from any loss relating to any such investment.

 

(b)                                 The Collateral Agent agrees to give the
Borrower prompt notice if any Covered Account or any funds on deposit in any
Covered Account, or otherwise to the credit of a Covered Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process.  All Covered Accounts shall remain at all times with the
Custodian.

 

(c)                                  The Collateral Administrator shall supply,
in a timely fashion, to the Borrower and the Servicer any information regularly
maintained by the Collateral Administrator that the Borrower or the Servicer may
from time to time reasonably request with respect to the Collateral Loans, the
Covered Accounts and the other Collateral and provide any other requested
information reasonably available to the Collateral Administrator and required to
be provided by Section 8.09 or to permit the Servicer to perform its obligations
hereunder or the Borrower’s obligations hereunder that have been delegated to
the Servicer.  The Collateral Administrator shall promptly forward to the
Servicer copies of notices, periodic financial reports and other writings
received by it from the Obligor of any Collateral Loan or from any Clearing
Agency with respect to any Collateral Loan.

 

Section 8.09.                                                        Accountings

 

(a)                                 Monthly.  Not later than the seventeenth
(17th) day of each calendar month (other than the months for which a Payment
Date Report is delivered) (the “Monthly Reporting Date”), the Borrower shall
compile and provide (or cause to be compiled and provided) to the Administrative
Agent and the Equityholder a monthly report (which includes a Borrowing Base
Calculation Statement prepared by the Servicer and provided to the Collateral
Administrator for inclusion in the Monthly Report) (each, a “Monthly Report”) in
accordance with this Section 8.09.  The Borrower shall compile and provide (or
cause to be compiled and provided) to the Administrative Agent a loan data file
(the “Data File”) for the previous

 

81

--------------------------------------------------------------------------------



 

monthly period ending on the Monthly Report Determination Date (containing such
information agreed upon by the Borrower (or the Servicer on its behalf), and the
Administrative Agent).  The Borrower shall provide (or cause to be provided) the
Data File no later than ten (10) Business Days following the Monthly Reporting
Date.  As used herein, the “Monthly Report Determination Date” with respect to
any calendar month will be ten (10) Business Days prior to the Monthly Reporting
Date.  The first Monthly Report shall be delivered on March 17, 2019 and shall
be determined with respect to the Monthly Report Determination Date that is
March 4, 2019. The Monthly Report for a calendar month shall be in a form
reasonably acceptable to the Borrower, the Servicer, the Equityholder and the
Administrative Agent and shall contain the information with respect to the
Collateral Loans and Eligible Investments included in the Collateral set forth
in Schedule 2 hereto, and shall be determined as of the Monthly Report
Determination Date for such calendar month.

 

(b)                                 Payment Date Accounting.  The Borrower shall
render (or cause to be rendered) an accounting (each, a “Payment Date Report”),
determined as of the close of business on each Determination Date preceding a
Payment Date, and shall deliver such Payment Date Report to the Agents and the
Equityholder not later than the second Business Day preceding the related
Payment Date.  The Payment Date Report shall be in a form reasonably acceptable
to the Borrower, the Servicer, the Equityholder and the Administrative Agent and
shall contain the information set forth in Schedule 3 hereto.

 

In addition, the Borrower shall provide (or cause to be provided) in each
Payment Date Report a statement setting forth in reasonable detail each
amendment, modification or waiver under any Related Document for each Collateral
Loan that constitutes a Material Modification that became effective since the
immediately preceding Payment Date Report (or, in respect of the first Payment
Date Report, from the Closing Date) unless previously disclosed under
Section 5.01(d)(vii) or 8.09(a).

 

The first Payment Date Report shall be delivered on April 15, 2019, shall be
determined with respect to the Determination Date that is April 3, 2019, and
shall be used in connection with the payments to be made on the Payment Date
that is April 17 2019.

 

(c)                                  Failure to Provide Accounting.  If the
Collateral Agent shall not have received any accounting provided for in this
Section 8.09 on the first Business Day after the date on which such accounting
is due to the Collateral Agent, the Collateral Agent shall notify the Borrower,
who shall use reasonable efforts to obtain such accounting by the applicable
Payment Date.

 

For the avoidance of doubt, the Borrower has engaged the Collateral
Administrator pursuant to Article XV hereof to compile and provide the
information and reports to be provided in this Section 8.09.

 

Section 8.10.                                                        Release of
Collateral

 

(a)                                 If no Event of Default has occurred and is
continuing, the Borrower may, by delivery of a certificate of a Responsible
Officer of the Servicer delivered to the Collateral Agent at least one
(1) Business Day prior to the settlement date for any sale of any item of
Collateral certifying that the sale of such Collateral is being made in
accordance with Section 10.01 and such sale complies with all applicable
requirements of Section 10.01, direct the Collateral Agent to release or cause
to be released such item from the Lien of this Agreement and, upon receipt of
such certificate, the Collateral Agent (or Custodian, as applicable)
shall deliver any such item, if in physical form, duly endorsed to the broker or
purchaser designated in such certificate or, if such item is a Clearing
Corporation Security, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as specified by the Servicer in
such certificate; provided that the Collateral Agent may deliver any such item
in physical form for examination in accordance with street delivery custom;
provided, further, that the Collateral Agent will not be deemed to have notice
of an Event of Default unless it has received written notice thereof.

 

82

--------------------------------------------------------------------------------



 

(b)                                 The Collateral Agent (or Custodian,
as applicable) shall, upon the receipt of a certificate of the Borrower, by
delivery of a certificate of a Responsible Officer of the Servicer, deliver any
Collateral in accordance with such certificate, and execute such documents or
instruments as are delivered by or on behalf of the Borrower and reasonably
necessary to release or cause to be released such security from the Lien of this
Agreement, which is set for any mandatory call or redemption or payment in full
to the appropriate paying agent on or before the date set for such call,
redemption or payment, in each case against receipt of the call or redemption
price or payment in full thereof.

 

(c)                                  As provided in Section 8.02(a), the
Collateral Agent shall deposit any proceeds received by it from the disposition
of a Collateral Loan in the applicable Collection Account as instructed by the
Servicer, unless simultaneously applied to the purchase of additional Collateral
Loans as permitted under and in accordance with the requirements of this
Article VIII and Article X.

 

(d)                                 The Collateral Agent shall, upon receipt of
a certificate of a Responsible Officer of the Borrower (and acknowledged by the
Administrative Agent) certifying that there are no Commitments outstanding and
all Obligations of the Borrower hereunder and under the other Facility Documents
have been satisfied (other than unasserted contingent obligations), execute such
documents or instruments as are delivered by or on behalf of the Borrower and
reasonably necessary to release any remaining Collateral from the Lien of this
Agreement.

 

(e)                                  Any security, Collateral Loan or amounts
that are released pursuant to Section 8.10(a) or (b) shall be automatically
released from the Lien of this Agreement.

 

Any direction received by the Collateral Agent on or prior to 12:00 noon on any
Business Day shall be effective on such Business Day and any direction received
by the Collateral Agent after 12:00 noon on any Business Day, or at any time on
any day that is not a Business Day, shall be effective in each case on the next
succeeding Business Day.

 

Section 8.11.                                                        Reports by
Independent Accountants

 

(a)                                 The Servicer will appoint a firm of
independent certified public accountants, independent auditors or independent
consultants specializing in securitization transactions (together with its
successors, the “Independent Accountants”), in each case reasonably acceptable
to the Administrative Agent, for purposes of reviewing and delivering the
reports of such accountants required by this Agreement, which may be the firm of
independent certified public accountants, independent auditors or independent
consultants that performs accounting services for the Servicer.  The Servicer
may remove any firm of Independent Accountants at any time upon notice to, but
without the consent of, the Administrative Agent.  Upon any resignation by such
firm or removal of such firm by the Servicer, the Servicer shall promptly
appoint, by a certificate of a Responsible Officer of the Servicer delivered to
the Agents, a successor thereto that shall also be a firm of independent
certified public accountants, independent auditors or independent consultants of
recognized standing, which may be a firm of independent certified public
accountants, independent auditors or independent consultants that performs
accounting services for the Servicer.  The fees of such Independent Accountants
and any successor shall be payable by the Borrower.

 

(b)                                 The Servicer will cause the Independent
Accountants to furnish to the Administrative Agent (with a copy to the
Collateral Agent) within 120 days of the end of each fiscal year of the Borrower
(starting with the fiscal year ending 2019), to the effect that such firm
conducted an audit consistent with Statement on Auditing Standards No. 70 with
respect to the reporting delivered hereunder, to assist the Administrative Agent
in determining that the Monthly Reports and Payment Date Reports for the related
fiscal year were prepared, and the Servicer’s and the Collateral Agent’s
performance hereunder was, in compliance with this Agreement, except for such
exceptions as it believes to be immaterial and such other

 

83

--------------------------------------------------------------------------------



 

exceptions as will be set forth in such firm’s report (including, with respect
to any such exceptions, an explanation of how each such exception arose and
reflecting the input/explanation of the Servicer and/or the Collateral Agent
thereto).  Such reports pursuant to this clause (b) shall be at the expense of
the Borrower.

 

(c)                                  In the event the Independent Accountants
appointed pursuant to clause (b) above require the Collateral Agent, as
applicable, to agree to the procedures performed by such Independent Accountants
with respect to any of the reports, statements of such Independent Accountants,
or sign any agreement in connection therewith, the Collateral Agent, as
applicable, shall, upon direction from the Borrower (or the Servicer on behalf
of the Borrower), so agree to the terms and conditions requested by such
Independent Accountants as a condition to receiving documentation required by
this Agreement; it being understood and agreed that the Collateral Agent shall
deliver such agreement in conclusive reliance on such direction and shall make
no inquiry or investigation as to, and shall have no obligation or
responsibility in respect of, the terms of the engagement of such Independent
Accountants by the Borrower or the sufficiency, validity or correctness of the
agreed upon procedures in respect of such engagement. The Collateral Agent may
require the delivery of a written direction to the execution of any such
agreement required for the delivery of any report or statement of such
Independent Accountants to the Collateral Agent under this Agreement. Upon
direction from the Borrower (or the Servicer on behalf of the Borrower), the
Collateral Agent shall be authorized, without liability on its part, to execute
and deliver any such agreement with such Independent Accountants, which
agreement, to the extent so directed by the Borrower (or the Servicer on behalf
of the Borrower), may include, amongst other things, (i) an acknowledgement that
the Borrower has agreed that the procedures by such Independent Accountants are
sufficient for the relevant purposes, (ii) releases by the Collateral Agent any
claims, liabilities and expenses arising out of or relating to such Independent
Accountant’s engagement, agreed-upon procedures or any report or statement
issued by such Independent Accountants under any such engagement and
acknowledgement of other limitations of liability in favor of such Independent
Accountants and (iii) restrictions or prohibitions on the disclosure of any such
reports, statements or other information or documents provided to it by such
Independent Accountants.

 

ARTICLE IX
APPLICATION OF FUNDS

 

Section 9.01.                                                       
Disbursements of Funds from Collection Account

 

(a)                                 Notwithstanding any other provision in this
Agreement, but subject to the other subsections of this Section 9.01, on each
Payment Date, the Collateral Agent shall disburse amounts from the Collection
Account pursuant to Section 8.02 in accordance with the following priorities
(the “Priority of Payments”):

 

(i)                                     On each Payment Date, Interest Proceeds
on deposit in the Interest Collection Account, to the extent received on or
before the related Determination Date (or, if such Determination Date is not a
Business Day, the next succeeding Business Day) will be applied in the following
order of priority:

 

(A)                               (1) first, to pay all out-of-pocket costs and
expenses of the Collateral Agent, Custodian and Collateral Administrator
incurred in connection with any sale of Collateral or exercise of other remedial
rights pursuant to Section 7.03; and (2) second, to pay other Administrative
Expenses in accordance with the priorities specified in the definition thereof;
provided that the amount in this clause (2) shall not exceed the Administrative
Expense Cap for such Payment Date;

 

84

--------------------------------------------------------------------------------



 

(B)                               (1) so long as no Default, Event of Default or
Servicing Default has occurred and is continuing or would reasonably be expected
to result therefrom, to the Servicer to pay the Servicing Fee, plus any
Servicing Fee that remains due and unpaid in respect of any prior Payment Dates
as a result of insufficient funds, except, in each case, to the extent that the
Servicer elects to defer such current or previously due Servicing Fee pursuant
to this Agreement and (2) after the occurrence and during the continuance of a
Default, an Event of Default or a Servicing Default or if such event would
reasonably be expected to result therefrom, at the election of the
Administrative Agent in its sole discretion, any amounts described in the
foregoing clause (B)(1) shall be payable pursuant to clause (K) below;

 

(C)                               to each Lender, to pay accrued and unpaid
Interest on the Advances, Commitment Fees and Prepayment Fees due to each such
Lender and amounts payable to each such Lender under Section 2.10;

 

(D)                               to the Administrative Agent, to pay any
amounts and indemnities payable to the Administrative Agent pursuant to the
Facility Documents;

 

(E)                                to the Lenders (or related indemnified
parties) to pay any fees, expenses and other amounts payable by the Borrower
under any Facility Document;

 

(F)                                 (1) during the Reinvestment Period, to pay
the principal of the Advances of each Lender (pro rata, based on each Lender’s
Percentage) in an amount required to cure any Coverage Test Failure; and
(2) after the occurrence and during the continuance of an Event of Default, to
pay the principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until paid in full;

 

(G)                               during the Amortization Period, to pay
principal of the Advances of each Lender (pro rata, based on each Lender’s
Percentage) in an amount equal to the Mandatory Amortization Amount for such
Payment Date;

 

(H)                              to the payment or application of amounts
referred to in clause (A) above (in the same order of priority specified
therein), to the extent not paid in full pursuant to applications under such
clause;

 

(I)                                   for deposit into the Unfunded Reserve
Account until the amounts on deposit therein are equal to the Unfunded Reserve
Required Amount;

 

(J)                                   to pay all other Obligations then due and
owing (other than Advances Outstanding), including accrued and unpaid amounts
owing to Affected Persons (if any) under Sections 2.09 and 12.03;

 

(K)                               after the occurrence and during the
continuance of a Default, an Event of Default or a Servicing Default to the
payment of amounts referred to in clause (B) above, to the extent not paid in
full pursuant to such clause;

 

(L)                                during the Reinvestment Period, the remainder
to be allocated at the discretion of the Servicer (in written notice to the
Agents delivered on or prior to the related Determination Date) to any one or
more of the following payments: (1) to the Principal Collection Account for the
purchase of additional Collateral Loans and the funding of Delayed Drawdown
Collateral Loans and Revolving Collateral Loans, (2) to prepay the

 

85

--------------------------------------------------------------------------------



 

Advances, (3) for deposit into the Unfunded Reserve Account or (4) to the
Borrower or its designee, which amounts may be distributed to the Equityholder;
and

 

(M)                            during the Amortization Period, to be allocated
at the discretion of the Servicer (in written notice to the Agents delivered on
or prior to the related Determination Date) to any one or more of the following
payments: (1) to prepay the Advances or (2) so long as no Default or Event of
Default has occurred and is continuing, to the Borrower or its designee, which
amounts may be distributed to the Equityholder.

 

(ii)                                  On each Payment Date, except for any
Principal Proceeds that will be used to settle binding commitments entered into
prior to the related Determination Date for the purchase of Collateral Loans,
Principal Proceeds on deposit in the Principal Collection Account to the extent
received on or before the related Determination Date (or, if such Determination
Date is not a Business Day, the next succeeding Business Day) will be applied in
the following order of priority:

 

(A)                               to the payment of unpaid amounts under clauses
(A) through (G) in clause (i) above (in the same order of priority specified
therein), to the extent not paid in full thereunder;

 

(B)                               during the Reinvestment Period, at the
discretion of the Servicer, all remaining amounts shall be allocated to any one
or more of the following payments: (1) to the Principal Collection Account for
the purchase of additional Collateral Loans and the funding of Delayed Drawdown
Collateral Loans and Revolving Collateral Loans or (2) for deposit into the
Unfunded Reserve Account; and

 

(C)                               during the Amortization Period, to pay
principal of the Advances of each Lender (pro rata, based on each Lender’s
Percentage) until the Advances are paid in full; provided that if the amount on
deposit in the Unfunded Reserve Account equals or exceeds the amount of
outstanding Advances, the Borrower (or the Servicer on its behalf) may elect to
withdraw such amounts from the Unfunded Reserve Account and repay the Advances
pursuant to this clause (C);

 

(D)                               to the payment of unpaid amounts under clauses
(H) through (K) in clause (i) above (in the same order of priority specified
therein), to the extent not paid in full thereunder; and

 

(E)                                so long as no Default or Event of Default has
occurred and is continuing, to the Borrower or its designee, which amounts may
be distributed to the Equityholder.

 

(b)                                 If on any Payment Date the amount available
in the Collection Account is insufficient to make the full amount of the
disbursements required by the Payment Date Report, the Collateral Agent shall
make the disbursements called for in the order and according to the priority set
forth under Section 9.01(a) to the extent funds are available therefor.

 

(c)                                  To the extent that the Borrower would be
permitted to do so directly in accordance with and subject to the terms of this
Agreement, the Equityholder may make an equity contribution to a Permitted
Subsidiary and such amounts shall not be subject to the Priority of Payments;
provided that no such contributions shall be from proceeds of Advances.

 

86

--------------------------------------------------------------------------------

 

ARTICLE X
SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS

 

Section 10.01.                                                 Sales of
Collateral Loans

 

(a)           Sales of Collateral Loans.  Subject to the satisfaction (or
waiver, by the Required Lenders) of the conditions specified in Sections 10.04
and 10.05, the Borrower may, but will not be required to, sell any Collateral
Loan if such sale meets each of the requirements set forth below:

 

(i)            no Default or Event of Default is continuing or would result upon
giving effect thereto, to all other sales or purchases previously or
substantially concurrently committed to and to all substantially concurrent
substitutions pursuant to Section 10.02 (unless such Default or Event of Default
will be cured upon giving effect to such sale and the application of the
proceeds thereof);

 

(ii)           upon giving effect thereto, to all other sales or purchases
previously or substantially concurrently committed to and to all substantially
concurrent substitutions pursuant to Section 10.02 and to the application of the
proceeds thereof, the Coverage Test is satisfied or, if it is not satisfied, it
is maintained or improved;

 

(iii)          no Coverage Deficiency (Trading) Test Failure exists or would
result upon giving effect thereto;

 

(iv)          upon giving effect thereto, to all other sales or purchases
previously or substantially concurrently committed to and to all substantially
concurrent substitutions pursuant to Section 10.02 and to the application of the
proceeds thereof, each of the Collateral Quality Tests and the Concentration
Limitations is satisfied or, if it is not satisfied, it is maintained or
improved; and

 

(v)           such sale is made for Cash.

 

Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default.

 

(b)           Sales of Equity Securities.  The Borrower may sell any Equity
Security at any time without restriction, and shall use its commercially
reasonable efforts to effect the sale of any Equity Security, regardless of
price, within forty-five (45) days of receipt if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by Applicable Law or
contract, in which case such Equity Security should be sold as soon as such sale
is permitted by Applicable Law or contract.

 

(c)           Certain Restrictions.   In the case of a sale of a Collateral Loan
to an Affiliate of the Borrower at a price less than the original percentage of
par paid by the Borrower, the sale price shall not be less than the Asset Value
of such Collateral Loan.

 

(d)           Application of Proceeds of Sales. The Servicer on behalf of the
Borrower shall deposit the proceeds of any sale effected pursuant to this
Section 10.01 into the Collection Account for disbursement in accordance with
Section 9.01.

 

87

--------------------------------------------------------------------------------



 

Section 10.02.                                                 Purchase of
Additional Collateral Loans

 

On any date during the Reinvestment Period, if no Default or Event of Default is
continuing or would result upon giving effect thereto, the Servicer on behalf of
the Borrower may, if the conditions specified in this Section 10.02 and
Section 10.04 are met (or waived by the Required Lenders), invest Principal
Proceeds (and accrued interest received with respect to any Collateral Loan to
the extent used to pay for accrued interest on additional Collateral Loans) in
additional Collateral Loans; provided that no Collateral Loan may be purchased
unless each of the following conditions is satisfied as of the date the Servicer
commits on behalf of the Borrower to make such purchase and after giving effect
to such purchase, all other sales or purchases previously or substantially
concurrently committed to and all substantially concurrent substitutions
pursuant to Section 10.02:

 

(i)            such obligation is an Eligible Loan;

 

(ii)           each of the Collateral Quality Tests and the Concentration
Limitations is satisfied or, if it is not satisfied, it is maintained or
improved;

 

(iii)          no Default or Event of Default is continuing or would result upon
giving effect thereto, to all other sales or purchases previously or
substantially concurrently committed to and to all substantially concurrent
substitutions pursuant to Section 10.02;

 

(iv)          the Coverage Test is satisfied, or, if it is not satisfied, it is
maintained or improved; and

 

(v)           no Coverage Deficiency (Trading) Test Failure exists or would
result upon giving effect thereto.

 

Section 10.03.                                                 Substitution and
Transfer of Loans.

 

(a)           Substitutions. The Borrower may, with the consent of the
Administrative Agent in its sole discretion, replace any Collateral Loan with
another Collateral Loan (a “Substitute Loan”), subject to the satisfaction (or
waiver, by the Required Lenders) of the conditions set forth in clause (b) below
and in Section 10.04.

 

(b)           Conditions to Substitution.  No substitution of a Collateral Loan
with a Substitute Loan shall occur unless each of the following conditions is
satisfied as of the date of such substitution, after giving effect to such
substitution, all other substitutions occurring substantially concurrently and
all sales or purchases previously or substantially concurrently committed to:

 

(i)            such Substitute Loan is an Eligible Loan;

 

(ii)           (x) each of the Collateral Quality Tests and the Concentration
Limitations is satisfied or, if it is not satisfied, it is maintained or
improved, (y) the Coverage Test is satisfied or, if it is not satisfied, it is
maintained or improved and (z) no Coverage Deficiency (Trading) Test Failure
exists or would result upon giving effect thereto;

 

(iii)          the sum of the Asset Values of such Substitute Loans (which Asset
Values as of the date such Substitute Loans are conveyed to the Borrower shall
constitute the “Original Asset Values” thereof for purposes of the Borrowing
Base) shall be equal to or greater than the sum of the Asset Values of the
Collateral Loans being substituted for;

 

88

--------------------------------------------------------------------------------



 

(iv)          no Default or Event of Default has occurred and is continuing
(before or after giving effect to such substitution, all other substitutions
occurring substantially concurrently and all sales or purchases previously or
substantially concurrently committed to, unless such Default or Event of Default
will be cured upon giving effect to such substitution and the application of the
proceeds thereof);

 

(v)           the Borrower (or the Servicer acting on its behalf) shall notify
the Administrative Agent of any amount to be deposited into the Collection
Account in connection with any such substitution and shall deliver to the
Custodian the Related Documents for any Substitute Loan in accordance with
Article XIII hereof;

 

(vi)          upon confirmation of the delivery of a Substitute Loan for each
applicable Collateral Loan being substituted for (the date of such confirmation
or delivery, the “Retransfer Date”), each applicable Collateral Loan being
substituted for shall be removed from the Collateral and the applicable
Substitute Loan(s) shall be included in the Collateral.  On the Retransfer Date
of a Collateral Loan, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release and
transfer to the Borrower, without recourse, representation or warranty, all the
right, title and interest of the Collateral Agent, for the benefit of the
Secured Parties in, to and under such Collateral Loan being substituted for. 
The Collateral Agent, for the benefit of the Secured Parties, shall, at the sole
expense of the Borrower, execute such documents and instruments of transfer as
may be prepared by the Servicer, on behalf of the Borrower, and take such other
actions as shall reasonably be requested by the Borrower to effect the release
and transfer of such Collateral Loan pursuant to this Section 10.03; and

 

(vii)         the Borrower shall deliver to the Administrative Agent on the date
of such substitution a certificate of a Responsible Officer certifying that each
of the foregoing is true and correct as of such date.

 

Section 10.04.                                                 Conditions
Applicable to All Sale and Purchase Transactions

 

(a)           Any transaction effected under this Article X or in connection
with the acquisition of additional Collateral Loans shall be for fair market
value and, if effected with a Person that is an Affiliate of the Equityholder
(or with an account or portfolio for which the Equityholder or any of its
Affiliates serves as investment adviser), shall be (i) on terms no less
favorable to the Borrower than would be the case if such Person were not an
Affiliate or as otherwise expressly permitted in this Agreement and
(ii) effected in accordance with all Applicable Laws.

 

(b)           Upon each acquisition by the Borrower of a Collateral Loan (i) all
of the Borrower’s right, title and interest to such Collateral Loan shall be
subject to the Lien granted to the Collateral Agent pursuant to this Agreement
and (ii) such Collateral Loan shall be Delivered to the Collateral Agent.

 

Section 10.05.                                                 Limitations on
Sales and Substitutions

 

(a)           The Principal Balance of all Equityholder Collateral Loans (other
than Warranty Collateral Loans) sold pursuant to Section 10.01(a) to the
Equityholder or an Affiliate thereof, transferred pursuant to
Section 10.03(a) to the Equityholder or an Affiliate thereof, or released to the
Equityholder pursuant to a dividend by the Borrower shall not during the term of
this Agreement exceed 20% of the Equityholder Purchased Loan Balance measured as
of the date of such sale or dividend.

 

(b)           The Principal Balance of all Equityholder Collateral Loans (other
than Warranty Collateral Loans) that are Defaulted Collateral Loans sold
pursuant to Section 10.01(a) to the Equityholder or an

 

89

--------------------------------------------------------------------------------



 

Affiliate thereof, transferred pursuant to Section 10.03(a) to the Equityholder
or an Affiliate thereof, or released to the Equityholder pursuant to a dividend
by the Borrower shall not during the term of this Agreement exceed 10% of the
Equityholder Purchased Loan Balance measured as of the date of such sale or
dividend.

 

Section 10.06.                                                 Additional Equity
Contributions

 

The Equityholder may, but shall have no obligation to, at any time or from time
to time make a  capital contribution to the Borrower for any purpose, including
for the purpose of curing any Default or Event of Default, satisfying the
Coverage Test, enabling the acquisition or sale of any Collateral Loan or
satisfying any conditions under Section 3.02.  Each contribution shall either be
made (a) in Cash, (b) by assignment and contribution of an Eligible Investment
and/or (c) by assignment and contribution of an Eligible Loan.  All Cash
contributed or loaned to the Borrower shall be treated as Principal Proceeds,
except to the extent that the Equityholder specifies that such Cash shall
constitute Interest Proceeds, and shall be deposited into a Collection Account
in accordance with Section 8.02 as designated by the Equityholder.

 

Section 10.07.                   Transfer of Warranty Collateral Loans.

 

The Borrower may transfer any Warranty Collateral Loan to the Equityholder, or
to any third party at the Equityholder’s direction, to consummate the sale or
substitution of such Warranty Collateral Loan pursuant to, and in accordance
with the terms of, Article VI of the Sale Agreement.

 

ARTICLE XI
THE AGENTS

 

Section 11.01.                                                 Authorization and
Action

 

(a)           Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and, to the extent
applicable, the other Facility Documents as are delegated to such Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, subject to the terms hereof.  No Agent shall have any duties or
responsibilities, except those expressly set forth herein or in the other
Facility Documents to which it is a party or any fiduciary relationship with any
Secured Party and no implied covenants, functions, responsibilities, duties or
obligations or liabilities on the part of such Agent shall be read into this
Agreement or any other Facility Document to which such Agent is a party (if any)
as duties on its part to be performed or observed.  No Agent shall have or be
construed to have any other duties or responsibilities in respect of this
Agreement or any other Facility Document and the transactions contemplated
hereby or thereby.  As to any matters not expressly provided for by this
Agreement or the other Facility Documents, no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or, with
respect to the Collateral Agent, the Administrative Agent); provided that such
Agent shall not be required to take any action which exposes such Agent, in its
judgment, to personal liability, cost or expense or which is contrary to this
Agreement, the other Facility Documents or Applicable Law, or would be, in its
judgment, contrary to its duties hereunder, under any other Facility Document or
under Applicable Law.  Each Lender agrees that in any instance in which the
Facility Documents provide that the Administrative Agent’s consent may not be
unreasonably withheld, provide for the exercise of the Administrative Agent’s
reasonable discretion, or provide to a similar effect, it shall not in its
instructions (or by refusing to provide instruction) to the Administrative Agent
withhold its consent or exercise its discretion in an unreasonable manner.

 

90

--------------------------------------------------------------------------------



 

(b)           If the Collateral Agent has been requested or directed by the
Administrative Agent or the Required Lenders to take any action pursuant to any
provision of this Agreement or any other Facility Document, the Collateral Agent
shall not be under any obligation to exercise any of the rights or powers vested
in it by this Agreement or such Facility Document in the manner so requested
unless it shall have been provided indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with or in performing such request or direction.  No provision of
this Agreement or any other Facility Document shall otherwise be construed to
require the Collateral Agent to expend or risk its own funds or to take any
action that could in its judgment cause it to incur any cost, expenses or
liability, unless it is provided indemnity acceptable to it against any such
expenditure, risk, costs, expense or liability.  For the avoidance of doubt, the
Collateral Agent shall not have any duty or obligation to take any action to
exercise or enforce any power, right or remedy available to it under this
Agreement or any other Facility Document or any Related Document unless and
until directed by the Required Lenders (or the Administrative Agent on their
behalf).

 

(c)           Neither the Collateral Agent nor any officer, agent or
representative thereof shall be personally liable for any action taken by any
such Person in accordance with any notice given by the Administrative Agent or
the Required Lenders pursuant to the terms of this Agreement or any other
Facility Document even if, at the time such action is taken by any such Person,
the Administrative Agent or the Required Lenders or Persons purporting to be the
Administrative Agent or the Required Lenders are not entitled to give such
notice. If any dispute or disagreement shall arise as to the allocation of any
sum of money received by the Collateral Agent hereunder or under any Facility
Document, the Collateral Agent shall have the right to deliver such sum to a
court of competent jurisdiction and therein commence an action for interpleader.

 

(d)           If in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, it may
request written instructions from the Administrative Agent as to the course of
action desired by it.  If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action.  The Collateral Agent shall act in accordance with
instructions received after such five (5) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions.  The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instructions of the Administrative Agent.

 

(e)           Instructions to the Collateral Agent.

 

(i)            The Collateral Agent shall be entitled to refrain from taking any
action unless it has such instruction (in the form of Proper Instructions) from
the Borrower (or the Servicer on the Borrower’s behalf) or the Administrative
Agent, as applicable, as it reasonably deems necessary.  The Collateral Agent
shall have no liability for any action (or forbearance from action) taken
pursuant to any Proper Instruction of the Borrower, the Servicer or the
Administrative Agent, as applicable.

 

(ii)           Whenever the Collateral Agent is entitled or required to receive
or obtain any communications or information pursuant to or as contemplated by
this Agreement, it shall be entitled to receive the same in writing, in form,
content and medium reasonably acceptable to it and otherwise in accordance with
any applicable term of this Agreement; and whenever any report or other
information is required to be produced or distributed by the Collateral Agent it
shall be in form, content and medium reasonably acceptable to it and the
Borrower, and otherwise in accordance with any applicable term of this
Agreement.

 

91

--------------------------------------------------------------------------------



 

(iii)          In case any reasonable question arises as to its duties
hereunder, the Collateral Agent may, so long as no Event of Default has occurred
and is continuing, request instructions from the Servicer and may, after the
occurrence and during the continuance of an Event of Default, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Agent shall
in all events have no liability, risk or cost for any action taken pursuant to
and in compliance with the instruction of the Administrative Agent.

 

(f)            General Standards of Care for the Collateral Agent. 
Notwithstanding any terms herein contained to the contrary, the acceptance by
the Collateral Agent of its appointment hereunder is expressly subject to the
following terms, which shall govern and apply to each of the terms and
provisions of this Agreement (whether or not so stated therein):

 

(i)            The Collateral Agent shall not be deemed to have notice of any
fact, claim or demand with respect hereto unless actually known by a Responsible
Officer of the Collateral Agent or unless (and then only to the extent) received
in writing by the Collateral Agent and specifically referencing this Agreement.

 

(ii)           No provision of this Agreement shall require the Collateral Agent
to expend or risk its own funds, or to take any action (or forbear from action)
hereunder which might in its judgment involve any expense or any financial or
other liability unless it shall be furnished with acceptable indemnification. 
Nothing herein shall obligate the Collateral Agent to commence, prosecute or
defend legal proceedings in any instance, whether on behalf of the Borrower or
on its own behalf or otherwise, with respect to any matter arising hereunder, or
relating to this Agreement or the services contemplated hereby.

 

(iii)          The permissive right of the Collateral Agent to take any action
hereunder shall not be construed as a duty.

 

(iv)          The Collateral Agent may act or exercise its duties or powers
hereunder through agents or attorneys-in-fact, and the Collateral Agent shall
not be liable or responsible for the actions or omissions of any such agent or
attorney-in-fact appointed with due care.

 

(v)           The Collateral Agent shall have no obligation to determine the
Interest Rate or whether an asset is an Eligible Loan or otherwise satisfy the
eligibility requirements hereunder.

 

(vi)          In no case shall the Collateral Agent be deemed to have knowledge
of a Default or Event of Default unless a Responsible Officer of thereof has
received written notice of such Default or Event of Default.

 

Section 11.02.                                                 Delegation of
Duties

 

(a)           Each Agent may execute any of its duties under this Agreement and
each other Facility Document by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with due care.

 

(b)           Without limiting the generality of Section 11.02(a), the
Administrative Agent may at any time or from time to time designate one or more
of its Affiliates to execute any of its duties under this Agreement and each
other Facility Document.

 

92

--------------------------------------------------------------------------------



 

Section 11.03.                                                 Agents’ Reliance,
Etc.

 

(a)           Neither Agent nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any of the other
Facility Documents, except for its or their own gross negligence or willful
misconduct.  In no event shall any Agent be liable for any indirect, special,
punitive or consequential damages (including lost profits), whether or not it
has been advised or the likelihood of such damages.  Without limiting the
generality of the foregoing, each Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Servicer or any of their Affiliates)
and independent public accountants and other experts selected by it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted to be taken by
such Agent in good faith in accordance with such opinion and shall not be liable
for any action taken, suffered or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Secured Party or any other Person and shall
not be responsible to any Secured Party or any Person for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or the other Facility Documents; (iii) shall not have any
duty to monitor, ascertain, or investigate as to the performance or observance
of any of the terms, covenants or conditions of this Agreement, the other
Facility Documents, any Related Document or any notice, consent, certificate,
instruction or waiver, report, statement, opinion, direction or other instrument
or writing on the part of the Borrower, the Servicer or any other Person or to
inspect the property (including the books and records) of the Borrower or the
Servicer; (iv) shall not be responsible to any Secured Party or any other Person
for the due execution, legality, validity, enforceability, perfection,
genuineness, sufficiency or value of any Collateral (or the validity,
perfection, priority or enforceability of the Liens on the Collateral), this
Agreement, the other Facility Documents, any Related Document or any other
instrument or document furnished pursuant hereto or thereto; (v) shall incur no
liability under or in respect of this Agreement or any other Facility Document
by relying on, acting upon (or by refraining from action in reliance on) any
notice, consent, certificate (including, for the avoidance of doubt, the
Borrowing Base Calculation Statement), instruction or waiver, report, statement,
opinion, direction or other instrument or writing (which may be delivered by
telecopier, email, cable or telex, if acceptable to it) believed by it to be
genuine and believed by it to be signed or sent by the proper party or parties;
(vi) shall not be responsible to any Person for any recitals, statements,
information, representations or warranties regarding the Borrower or the
Collateral or in any document, certificate or other writing delivered in
connection herewith or therewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of thereof or any such other document or the financial condition of
any Person or be required to make any inquiry concerning either the performance
or observance of any of the terms, provisions or conditions related to any
Person or the existence or possible existence of any Default or Event of
Default; and (vii) shall not have any obligation whatsoever to any Person to
assure that any collateral exists or is owned by any Person or is cared for,
protected or insured or that any liens have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available with respect thereto.  No Agent
shall have any liability to the Borrower or any Lender or any other Person for
the Borrower’s, the Servicer’s, any Lender’s or any other Person’s, as the case
may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other Facility Document.

 

(b)           No Agent shall be liable for the actions of omissions of any other
Agent (including concerning the application of funds), or under any duty to
monitor or investigate compliance on the part of any other Agent with the terms
or requirements of this Agreement, any Facility Document or any Related
Document, or their duties hereunder or thereunder.  Each Agent shall be entitled
to assume the due authority of any signatory and genuineness of any signature
appearing on any instrument or document it may receive (including each Notice of
Borrowing received hereunder).  No Agent shall be liable for any action taken in

 

93

--------------------------------------------------------------------------------



 

good faith and reasonably believed by it to be within the powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed, or omitted to be taken by it by reason of the lack of direction or
instruction required hereby for such action (including for refusing to exercise
discretion or for withholding its consent in the absence of its receipt of, or
resulting from a failure, delay or refusal on the part of the Required Lenders
to provide, written instruction to exercise such discretion or grant such
consent from the Required Lenders, as applicable).  No Agent shall be liable for
any error of judgment made in good faith unless it shall be proven by a court of
competent jurisdiction that such Agent was grossly negligent in ascertaining the
relevant facts.  Nothing herein or in any Facility Document or Related Document
shall obligate any Agent to advance, expend or risk its own funds, or to take
any action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified.  No
Agent shall be liable for any indirect, special, punitive or consequential
damages (including lost profits) whatsoever, even if it has been informed of the
likelihood thereof and regardless of the form of action.  No Agent shall be
charged with knowledge or notice of any matter unless actually known to a
Responsible Officer of such Agent, or unless and to the extent written notice of
such matter is received by such Agent at its address in accordance with
Section 12.02.  Any permissive grant of power to an Agent hereunder shall not be
construed to be a duty to act.  Neither Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document.  Neither Agent shall be liable for
any error of judgment, or for any act done or step taken or omitted by it, in
good faith, or for any mistakes of fact or law, or for anything that it may do
or refrain from doing in connection herewith, except in the case of its willful
misconduct or grossly negligent performance or omission of its duties.

 

(c)           No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control.  Such acts shall include
acts of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters.

 

(d)           The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein.  The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party.  Whether or not expressly
stated in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.  In the
event the Collateral Agent is also acting in capacity of Custodian, Collateral
Administrator or Securities Intermediary, the protections, immunities and
indemnities afforded to the Collateral Agent pursuant to this Agreement shall
also be afforded to the Custodian, Collateral Administrator and Securities
Intermediary acting in such capacities; provided that such protections,
immunities and indemnities shall be in addition to (but without duplication of)
any protections, immunities and indemnities provided in the Account Control
Agreement, or any other Facility Documents.

 

(e)           Each Lender acknowledges that, except as expressly set forth in
this Agreement, neither Agent has made any representation or warranty to it, and
that no act by either Agent hereafter taken, including any consent and
acceptance of any assignment or review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by such Agent to any Secured
Party as to any matter.  Each Lender represents to each Agent that it has,
independently and without reliance upon such Agent and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and the Servicer, and made
its own decision to enter into this Agreement and the other Facility Documents
to which it is a party.  Each Lender also represents that it will,

 

94

--------------------------------------------------------------------------------



 

independently and without reliance upon either Agent or any other Secured Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the Facility Documents, and to make such investigations
as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and the Servicer.  Neither Agent shall have any duty or responsibility
to provide any Secured Party with any credit or other information concerning the
business, prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Servicer which may come into the possession
of such Agent.

 

Section 11.04.                                                 Indemnification

 

Each of the Lenders agrees to indemnify and hold the Agents harmless (to the
extent not reimbursed by or on behalf of the Borrower pursuant to Section 12.04
or otherwise) from and against any and all Liabilities which may be imposed on,
incurred by, or asserted against the Agents in any way relating to or arising
out of this Agreement or any other Facility Document or any Related Document or
any action taken or omitted by the Agents under this Agreement or any other
Facility Document or any Related Document; provided that no Lender shall be
liable to any Agent for any portion of such Liabilities resulting from such
Agent’s gross negligence or willful misconduct; and provided, further, that no
Lender shall be liable to the Collateral Agent for any portion of such
Liabilities unless such Liabilities are imposed on, incurred by, or asserted
against the Collateral Agent as a result of any action taken, or not taken, by
the Collateral Agent pursuant to the express terms of this Agreement or at the
direction of the Administrative Agent or such Lender or Lenders, as the case may
be, in accordance with the terms and conditions set forth in this Agreement (it
being understood and agreed that the Collateral Agent shall be under no
obligation to exercise or to honor any of the rights or powers vested in it by
this Agreement at the request or direction of the Administrative Agent or any of
the Lenders (or other Persons authorized or permitted under the terms hereof to
make such request or give such direction) pursuant to this Agreement or any
other Facility Document, unless the Administrative Agent or such Lenders shall
have provided to the Collateral Agent security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable and
documented attorney’s fees and expenses) and Liabilities which might reasonably
be incurred by it in compliance with such request or direction, whether such
indemnity is provided under this Section 11.04 or otherwise). The rights of the
Agents and obligations of the Lenders under or pursuant to this Section 11.04
shall survive the termination of this Agreement, and the earlier removal or
resignation of any Agent hereunder.

 

Section 11.05.                                                 Successor Agents

 

(a)           Subject to the terms of this Section 11.05, each Agent may, upon
thirty (30) days’ notice to the Lenders and the Borrower, resign as
Administrative Agent or Collateral Agent, as applicable.  If an Agent shall
resign, then the Required Lenders shall appoint a successor agent.  If for any
reason a successor agent is not so appointed and does not accept such
appointment within thirty (30) days of notice of resignation, such Agent may
appoint a successor agent.  Any successor Administrative Agent and any successor
Collateral Agent shall be a U.S. Person (within the meaning of
Section 7701(a)(30) of the Code) and shall be a bank with an office in the
United States of America or an Affiliate of such bank and a “financial
institution” within the meaning of Treasury Regulations Section 1.1441-1 (as in
effect on the date hereof). The appointment of any successor Agent shall be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower to
any such appointment shall not be required if an Event of Default shall have
occurred and is continuing.  Any resignation of an Agent shall be effective upon
the appointment of a successor agent pursuant to this Section 11.05.  After the
effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Facility Documents and the provisions of this Article XI shall
continue in effect for its benefit with respect

 

95

--------------------------------------------------------------------------------



 

to any actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Facility Documents.

 

(b)           Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.

 

(c)           Subject to the terms of this Section 11.05(c) the Administrative
Agent may, upon thirty (30) days’ written notice to the Servicer, the
Equityholder, Collateral Agent, the Lenders and the Borrower, remove and
discharge the Collateral Agent from the performance of its obligations under
this Agreement and under the other Facility Documents without cause at any
time.  If the Collateral Agent shall be removed pursuant to this
Section 11.05(c), then the Administrative Agent during such thirty (30) day
period shall appoint a successor Collateral Agent.  The appointment of any
successor Collateral Agent pursuant to this Section 11.05(c) shall be subject to
the prior written consent of the Borrower (provided that no Event of Default has
occurred and is continuing) and the Required Lenders.  If the Collateral Agent
is removed pursuant to this Section 11.05(c), the Collateral Agent shall be
removed in all other capacities in which it serves under this Agreement and
under any of the other Facility Documents (including in its capacity as
Custodian), but not in its capacities as Administrative Agent or Lender, if
applicable.  Any removal of the Collateral Agent pursuant to this
Section 11.05(c) shall be effective upon the appointment of a successor
Collateral Agent pursuant to this Section 11.05(c) and the acceptance of such
appointment by such successor.  After the effectiveness of any removal of the
Collateral Agent pursuant to this Section 11.05(c), the Collateral Agent shall
be discharged from its duties and obligations hereunder and under the other
Facility Documents (but not in its capacities as Administrative Agent or Lender,
if applicable) and the provisions of this Article XII and Section 11.05(c) shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was the Collateral Agent under this Agreement and
under the other Facility Documents.  In the event a successor Collateral Agent
shall not be appointed within such thirty (30) day period, the Collateral Agent
may petition a court of competent jurisdiction for the appointment of a
successor Collateral Agent.

 

Section 11.06.                                                 Merger,
Conversion, Consolidation or Succession to Business of Collateral Agent

 

Any organization or entity into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Collateral
Agent shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Collateral Agent, shall
be the successor of the Collateral Agent hereunder, without the execution or
filing of any document or any further act on the part of any of the parties
hereto.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01.                                                 No Waiver;
Modifications in Writing

 

(a)           No failure or delay on the part of any Secured Party exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  Any waiver of any provision of this Agreement or any other Facility
Document, and any consent to any departure by any party to this Agreement or any
other Facility Document from the terms of any provision

 

96

--------------------------------------------------------------------------------



 

of this Agreement or such other Facility Document, shall be effective only in
the specific instance and for the specific purpose for which given.  No notice
to or demand on the Borrower, the Servicer or the Equityholder in any case shall
entitle the Borrower, the Servicer or the Equityholder to any other or further
notice or demand in similar or other circumstances.

 

(b)           Except for any waivers and consents that may be expressly provided
by the Administrative Agent or the Lenders, no amendment, modification,
supplement or waiver of this Agreement shall be effective unless signed by the
Borrower, the Servicer, the Equityholder, the Administrative Agent and the
Required Lenders; provided that:

 

(i)            any Fundamental Amendment shall require the written consent of
all Lenders; and

 

(ii)           no such amendment, modification, supplement or waiver shall
amend, modify or otherwise affect the rights or duties of any Agent, the
Custodian or the Collateral Administrator hereunder without the prior written
consent of such Agent, the Custodian or the Collateral Administrator, as
applicable.

 

Section 12.02.                                                 Notices, Etc.

 

(a)           Except where telephonic instructions are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered, certified or express mail,
postage prepaid, or by facsimile transmission, or by prepaid courier service, or
by electronic mail (if the recipient has provided an email address in Schedule
8) (including consents given pursuant to Section 5.2(l)), and shall be deemed to
be given for purposes of this Agreement on the day that such writing is received
by the intended recipient thereof in accordance with the provisions of this
Section 12.02.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 12.02, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers or email addresses) indicated in Schedule 8,
and, in the case of telephonic instructions or notices, by calling the telephone
number or numbers indicated for such party in Schedule 8.

 

(b)           Each of the Collateral Agent, the Custodian and the Collateral
Administrator hereby agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail (or .pdf files of executed
documents), facsimile transmission or other similar unsecured electronic
methods, provided that any person providing such instructions or directions
shall provide to any of the Collateral Agent, the Custodian or the Collateral
Administrator, as applicable, an incumbency certificate listing such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If any party
hereto elects to give any of the Collateral Agent, the Custodian or the
Collateral Administrator, as applicable, e-mail (or .pdf files of executed
documents) or facsimile instructions (or instructions by a similar electronic
method), the Collateral Agent’s, the Custodian’s or the Collateral
Administrator’s understanding of such instructions actually received by any of
the Collateral Agent, the Custodian or the Collateral Administrator, as
applicable, shall be deemed controlling in the event that such instructions are
ambiguous; provided that prior to acting in response to any such instructions
that it deems to be ambiguous, the Collateral Agent, Custodian or Collateral
Administrator shall use commercially reasonable efforts to contact the
instructing party and obtain from such instructing party any necessary
clarifications with respect to such instructions.  Each of the other parties
hereto understands and agrees that the none of the Collateral Agent the
Custodian or the Collateral Administrator can determine the identity of the
actual sender of such instructions and that the Collateral Agent the Custodian
or the Collateral Administrator shall conclusively presume that directions that
purport to have been sent by an officer listed on the incumbency certificate
provided to it have been sent by such

 

97

--------------------------------------------------------------------------------

 

officer. The other parties hereto shall be responsible for ensuring that only
authorized officers transmit such instructions to the Collateral Agent the
Custodian or the Collateral Administrator and that each such party is solely
responsible to safeguard the use and confidentiality of applicable user and
authorization codes, passwords and/or authentication keys upon receipt by it.
None of the Collateral Agent, the Custodian or the Collateral Administrator
shall be liable for any losses, costs or expenses arising directly or indirectly
from the Collateral Agent’s, the Custodian’s or the Collateral Administrator’s,
as applicable, reasonable, good faith reliance upon and compliance with such
instructions, notwithstanding that such directions conflict with or are
inconsistent with a subsequent written instruction, subject to the duty of care
applicable to such Person acting in such capacity.  Each of the other parties
hereto agrees (i) to assume all risks arising out of its respective use of such
electronic methods to submit instructions and directions to any of the
Collateral Agent, the Custodian or the Collateral Administrator, as applicable,
including without limitation the risk of any of the Collateral Agent, the
Custodian or the Collateral Administrator, as applicable, acting on unauthorized
instructions, and the risk of interception and misuse by third parties,
(ii) that it is fully informed of the protections and risks associated with the
various methods of transmitting Instructions to the Collateral Agent, the
Custodian or the Collateral Administrator and that there may be more secure
methods of transmitting instructions than the method(s) selected by it,
(iii) that the security procedures (if any) to be followed in connection with
its transmission of instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances and (iv) to
notify the Collateral Agent the Custodian or the Collateral Administrator
immediately upon learning of any compromise or unauthorized use of the security
procedures.

 

Section 12.03.                                                 Taxes

 

(a)           Any and all payments by, or on account of any obligation of, the
Borrower to or for the account of any Secured Party under any Facility Document
shall be made free and clear of and without deduction or withholding for any and
all present or future Taxes with respect thereto, unless required by Law. If the
Borrower, the Collateral Agent or the Administrative Agent shall be required by
Law (or by the interpretation or administration thereof) to deduct or withhold
any Taxes from or in respect of any sum payable by it hereunder, under any Note
or under any other Facility Document to any Secured Party, (i) the sum payable
by the Borrower shall be increased as may be necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 12.03) such Secured
Party receives an amount equal to the sum it would have received had no
deductions of Non-Excluded Taxes or Other Taxes been made, (ii) the applicable
withholding agent shall make such deductions, and (iii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant taxing Governmental Authority in accordance with Applicable Law.

 

(b)           In addition and without duplication of any amounts payable by the
Borrower under Section 12.03, the Borrower agrees to timely pay (or at the
option of the Administrative Agent, timely reimburse it for the payment of) any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies (other than Other Connection Taxes imposed with
respect to an assignment except for an assignment or grant of a participation
made pursuant to Sections 2.16 or 12.03(g)) which arise from any payment made by
the Borrower hereunder, under the Notes or under any other Facility Document or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement, the Notes or under any other Facility Document (collectively,
the “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each of the Secured Parties for
(i) the full amount of Non-Excluded Taxes or Other Taxes (including any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 12.03) paid by any Secured Party (or required
to be deducted from payments to a Secured Party) and (ii) any reasonable
expenses arising from Non-Excluded Taxes or Other Taxes or with respect thereto,
in each case whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant taxing Governmental

 

98

--------------------------------------------------------------------------------



 

Authority.  Payments by Borrower pursuant to this indemnification shall be made
promptly following the date the Secured Party makes written demand therefor,
which demand shall be accompanied by a certificate describing in reasonable
detail the basis thereof.  Such certificate shall be presumed to be correct
absent manifest error.

 

(d)           Promptly after the date of any payment of Taxes pursuant to this
Section 12.03 or Other Taxes, the Borrower will furnish to each Agent the
original or a certified copy of a receipt issued by the relevant taxing
Governmental Authority evidencing payment thereof (or other evidence of payment
as may be reasonably satisfactory to such Agent).

 

(e)           If any payment is made by the Borrower (or the Servicer on its
behalf) to or for the account of any Secured Party after deduction for or on
account of any Non-Excluded Taxes or Other Taxes, and an indemnity payment or
additional amounts are paid by the Borrower pursuant to this Section 12.03,
then, if such Secured Party in its sole discretion, but acting in good faith,
determines that it is entitled to a refund of such Non-Excluded Taxes or Other
Taxes, such Secured Party shall, to the extent that it can do so without
prejudice apply for such refund and reimburse the Borrower (or the Servicer, as
applicable) such amount of any refund received (net of reasonable out-of-pocket
expenses incurred) as such Secured Party shall determine in its sole discretion,
but acting in good faith, to be attributable to the relevant Non-Excluded Taxes
or Other Taxes; provided that in the event that such Secured Party is required
to repay such refund to the relevant taxing authority, the Borrower agrees to
return the refund to such Secured Party.  Notwithstanding anything to the
contrary in this paragraph (e), in no event will the Secured Party be required
to pay any amount to an indemnifying party pursuant to this paragraph (e) the
payment of which would place the Secured Party in a less favorable net after-Tax
position than the Secured Party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted,  withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

(f)            Each Secured Party and each Participant that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement or any Facility Document shall deliver to the Borrower and
each Agent, at the time or times reasonably requested by the Borrower or such
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or such Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, each Secured
Party and each Participant, if reasonably requested by the Borrower or any
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or such Agent as will enable the Borrower
or such Agent to determine whether or not such Secured Party or Participant is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in subclauses (i) through (iv) and (vi) of this
Section 12.03(f)) shall not be required if in the Secured Party’s reasonable
judgment such completion, execution or submission would subject such Secured
Party to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Secured Party.  Without limiting the
generality of the foregoing:

 

(i)            Each Secured Party (other than the Collateral Agent, Collateral
Administrator, Custodian and Securities Intermediary) and each Participant that
is a U.S. person as that term is defined in Section 7701(a)(30) of the Code
hereby agrees that it shall, no later than the Closing Date or, in the case of a
Secured Party or a Participant which becomes a party hereto pursuant to
Section 12.06, the date upon which such Secured Party becomes a party hereto or
Participant herein, deliver to the Borrower and each Agent, if applicable, two
accurate, complete and signed copies of U.S. Internal Revenue Service Form W-9
or any successor form, certifying that such Secured Party

 

99

--------------------------------------------------------------------------------



 

or Participant is on the date of delivery thereof entitled to an exemption from
U.S. backup withholding Tax.

 

(ii)           Each Secured Party (other than the Collateral Agent, Collateral
Administrator, Custodian and Securities Intermediary) or Participant that is
organized under the laws of a jurisdiction outside than the United States (a
“Non-U.S. Lender”) shall, no later than the date on which such Secured Party
becomes a party hereto or such person becomes a Participant herein pursuant to
Section 12.06, deliver to the Borrower and each Agent two properly completed and
duly executed copies of either U.S. Internal Revenue Service Form W-8BEN,
W-8BEN-E or W-8ECI or any subsequent versions thereof or successors thereto, in
each case (a) claiming a complete exemption from U.S. federal withholding Tax,
or (b) if, due to a change in law occurring after the date such Secured Party
becomes a party hereto or such person becomes a Participant herein, such
Non-U.S. Lender is not entitled to a complete exemption from U.S. federal
withholding Tax, to the extent that such Non-U.S. Lender is legally entitled to
do so, claiming a reduced rate of U.S. federal withholding Tax, in each case,
with respect to payments of interest hereunder.

 

(iii)          In addition, in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding Tax under Section 881(c) of the Code, such
Non-U.S. Lender hereby represents that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 881(c)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 881(c)(3)(C) of the Code), and such Non-U.S. Lender agrees that it shall
promptly notify the Borrower and each Agent in the event any such representation
is no longer accurate.

 

(iv)          to the extent a Non-U.S. Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, the certification described in subclause (iii) of this
Section 12.03(f), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
the certification described in subclause (iii) of this Section 12.03(f) on
behalf of each such direct and indirect partner.

 

(v)           any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Non-U.S. Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or an
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or an Agent to determine the
withholding or deduction required to be made.

 

(vi)          The forms listed under this Section 12.03(f)(i)-(v) shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement or Participant herein and on or before the date, if any, such
Non-U.S. Lender designates a New Lending Office.  In addition, each Non-U.S.
Lender agrees that, from time to time after the Closing Date, such Non-U.S.
Lender shall deliver the forms described above (or relevant successor form), as
applicable, as promptly as practicable after (i) receipt of a reasonable written
request therefor from the Borrower or an Agent or (ii) when a lapse in time or
change in circumstance renders a previously provided form or certificate
obsolete or inaccurate.  Notwithstanding any other provision of this
Section 12.03, a

 

100

--------------------------------------------------------------------------------



 

Non-U.S. Lender shall not be required to deliver any form after the Closing Date
pursuant to this Section 12.03(f) that such Non-U.S. Lender is not legally able
to deliver.

 

(vii)         If a payment made to a Secured Party under this Agreement or any
Facility Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Secured Party were to fail to comply with the applicable reporting
requirements of FATCA, such Secured Party shall deliver to the Borrower and each
Agent such documentation prescribed by Law or as is reasonably requested by the
Borrower and the Agent sufficient for the Borrower and the Agent to comply with
their obligations under FATCA (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or an Agent as may be necessary for the
Borrower and an Agent to comply with their obligations under FATCA and to
determine that such Secured Party has complied with such Secured Party’s
applicable reporting requirements or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (vii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           If any Secured Party requires the Borrower to pay any additional
amount to such Secured Party or any Governmental Authority for the account of
such Secured Party or to indemnify such Secured Party pursuant to this
Section 12.03, then such Secured Party shall use reasonable efforts to designate
a different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if such Secured Party determines, in its sole discretion that
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to this Section 12.03 in the future and (ii) would not subject such
Secured Party to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Secured Party.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Secured Party in connection with
any such designation or assignment.

 

(h)           Nothing in this Section 12.03 shall be construed to require any
Secured Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

 

(i)            Each Lender shall severally indemnify each Agent, within 10 days
after demand therefor, for (i) any Non-Excluded Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified such Agent for such Non-Excluded Taxes or Other Taxes, as
applicable, and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.06(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by such Agent in connection with any Facility Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the applicable Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes each Agent to set off and
apply any and all amounts at any time owing to such Lender under any Facility
Document or otherwise payable by such Agent to the Lender from any other source
against any amount due to such Agent under this paragraph (j).

 

Section 12.04.                                                 Costs and
Expenses; Indemnification

 

(a)           The Borrower agrees to promptly pay on demand (or, during the
existence of an Event of Default, on the first Payment Date to occur after such
demand is made) all reasonable and documented out-of-pocket costs and expenses
of the Agents in connection with the preparation, review, negotiation,
reproduction, execution and delivery of this Agreement and the other Facility
Documents, including the

 

101

--------------------------------------------------------------------------------



 

reasonable and documented fees and disbursements of one outside counsel for the
Administrative Agent and one outside counsel, plus, if necessary, one additional
local counsel, for the Collateral Agent, costs and expenses of creating,
perfecting, releasing or enforcing the Collateral Agent’s security interests in
the Collateral, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, UCC filing fees, and the equivalent thereof
in any foreign jurisdiction, and all other related fees and expenses in
connection therewith; and in connection with the administration and any
modification or amendment of this Agreement, the Notes or any other Facility
Document and advising the Agents as to their respective rights, remedies and
responsibilities. The Borrower agrees to promptly pay on demand (or, during the
existence of an Event of Default, on the first Payment Date to occur after such
demand is made) all reasonable and documented costs and expenses of each of the
Secured Parties in connection with the enforcement of this Agreement, the Notes
or any other Facility Document, including all reasonable and documented costs
and expenses incurred by the Collateral Agent in connection with the
preservation, collection, foreclosure or enforcement of the Collateral subject
to the Facility Documents or any interest, right, power or remedy of the
Collateral Agent or the Custodian in connection with the collection or
enforcement of any of the Obligations or the proof, protection, administration
or resolution of any claim based upon the Obligations in any insolvency
proceeding, including all reasonable fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Collateral Agent and the Collateral Administrator.  Without prejudice to
its rights hereunder, the expenses and the compensation for the services of the
Secured Parties are intended to constitute expenses of administration under any
applicable bankruptcy law.

 

(b)           The Borrower agrees to indemnify and hold harmless each Secured
Party and each of their Affiliates and the respective officers, directors,
employees, agents, managers of, and any Person controlling any of, the foregoing
(each, an “Indemnified Party”) from and against any and all Liabilities that may
be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of the execution,
delivery, enforcement, performance, administration of or otherwise arising out
of or incurred in connection with this Agreement, any other Facility Document,
any Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not any such transactions are consummated), including
(but not limited to) any such Liability that is incurred or arises out of or in
connection with, or by reason of any one or more of the following:
(i) preparation for a defense of any investigation, litigation or proceeding
arising out of, related to or in connection with this Agreement, any other
Facility Document, any Related Document or any of the transactions contemplated
hereby or thereby; (ii) any breach or alleged breach of any covenant by the
Borrower contained in any Facility Document; (iii) any representation or
warranty made or deemed made by the Borrower contained in any Facility Document
or in any certificate, statement or report delivered in connection therewith is,
or is alleged to be, false or misleading; (iv) any failure by the Borrower to
comply with any Applicable Law or contractual obligation binding upon it;
(v) any failure to vest, or delay in vesting, in the Collateral Agent (for the
benefit of the Secured Parties) a perfected security interest in all of the
Collateral free and clear of all Liens (other than Permitted Liens); (vi) any
action or omission, not expressly authorized by the Facility Documents, by the
Borrower or any Affiliate of the Borrower which has the effect of impairing the
validity or enforceability of the Collateral or the rights of the Agents or the
other Secured Parties with respect thereto; (vii) the failure to file, or any
delay in filing, financing statements, continuation statements or the equivalent
thereof in any foreign jurisdiction or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Collateral, whether at the time of any Advance or at any
subsequent time; (viii) any dispute, claim, offset or defense (other than the
discharge in bankruptcy of an Obligor) of an Obligor to the payment with respect
to any Collateral (including a defense based on any Collateral Loan (or the
Related Documents evidencing such Collateral Loan) not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms, except to the extent such unenforceability is due to the bankruptcy of
such Obligor), or any other claim resulting from any related property securing
such Collateral Loan; (ix) the commingling of Collections on the Collateral at
any time with other funds; (x) any failure by the Borrower to give reasonably

 

102

--------------------------------------------------------------------------------



 

equivalent value to the applicable seller, in consideration for the transfer by
such seller to the Borrower of any item of Collateral or any attempt by any
Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including any provision of the
Bankruptcy Code; (xi) the failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account, within
one (1) Business Day of receipt, Collections on the Collateral Loans remitted to
the Borrower, the Servicer or any such agent or representative as provided in
this Agreement; and (xii) any Default or Event of Default; in each case, except
(A) to the extent any such Liability is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party, any of its
Affiliates or the respective officers, directors, employees, agents, managers
of, and any Person controlling any of, the foregoing, (B) to the extent any such
Liability results from a claim brought by the Borrower against an Indemnified
Party (other than the Collateral Agent, the Custodian or the Collateral
Administrator) for material breach of such Indemnified Party’s obligations
hereunder or under any other Facility Document, if the Borrower has obtained a
final, nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (C) to the extent any such Liability results
from a claim solely between or among Indemnified Parties (other than any claims
against an Indemnified Party in its capacity or in fulfilling its role as the
Administrative Agent, Collateral Agent, Custodian, Collateral Administrator or
any similar role) and not arising out of any act or omission on the part of the
Borrower or the Servicer or its Affiliates.  In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of the Borrower’s equityholders or
creditors, an Indemnified Party or any other Person, whether or not an
Indemnified Party is otherwise a party hereto.  The Borrower shall not have any
liability hereunder to any Indemnified Party to the extent an Indemnified Party
effects any settlement of a matter that is (or could be) subject to
indemnification hereunder without the prior written consent of the Borrower, but
if settled with such consent or if there be a final judgment for the plaintiff,
the Borrower agrees to indemnify the Indemnified Party from and against any loss
or liability by reason of such settlement or judgment to the extent set forth in
this Section 12.04(b).  The Borrower shall not, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is a party (or,
in the case of a threatened proceeding, could reasonably have been expected to
be a party if such proceeding had been brought) and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement (i) does not
include a statement as to or admission of, fault, culpability or a failure to
act by or on behalf of any such Indemnified Party, and (ii) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.  In no case shall the Borrower
be responsible for any Indemnified Party’s lost revenues or lost profits.  This
Section 12.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

Section 12.05.                                                 Execution in
Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement. 
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 12.06.                                                 Assignability

 

(a)           Subject to the conditions set forth in this Section 12.06, each
Lender may, with the consent of the Administrative Agent and the Borrower,
assign to any Person all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Advances Outstanding or interests
therein owned by it, together with ratable portions of its Commitment); provided
that such consent shall be deemed

 

103

--------------------------------------------------------------------------------



 

to have been granted by the Borrower if the Borrower shall not have objected in
writing within ten (10) Business Days of receipt of any such request for
consent; and provided, further, that:

 

(i)            each of the Borrower’s and the Administrative Agent’s consent to
any such assignment (A) shall not be unreasonably withheld or delayed and
(B) shall not be required if the assignee is (1) a Lender or any of its
Affiliates or (2) managed by a Lender or any of its Affiliates;

 

(ii)           notwithstanding anything herein to the contrary, each Lender may
make an assignment to any Person without the consent of the Borrower or the
Administrative Agent if such Lender makes a reasonable determination that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule); and

 

(iii)          the Borrower’s consent to any such assignment pursuant to this
Section 12.06(a) shall not be required if an Event of Default shall have
occurred and be continuing.

 

The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Sections 12.03(f) and
12.03(h), together with administrative details for the applicable assignee (if
such assignee is not a current Lender or an Affiliate of Citibank, N.A.). 
Notwithstanding any other provision of this Section 12.06, (x) no assignment by
any Lender to the Borrower or any of its Affiliates shall be permitted, and
(y) no assignment shall be made to any Defaulting Lender, a natural person or
any Person that, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (y).

 

(b)           The Borrower may not assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Administrative
Agent and the Lenders.

 

(c)           (i)            Any Lender may, without the consent of the
Borrower, sell participations to Participants in all or a portion of such
Lender’s rights and obligations under this Agreement; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Agents, the Collateral
Administrator, the Custodian and the Securities Intermediary and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) each Participant shall have agreed to be bound by this Section 12.06(c),
Section 12.06(e), Section 12.09 and Section 12.16.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any Fundamental Amendment.  Sections 2.09, 2.10, and 12.03
shall apply to each Participant as if it were a Lender and had acquired its
interest by assignment pursuant to clause (a) of this Section; provided that
(x) such Participant agrees to be subject to the provisions of Sections 2.16,
12.03(f) and 12.03(h) as if it were an assignee under clause (a) of this
Section and (y) no Participant shall be entitled to any amount under
Section 2.09, 2.10, or 12.03 which is greater than the amount the related Lender
would have been entitled to under any such Sections or provisions if the
applicable participation had not occurred.

 

(ii)           In the event that any Lender sells participations in any portion
of its rights and obligations hereunder, such Lender as nonfiduciary agent for
the Borrower shall maintain a register on which it enters the name of all
participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”).  An Advance may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each Note, if any, shall expressly

 

104

--------------------------------------------------------------------------------



 

so provide).  The Participant Register shall be available for inspection by the
Borrower to the extent necessary for the Borrower to establish that such
commitment, loan or other obligation is in registered form under
Section 5f.103-1 of the United States Treasury Regulations or for the Borrower,
any Agent, the Collateral Administrator, the Custodian or the Securities
Intermediary to satisfy any information reporting requirement with respect to
payments made to such Participant.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           The Administrative Agent, on behalf of and acting solely for this
purpose as the nonfiduciary agent of the Borrower, shall maintain at its address
specified in Section 12.02 or such other address as the Administrative Agent
shall designate in writing to the Lenders, a copy of this Agreement and each
signature page hereto and each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names,
addresses and wiring instructions of the Lenders and the aggregate outstanding
principal amount of the Advances Outstanding maintained by each Lender under
this Agreement (and any stated interest thereon).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents, the Collateral Administrator, the Custodian, the
Securities Intermediary and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower, the
Collateral Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  An Advance (and a Note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each Note, if any, shall expressly so
provide) and compliance with this Section 12.06.

 

(e)           Notwithstanding anything to the contrary set forth herein or in
any other Facility Document, each Lender hereunder, and each Participant, must
at all times be a “qualified purchaser” as defined in the Investment Company Act
(a “Qualified Purchaser”) and a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act (a “QIB”).  Each Lender represents to the
Borrower, (i) on the date that it becomes a party to this Agreement (whether by
being a signatory hereto or by entering into an Assignment and Acceptance) and
(ii) on each date on which it makes an Advance hereunder, that it is a Qualified
Purchaser and a QIB.  Each Lender further agrees that it shall not assign, or
grant any participations in, any of its Advances or its Commitment to any Person
unless such Person is a Qualified Purchaser and a QIB.

 

(f)            Notwithstanding any other provision of this Section 12.06, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender, including any pledge or security
interest granted to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.

 

Section 12.07.                                                 Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

105

--------------------------------------------------------------------------------



 

Section 12.08.                                                 Severability of
Provisions

 

Any provision of this Agreement or any other Facility Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.09.                                                 Confidentiality

 

Each Secured Party agrees to keep confidential, in accordance with procedures
adopted by such Secured Party that are reasonably designed to assure the
protection of confidential information delivered or disclosed to such Secured
Party, all information provided to it by the Borrower, the Servicer or the
Equityholder with respect to the Borrower, its Affiliates, the Collateral, the
Related Documents, the Obligors, the Servicer, the Equityholder or any other
information furnished to such Secured Party under or in connection with this
Agreement (collectively, the “Borrower Information”); provided that nothing
herein shall prevent any Secured Party from disclosing any Borrower Information
(a) in connection with this Agreement and the other Facility Documents and not
for any other purpose, (i) to any Secured Party or any Affiliate of a Secured
Party, or (ii) any of their respective Affiliates, employees, directors,
auditors, agents, attorneys, accountants and other professional advisors
(collectively, the “Secured Party Representatives”), it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential, (b) subject to an agreement to comply with the
provisions of this Section and to use the Borrower Information only in
connection with this Agreement and the other Facility Documents and not for any
other purpose, to any actual or bone fide prospective permitted assignees and
Participants in any of the Secured Parties’ interests under or in connection
with this Agreement (including in connection with any pledge or grant a security
interest permitted pursuant to Section 12.06(f)) or any actual or prospective
party (or its Secured Party Representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (c) to any Governmental
Authority with jurisdiction over any Secured Party or any of its Affiliates or
any Secured Party Representative, (d) in response to any order of any court or
other Governmental Authority or as may otherwise be required to be disclosed
pursuant to any Applicable Law (provided that such Secured Party will, to the
extent permitted, endeavor to promptly notify the Borrower and the Servicer in
advance of such pending disclosure), (e) that is a matter of general public
knowledge or that has heretofore been made available to the public by any Person
other than any Secured Party or any Secured Party Representative, (f) in
connection with the performance of the terms of this Agreement and the exercise
of any remedy hereunder or under any other Facility Document or any action or
proceeding relating to this Agreement or any other Facility Document or the
enforcement of rights hereunder or thereunder, (g) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Secured Party Representatives (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (h) on
a confidential basis to (i) any rating agency in connection with rating the
Borrower or the credit facilities provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder or (i) with the consent of the Borrower.

 

Section 12.10.                                                 Merger

 

This Agreement and the other Facility Documents executed by the Administrative
Agent or the Lenders taken as a whole incorporate the entire agreement between
the parties hereto and thereto concerning the subject matter hereof and thereof
and this Agreement and such other Facility Documents supersede any prior
agreements among the parties relating to the subject matter thereof.

 

106

--------------------------------------------------------------------------------

 

Section 12.11.                                                 Survival

 

All representations and warranties made hereunder, in the other Facility
Documents and in any certificate delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the making of the Advances hereunder.  The agreements in
Sections 2.04(e), 2.09, 2.10, 2.12, 12.03, 12.04, 12.09, 12.16, 12.17 and 12.18
and this Section 12.11 shall survive the termination of this Agreement in whole
or in part, the payment in full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent.

 

Section 12.12.                                                 Submission to
Jurisdiction; Waivers; Etc.

 

Each party hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement or the other Facility
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York in the Borough of Manhattan, the courts of the United States
of America for the Southern District of New York, and the appellate courts of
any of them;

 

(b)                                 consents that any such action or proceeding
may be brought in any court described in Section 12.12(a) and waives to the
fullest extent permitted by Applicable Law any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address set forth in Section 12.02 or at such other address as
may be permitted thereunder;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding against any Secured Party arising out of or relating to this
Agreement or any other Facility Document any special, exemplary, punitive or
consequential damages.

 

Section 12.13.                                                 IMPORTANT WAIVERS

 

(a)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
FACILITY DOCUMENT OR FOR ANY COUNTERCLAIM HEREIN OR THEREIN OR RELATING HERETO
OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE SERVICER, THE BORROWER, THE EQUITYHOLDER,
THE AGENTS, THE COLLATERAL ADMINISTRATOR, THE CUSTODIAN, THE SECURITIES
INTERMEDIARY OR ANY OTHER AFFECTED PERSON.  EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER FACILITY DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO
THIS

 

107

--------------------------------------------------------------------------------



 

AGREEMENT AND EACH SUCH OTHER FACILITY DOCUMENT.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY
LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED PARTY, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION; PROVIDED THAT THE FOREGOING SHALL
NOT LIMIT THE INDEMNIFICATION OBLIGATIONS OF THE BORROWER OR THE SERVICER TO ANY
LENDER, THE ADMINISTRATIVE AGENT, THE CUSTODIAN, THE COLLATERAL ADMINISTRATOR,
OR THE COLLATERAL AGENT PURSUANT TO THE FACILITY DOCUMENTS IN CONNECTION WITH
THIRD-PARTY CLAIMS.  NO PARTY OR INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY FACILITY DOCUMENT
OR THE TRANSACTIONS.  EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY OR AN INDEMNIFIED PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY OR AN INDEMNIFIED PARTY WOULD NOT SEEK TO
ENFORCE ANY OF THE WAIVERS IN THIS SECTION 12.13 IN THE EVENT OF LITIGATION OR
OTHER CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE
ALL—ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE FACILITY DOCUMENTS, REGARDLESS OF THEIR
LEGAL THEORY.  EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 12.13
ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY
HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE FACILITY DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE FACILITY DOCUMENTS.  EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT TO
THE EXTENT PERMITTED BY APPLICABLE LAW, IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHT TO A JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THE WAIVERS IN THIS SECTION 12.13 ARE IRREVOCABLE, MEANING THAT THEY
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE FACILITY
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.  THE PROVISIONS OF THIS SECTION 12.13 SHALL
SURVIVE TERMINATION OF THE FACILITY DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN
FULL OF THE OBLIGATIONS.

 

Section 12.14.                                                 PATRIOT Act
Notice

 

Each Agent, the Collateral Administrator, the Custodian, the Securities
Intermediary and each Lender hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Agent,
the Collateral Administrator, the Custodian, the Securities Intermediary or such
Lender to identify the Borrower in accordance with the PATRIOT Act.  The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Lender, the Collateral
Administrator, the Custodian,

 

108

--------------------------------------------------------------------------------



 

the Securities Intermediary or any Agent in order to assist such Lender, the
Collateral Administrator, the Custodian, the Securities Intermediary or such
Agent, as applicable, in maintaining compliance with the PATRIOT Act.

 

Section 12.15.                                                 Legal Holidays

 

In the event that the date of prepayment of Advances or the Final Maturity Date
shall not be a Business Day, then notwithstanding any other provision of this
Agreement or any other Facility Document, payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the nominal date of any such date of prepayment or Final
Maturity Date, as the case may be, and interest shall accrue on such payment for
the period from and after any such nominal date to but excluding such next
succeeding Business Day.

 

Section 12.16.                                                 Non-Petition

 

Each Secured Party hereby agrees not to institute against, or join, cooperate
with or encourage any other Person in instituting against, the Borrower any
bankruptcy, reorganization, receivership, arrangement, insolvency, moratorium or
liquidation proceeding or other proceeding under federal or state bankruptcy or
similar laws until at least one year and one day, or, if longer, the applicable
preference period then in effect plus one day, after the payment in full of all
outstanding Obligations and the termination of all Commitments; provided that
nothing in this Section 12.16 shall preclude, or be deemed to prevent, any
Secured Party (a) from taking any action prior to the expiration of the
aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect, in (i) any case or proceeding voluntarily
filed or commenced by the Borrower or (ii) any involuntary insolvency proceeding
filed or commenced against the Borrower by a Person other than any such Secured
Party, or (b) from commencing against the Borrower or any properties of the
Borrower any legal action which is not a bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws.

 

Section 12.17.                                                 Waiver of Setoff

 

To the extent permitted by Applicable Law, each of the Borrower and the
Equityholder hereby waives any right of setoff it may have or to which it may be
entitled under this Agreement or any Applicable Law from time to time against
the Administrative Agent, any Lender or its respective assets.

 

Section 12.18.                   Conflict

 

In the event of any conflict between the provisions of this Agreement and any of
the other Facility Documents, the provisions of this Agreement shall control.

 

ARTICLE XIII
CUSTODIAN

 

Section 13.01.                                                 Appointment of
Custodian

 

(a)                                 Appointment and Acceptance.  The Borrower
and the Administrative Agent each hereby appoints the Custodian as document
custodian of the Loan Files delivered to it for all Collateral Loans owned by
the Borrower at any time during the term of this Agreement, on the terms and
conditions set forth in this Agreement (which shall include any addendum hereto
which is hereby incorporated herein and made

 

109

--------------------------------------------------------------------------------



 

a part of this Agreement), and the Custodian hereby accepts such appointment and
agrees to perform the services and duties set forth in this Agreement with
respect to it, subject to and in accordance with the provisions hereof.

 

(b)                                 Instructions.  The Borrower agrees that it
shall from time to time provide, or cause to be provided, to the Custodian all
necessary instructions and information, and shall respond promptly to all
inquiries and requests of the Custodian as may reasonably be necessary to enable
the Custodian to perform its duties hereunder.

 

(c)                                  Custodian.  The Custodian shall take and
retain custody of the Loan Files delivered by the Borrower hereunder in
accordance with the terms and conditions of this Agreement (which delivery may
be electronic for all documents other than any related original promissory
notes, which shall be delivered in physical form), all for the benefit of the
Collateral Agent and the other Secured Parties, in order to perfect under the
UCC the Collateral Agent’s security interest therein for the benefit of the
Secured Parties.  In taking and retaining custody of the Loan Files, the
Custodian shall be deemed to be acting as the agent of Collateral Agent for the
benefit of the Secured Parties; provided that the Custodian makes (a) no
warranty or representation and shall have no responsibility for the
enforceability, completeness, validity, sufficiency, value, genuineness,
ownership or transferability of the Collateral Loans and (b) no representation
as to the existence, perfection or priority of any lien on the Collateral Loans
or the Required Loan Documents.  It is expressly agreed and acknowledged that
the Custodian is not guaranteeing performance of or assuming any liability for
the obligations of the other parties hereto or any parties to the Collateral
Loans.

 

Section 13.02.                                                 Duties of
Custodian

 

(a)                                 Segregation.  All Loan Files held by the
Custodian for the account of the Borrower hereunder shall be (a) subject to the
lien of the Collateral Agent on behalf of the Secured Parties, (b) physically
segregated from other loans and non-cash property in the possession of the
Custodian and (c) identified by the Custodian as subject to this Agreement.

 

(b)                                 Register.  The Custodian shall maintain a
register (in book-entry form or in such other form as it shall deem necessary or
desirable) of the Collateral Loans for which it holds Loan Files under this
Agreement containing such information as the Borrower and the Custodian may
reasonably agree; provided that, with respect to such Collateral Loans, all Loan
Files shall be held in safekeeping by the Custodian, individually segregated
from the securities and investments of any other Person and marked so as to
clearly identify such Loan Files as the property of the Borrower as set forth in
this Agreement.

 

Section 13.03.                                                 Delivery of
Collateral Loans to Custodian.

 

(a)                                 The Servicer (on behalf of the Borrower)
shall deliver, or cause to be delivered (which may be via email) promptly (and
in any event within five (5) Business Days of receipt) to the Custodian all of
the Loan Files for each Collateral Loan owned by the Borrower at any time during
the term of this Agreement at the address identified herein.  The Custodian
shall not be responsible for any Collateral Loan or related Loan File until
actually received by it.  In connection with each delivery of a Loan File to the
Custodian, the Borrower shall represent and warrant that the Loan Files
delivered to the Custodian include all of the documents listed in the related
Document Checklist and all of such documents and the information contained in
any applicable Trade Confirmation (if any) are complete in all material
respects.

 

(b)                                 (i)                                    
Promptly after the acquisition of any Collateral Loan, the Servicer (on behalf
of the Borrower) shall deliver or cause to be delivered (which may be via email)
to the Collateral Agent and the Administrative Agent a properly completed Trade
Confirmation, if any, on which they may conclusively rely without further
inquiry or investigation, and shall deliver to the Custodian the Loan Files for
all

 

110

--------------------------------------------------------------------------------



 

Collateral Loans; provided, however, that all documents shall be transmitted in
electronic format and the Custodian shall only be required to retain the
original promissory note, if any, indicated on the related Document Checklist.

 

(ii)                                  Notwithstanding anything herein to the
contrary, delivery of the Collateral Loans acquired by the Borrower which
constitute Noteless Loans or which are otherwise not evidenced by a “security”
or “instrument” as defined in Section 8-102 and Section 9-102(a)(47) of the UCC,
respectively, shall be made by delivery to the Custodian of a copy of the loan
register with respect to such Noteless Loan evidencing registration of such
Collateral Loan on the books and records of the applicable Obligor or bank agent
to the name of the Borrower (or its nominee) or a copy (which may be a facsimile
copy) of an assignment agreement  in favor of the Borrower as assignee.  Any
duty on the part of the Custodian with respect to the custody of such Collateral
Loans shall be limited to the exercise of reasonable care by the Custodian in
the physical custody of the related Loan Files delivered to it.

 

(iii)                               The Custodian may assume the genuineness of
any document in a Loan File it may receive and the genuineness and due authority
of any signatures appearing thereon, and shall be entitled to assume that each
document it may receive is what it purports to be on its face. If an original
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, is or shall be or become available with respect to any
Collateral Loan to be held by the Custodian under this Agreement, it shall be
the sole responsibility of the Borrower to make or cause delivery thereof to the
Custodian, and the Custodian shall not be under any obligation at any time to
determine whether any such original “security” or “instrument” has been or is
required to be issued or made available in respect of any Collateral Loan or to
compel or cause delivery thereof to the Custodian.

 

Section 13.04.                                                 Release of
Documents/Control By Agents.

 

(a)                                 The Custodian shall release and ship for
delivery, or direct its agents or sub-custodians to release and ship for
delivery, as the case may be, Loan Files of the Borrower held by the Custodian,
its agents or its sub-custodians from time to time upon receipt of Proper
Instructions (specifying, among other things, the Collateral Loans and Loan
Files to be released and delivery instructions and other information as may be
necessary to enable the Custodian to release and ship such Loan Files), which
may be standing instructions (in a form acceptable to the Custodian) in
accordance with this Agreement.

 

(b)                                 Upon receipt by the Custodian from the
Administrative Agent or the Collateral Agent, of written notice of the
occurrence of an Event of Default indicating the Administrative Agent’s intent
to prohibit the Custodian from accepting instructions from or on behalf of the
Borrower (each such notice, a “Block Notice”), the Custodian shall no longer
accept or act upon Proper Instructions or other instructions from the Borrower
(or the Servicer on its behalf) hereunder with respect to the Collateral Loans
or the Loan Files.  From and after its receipt of a Block Notice, the Custodian
shall only comply with Proper Instructions from the Collateral Agent (acting at
the written direction of the Administrative Agent) or Administrative Agent.

 

Section 13.05.                                                 Records.

 

The Custodian shall create and maintain complete and accurate records relating
to its activities under this Agreement with respect to the Collateral Loans or
other property of the Borrower held for the benefit of the Collateral Agent and
the other Secured Parties under this Agreement.  All such records shall be the
property of the Borrower and, upon reasonable advance notice, shall at all times
during the regular

 

111

--------------------------------------------------------------------------------



 

business hours of the Custodian be open for inspection by duly authorized
officers, employees or agents of the Borrower, the Collateral Agent and the
Administrative Agent.

 

Section 13.06.                                                 Reporting

 

(a)                                 If requested by the Borrower, the Collateral
Agent or the Administrative Agent, the Custodian shall render an itemized report
of the Loan Files held pursuant to this Agreement as of the end of each month
and such other matters as the parties may agree from time to time in form and
substance reasonably satisfactory to the Borrower, the Collateral Agent and the
Administrative Agent.

 

(b)                                 The Custodian shall have no duty or
obligation to undertake any market valuation of the Collateral Loans under any
circumstance.

 

Section 13.07.                                                 Certain General
Terms

 

(a)                                 No Duty to Examine Underlying Instruments. 
Nothing herein shall obligate the Custodian to review or examine the terms of
any underlying instrument, certificate, credit agreement, indenture, loan
agreement, promissory note or any other document contained in the Loan Files
evidencing or governing any Collateral Loan to determine the validity,
sufficiency, marketability or enforceability of any Collateral Loan (and shall
have no responsibility for the genuineness or completeness thereof) or
otherwise.

 

(b)                                 Resolution of Discrepancies.  In the event
of any discrepancy between the information set forth in any report provided by
the Custodian to the Borrower and any information contained in the books or
records of the Borrower, the Borrower (or the Servicer, on behalf of the
Borrower) shall promptly notify the Custodian thereof and the parties shall
cooperate to diligently resolve the discrepancy.

 

(c)                                  Improper Instructions.  Notwithstanding
anything herein to the contrary, the Custodian shall not be obligated to take
any action (or forebear from taking any action), which it reasonably determines
to be contrary to the terms of this Agreement or Applicable Law.  In no instance
shall the Custodian be obligated to provide services on any day that is not a
Business Day.

 

(d)                                 Proper Instructions.  Each of the
Administrative Agent, the Servicer and the Borrower will give a notice to the
Custodian, in a form acceptable to the Custodian, specifying the names and
specimen signatures of Persons authorized to give Proper Instructions
(collectively, “Authorized Persons” and each, an “Authorized Person”) which
notice shall be signed by an Authorized Person set forth on Schedule 9 or
otherwise previously certified to the Custodian.  The Custodian shall be
entitled to rely upon the identity and authority of such Persons until it
receives written notice from an Authorized Person of the Borrower, the
Administrative Agent or the Servicer, as applicable, to the contrary.  The
initial Authorized Persons are set forth on Schedule 9 attached hereto and made
a part hereof (as such Schedule 9 may be modified from time to time by written
notice from the Borrower, the Administrative Agent and the Servicer as
applicable, to the Custodian).

 

(e)                                  Limitation of Liability.  The Custodian
shall have no responsibility or liability to the Borrower (or any other Person)
and shall be indemnified and held harmless by the Borrower in the event that a
subsequent written confirmation of an oral instruction fails to conform to the
oral instructions received by the Custodian.  The Custodian shall not have an
obligation to act in accordance with purported instructions to the extent that
they conflict with Applicable Law or regulations. The Custodian shall not be
liable for any loss resulting from a delay while it obtains clarification of any
Proper Instruction.

 

(f)                                   Evidence of Authority.  The Custodian
shall be protected in acting upon any instruction, notice, request, consent,
certificate instrument or paper reasonably believed by it to be genuine and to
have

 

112

--------------------------------------------------------------------------------



 

been properly executed or otherwise given by or on behalf of the Borrower, the
Servicer or Administrative Agent, as applicable, by an Authorized Person
thereof.  The Custodian may receive and accept a certificate signed by any
Authorized Person as conclusive evidence of:

 

(i)                                     the authority of any Person to act in
accordance with such certificate; or

 

(ii)                                  any determination or of any action by such
Person as described in such certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person of
the Borrower, the Servicer or Administrative Agent, as applicable.

 

(g)                                  Receipt of Communications.  Any
communication received by the Custodian on a day which is not a Business Day or
after 3:30 p.m. (or such other time as is agreed by the Borrower and the
Custodian from time to time) on a Business Day will be deemed to have been
received on the next Business Day; provided that in the case of communications
so received after 3:30 p.m. on a Business Day the Custodian will use its
commercially reasonable efforts to process such communications as soon as
possible after receipt.

 

(h)                                 In the event that (i) the Borrower, the
Administrative Agent, the Servicer, the Custodian or the Collateral Agent shall
be served by a third party with any type of levy, attachment, writ or court
order with respect to any Loan File or a document included within a Loan File or
(ii) a third party shall institute any court proceeding by which any Loan File
or a document included within a Loan File shall be required to be delivered
other than in accordance with the provisions of this Agreement, the party
receiving such service shall promptly deliver or cause to be delivered to the
other parties to this Agreement (to the extent not prohibited by Applicable Law)
copies of all court papers, orders, documents and other materials concerning
such proceedings. The Custodian shall, to the extent permitted by law, continue
to hold and maintain all the Loan Files that are the subject of such proceedings
pending a final, nonappealable order of a court of competent jurisdiction
permitting or directing disposition thereof. Upon final determination of such
court, the Custodian shall dispose of such Loan File or a document included
within such Loan File as directed by the Administrative Agent, which shall give
a direction consistent with such determination. Expenses of the Custodian
incurred as a result of such proceedings shall be borne by the Borrower.

 

Section 13.08.                                                 Compensation and
Reimbursement of Custodian

 

(a)                                 Fees.  The Custodian shall be entitled to
compensation for its services in accordance with the terms of the Collateral
Administration and Agency Fee Letter.

 

(b)                                 Expenses.  The Borrower agrees to pay or
reimburse to the Custodian upon its request from time to time all reasonable and
documented costs, disbursements, advances, and expenses (including reasonable
fees and expenses of one legal counsel, plus, if necessary, one additional local
counsel) incurred in connection with the preparation or execution of this
Agreement, or in connection with the transactions contemplated hereby or the
administration of this Agreement or performance by the Custodian of its duties
and services under this Agreement (including costs and expenses of any action
deemed necessary by the Custodian to collect any amounts owing to it under this
Agreement).

 

(c)                                  Priority of Payments.  Amounts owing to the
Custodian hereunder shall be payable in accordance with the Priority of
Payments.

 

113

--------------------------------------------------------------------------------



 

Section 13.09.                                                 Responsibility of
Custodian

 

(a)                                 General Duties.  The Custodian shall have no
duties, obligations or responsibilities under this Agreement or with respect to
the Collateral Loans, except for such duties as are expressly and specifically
set forth in this Agreement, and the duties and obligations of the Custodian
shall be determined solely by the express provisions of this Agreement.  No
implied duties, obligations or responsibilities shall be read into this
Agreement against, or on the part of, the Custodian.

 

(b)                                 Instructions.

 

(i)                                     The Custodian shall be entitled to
refrain from taking any action unless it has such instruction (in the form of
Proper Instructions) from the Borrower (or the Servicer on the Borrower’s
behalf), the Administrative Agent or the Collateral Agent, as applicable, as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Borrower, the Administrative Agent or the Collateral Agent, as applicable, that
Proper Instructions to it be in writing.  The Custodian shall have no liability
for any action (or forbearance from action) taken pursuant to any Proper
Instruction of the Borrower, the Servicer, the Administrative Agent or the
Collateral Agent, as applicable.

 

(ii)                                  Whenever the Custodian is entitled or
required to receive or obtain any communications or information pursuant to or
as contemplated by this Agreement, it shall be entitled to receive the same in
writing, in form, content and medium reasonably acceptable to it and otherwise
in accordance with any applicable term of this Agreement; and whenever any
report or other information is required to be produced or distributed by the
Custodian it shall be in form, content and medium reasonably acceptable to it
and the Borrower, and otherwise in accordance with any applicable term of this
Agreement.

 

(iii)                               In case any reasonable question arises as to
its duties hereunder, the Custodian may, so long as no Event of Default has
occurred and is continuing, request instructions from the Servicer and may,
after the occurrence and during the continuance of an Event of Default, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Custodian shall in all
events have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent.

 

(iv)                              Notwithstanding anything herein to the
contrary, the Custodian shall have no obligation or responsibility to confirm
that any entity acting as Servicer is entitled to or authorized, with respect to
any of the Collateral Obligations or otherwise, to give any Proper Instruction
or any other instruction given by it to the Custodian and the Custodian may
conclusively rely without investigation or inquiry and act on any such Proper
Instruction or any other instruction as if it were given by the Servicer
entitled to give such instruction.

 

(c)                                  General Standards of Care.  Notwithstanding
any terms herein contained to the contrary, the acceptance by the Custodian of
its appointment hereunder is expressly subject to the following terms, which
shall govern and apply to each of the terms and provisions of this Agreement
(whether or not so stated therein):

 

(i)                                     The Custodian may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, statement, certificate, request, waiver, consent, opinion, report,
receipt or other paper or document furnished to it (including any of the
foregoing provided to it by telecopier or electronic means), not only as to its
due execution and validity, but also as to the truth and accuracy of any
information therein contained, which it in good faith believes to be genuine and
signed or presented by the proper person (which in the case of any instruction
from or

 

114

--------------------------------------------------------------------------------



 

on behalf of the Borrower shall be an Authorized Person); and the Custodian
shall be entitled to presume the genuineness and due authority of any signature
appearing thereon.  The Custodian shall not be bound to make any independent
investigation into the facts or matters stated in any such notice, instruction,
statement, certificate, request, waiver, consent, opinion, report, receipt or
other paper or document; provided that if the form thereof is specifically
prescribed by the terms of this Agreement, the Custodian shall examine the same
to determine whether it substantially conforms on its face to such requirements
hereof.

 

(ii)                                  Neither the Custodian nor any of its
directors, officers or employees shall be liable to anyone for any error of
judgment, or for any act done or step taken or omitted to be taken by it (or any
of its directors, officers of employees), or for any mistake of fact or law, or
for anything which it may do or refrain from doing in connection herewith,
unless such action constitutes gross negligence or willful misconduct on its
part and in breach of the terms of this Agreement.  The Custodian shall not be
liable for any action taken by it in good faith and reasonably believed by it to
be within powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.

 

(iii)                               In no event shall the Custodian be liable
for any indirect, special, punitive or consequential damages (including lost
profits) whether or not it has been advised of the likelihood of such damages.

 

(iv)                              The Custodian may consult with, and obtain
advice from, legal counsel selected in good faith with respect to any question
as to any of the provisions hereof or its duties hereunder, or any matter
relating hereto, and the written opinion or advice of such counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by the Custodian in good faith in accordance with the
opinion and directions of such counsel; the reasonable cost of such services
shall be reimbursed pursuant to Section 13.08(b) and (c) above.

 

(v)                                 The Custodian shall not be deemed to have
notice of any fact, claim or demand with respect hereto unless actually known by
an officer charged with responsibility for administering this Agreement or
unless (and then only to the extent) received in writing by the Custodian and
specifically referencing this Agreement.

 

(vi)                              No provision of this Agreement shall require
the Custodian to expend or risk its own funds, or to take any action (or forbear
from action) hereunder which might in its judgment involve any expense or any
financial or other liability unless it shall be furnished with acceptable
indemnification.  Nothing herein shall obligate the Custodian to commence,
prosecute or defend legal proceedings in any instance, whether on behalf of the
Borrower or on its own behalf or otherwise, with respect to any matter arising
hereunder, or relating to this Agreement or the services contemplated hereby.

 

(vii)                           The permissive right of the Custodian to take
any action hereunder shall not be construed as a duty.

 

(viii)                        The Custodian may act or exercise its duties or
powers hereunder through agents or attorneys, and the Custodian shall not be
liable or responsible for the actions or omissions of any such agent or attorney
appointed and maintained with due care.

 

(ix)                              The Custodian shall not be responsible or
liable for delays or failures in performance resulting from acts beyond its
control. Such acts shall include acts of God, strikes,

 

115

--------------------------------------------------------------------------------



 

lockouts, riots, acts of war, epidemics, governmental regulations imposed after
the fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters.

 

(x)                                 All indemnifications contained in this
Agreement in favor of the Custodian shall survive the termination of this
Agreement.

 

(xi)                              Each of the protections, reliances,
indemnities and immunities offered to the Collateral Agent in Article XI shall
be afforded to the Custodian.

 

(xii)                           The Custodian shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement or any other Facility Document
or Related Document.  The Custodian shall not be bound to make any investigation
into the facts stated in any resolution, certificate, statement, instrument,
opinion, report, consent, order, approval, bond or other document or have any
responsibility for filing or recording any financing or continuation statement
in any public office at any time or to otherwise perfect or maintain the
perfection of any security interest or lien granted by any Person under any
Facility Document or Related Document. The Custodian shall not be responsible to
any Person for any recitals, statements, information, representations or
warranties regarding the Borrower or the Collateral or in any document,
certificate or other writing delivered in connection herewith or therewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of thereof or any such other
document or the financial condition of any Person or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions related to any Person or the existence or possible
existence of any Default or Event of Default.  The Custodian shall not have any
obligation whatsoever to any Person to assure that any collateral exists or is
owned by any Person or is cared for, protected or insured or that any liens have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available with respect thereto.

 

(d)                                 Indemnification; Collateral Agent’s Lien.

 

(i)                                     The Borrower shall and does hereby
indemnify and hold harmless the Custodian for and from any and all costs and
expenses (including reasonable attorney’s fees and expenses), and any and all
losses, damages, claims and liabilities (collectively, “Losses”), that may
arise, be brought against or incurred by the Custodian, as a result of, relating
to, or arising out of this Agreement, or the administration or performance of
the Custodian’s duties hereunder, or the relationship between the Borrower and
the Custodian created hereby, other than such liabilities, losses, damages,
claims, costs and expenses as are directly caused by the Custodian’s own actions
constituting gross negligence or willful misconduct.  Without limiting the
foregoing, after the receipt of a Block Notice, the parties hereto agree that
the Lenders shall indemnify and hold harmless the Custodian and its directors,
officers, employees and agents from and against any and all Losses incurred as a
result of the Custodian’s compliance with the Collateral Agent’s or
Administrative Agent’s (each acting at the direction of the Required Lenders)
direction or instruction in connection with this Agreement (except to the extent
due to the Custodian’s willful misconduct or gross negligence) solely to the
extent that such Losses shall not have been reimbursed by the Borrower.

 

(ii)                                  Each of the Borrower, the Collateral Agent
and the Custodian hereby agrees that the Loan Files in respect of the Collateral
Loans are being held by the Custodian hereunder to

 

116

--------------------------------------------------------------------------------



 

perfect the lien of the Collateral Agent, on behalf of the Secured Parties, in
the Collateral Loans in accordance with this Agreement.

 

Section 13.10.                                                 Resignation and
Removal; Appointment of Successor

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement (including clauses (b) and (c) below), no
resignation or removal of the Custodian and no appointment of a successor
Custodian pursuant to this Article XIII shall become effective until the
acceptance of such appointment by the successor Custodian under Section 13.11
and the assumption by such successor Custodian of the duties and obligations of
the Custodian hereunder.

 

(b)                                 The Custodian may, at any time, resign under
this Agreement by giving not less than thirty (30) days advance written notice
thereof to the Borrower, the Servicer, the Collateral Agent and the
Administrative Agent.

 

(c)                                  The Custodian may be removed at any time by
the Administrative Agent (i) upon ten (10) Business Days’ notice (with the prior
written consent of the Servicer) or (ii) at any time if (A) a Default, an Event
of Default or Servicing Default shall have occurred and be continuing, or
(B) the Custodian shall become incapable of acting or shall become the subject
of an Insolvency Event.  Notice of any such removal shall be sent by the
Administrative Agent to the Custodian, the Borrower, the Lenders and the
Servicer.

 

(d)                                 If the Custodian shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of the
Custodian for any reason (other than resignation with no replacement within 90
days), the Borrower shall, promptly after becoming aware of such resignation,
removal, incapacity or vacancy, appoint a successor collateral custodian by
written instrument, executed by a Responsible Officer of the Borrower, one copy
of which shall be delivered to the retiring Custodian and one copy to the
successor Custodian, together with a copy to the Administrative Agent and the
Lenders; provided that such successor Custodian shall be appointed only upon the
prior written consent of the Administrative Agent and, prior to the occurrence
of a Default, an Event of Default, or a Servicing Default, the Servicer (in each
case which consent shall not be unreasonably withheld, conditioned or delayed). 
In the case of a resignation by the Custodian, if no successor Custodian shall
have been appointed and an instrument of acceptance by a successor Custodian
shall not have been delivered to the resigning Custodian and the Administrative
Agent within 90 days after the giving of such notice of resignation, the
Administrative Agent may appoint a successor Custodian.  In the case of a
removal of the Custodian, if a successor Custodian has not been appointed within
ten (10) Business Days after the giving of notice of removal, the removed
Custodian may petition any court of competent jurisdiction to appoint a
successor Custodian.

 

(e)                                  Upon termination of this Agreement or
resignation of the Custodian, the Borrower shall pay to the Custodian such
compensation, and shall likewise reimburse the Custodian for its reasonable and
documented costs, expenses and disbursements, as may be due as of the date of
such termination or resignation (or removal, as the case may be) all in
accordance with the Priority of Payments.  All indemnifications in favor of the
Custodian under this Agreement shall survive the termination of this Agreement,
or any resignation or removal of the Custodian.

 

(f)                                   In the event of any resignation or removal
of the Custodian, the Custodian shall provide to the Borrower a complete final
report or data file transfer of any Confidential Information as of the date of
such resignation or removal.

 

Section 13.11.                                                 Acceptance and
Appointment by Successor

 

Each successor Custodian appointed hereunder shall execute, acknowledge and
deliver to the Borrower, the Servicer, the Administrative Agent, the Lenders and
the retiring Custodian an instrument

 

117

--------------------------------------------------------------------------------



 

accepting such appointment.  Upon delivery of the required instruments, the
resignation or removal of the retiring Custodian shall become effective and such
successor Custodian, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Custodian; but, on request of the Borrower, the Servicer, the
Administrative Agent or the successor Custodian, such retiring Custodian shall
(i) execute and deliver an instrument transferring to such successor Custodian
all the rights, powers and trusts of the retiring Custodian and (ii) execute and
deliver such further documents and instruments and take such further action as
may be reasonably requested in order to effect the transfer of the rights,
powers, duties and obligations of the Custodian hereunder.  Upon request of any
such successor Custodian, the Borrower shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Custodian
all such rights, powers and trusts.

 

Section 13.12.                                                 Merger,
Conversion, Consolidation or Succession to Business of Custodian

 

Any organization or entity into which the Custodian may be merged or converted
or with which it may be consolidated, or any organization or entity resulting
from any merger, conversion or consolidation to which the Custodian shall be a
party, or any organization or entity succeeding to all or substantially all of
the corporate trust business of the Custodian, shall be the successor of the
Custodian hereunder, without the execution or filing of any document or any
further act on the part of any of the parties hereto.

 

ARTICLE XIV
SERVICING

 

Section 14.01.                                                 Designation of
the Servicer

 

(a)                                 Initial Servicer.  The servicing,
administering and collection of the Collateral shall be initially be conducted
by the Equityholder in accordance with this Section 14.01.  The Equityholder (in
such capacity, the “Servicer”) hereby agrees to perform the duties and
responsibilities assigned to it pursuant to the terms of the Facility Documents.

 

(b)                                 Subcontracts.  The Servicer may subcontract
with (i) any of its Affiliates or (ii) with the prior written consent of the
Administrative Agent, any other Person for servicing, administering or
collecting the Collateral; provided that (x) the Servicer shall select any such
Person with reasonable care and shall be solely responsible for the fees and
expenses payable to such Person, (y) the Servicer shall not be relieved of, and
shall remain liable for, the performance of the duties and obligations of the
Servicer pursuant to the terms hereof without regard to any subcontracting
arrangement and (iii) any such subcontract shall be subject to the provisions
hereof.

 

Section 14.02.                                                 Duties of the
Servicer

 

(a)                                 Duties.  The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to service,
administer and collect on the Collateral from time to time, all in accordance
with Applicable Law and the Servicing Standard, in good faith and with
reasonable care using a degree of skill and care no less than that exercised by
institutional managers of national standing relating to assets of the nature and
character of the Collateral Loans.  Without limiting the foregoing, the duties
of the Servicer shall include the following:

 

(i)                                     directing the acquisition, sale or
substitution of Collateral in accordance with Article X;

 

118

--------------------------------------------------------------------------------

 

(ii)                                  supervising the Collateral, including
communicating with Obligors, executing amendments, providing consents and
waivers, exercising voting rights, enforcing and collecting on the Collateral
and otherwise managing the Collateral on behalf of the Borrower;

 

(iii)                               preparing and submitting claims to Obligors
on each Collateral Loan;

 

(iv)                              maintaining appropriate books of account and
servicing records with respect to the Collateral (including copies of the
Related Documents) reasonably necessary or advisable for the services to be
performed hereunder;

 

(v)                                 promptly delivering to the Administrative
Agent or the Collateral Agent, from time to time, such information and servicing
records (including information relating to its performance under this Agreement)
as the Administrative Agent or the Collateral Agent may from time to time
reasonably request;

 

(vi)                              notifying the Administrative Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (A) that is or is threatened to be asserted by an Obligor with
respect to any Collateral Loan (or portion thereof) of which it has actual
knowledge or has received notice; or (B) that could reasonably be expected to
have a Material Adverse Effect;

 

(vii)                           using its commercially reasonable efforts to
maintain the perfected security interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Collateral;

 

(viii)                        instructing the Obligors or, if applicable, the
administrative agents on the Collateral Loans to make payments directly into the
Collection Account; and

 

(ix)                              complying with such other duties and
responsibilities as required of the Servicer by this Agreement.

 

It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Collateral
Loans and the underlying assets securing such Collateral Loans under the Related
Documents as have been transferred to the Borrower with respect to the related
Collateral Loan, and therefore, for all purposes under this Agreement, the
Servicer shall perform its administrative and management duties hereunder only
to the extent that, as a lender under the Related Documents, the Borrower has
the right to do so.

 

(b)                                 The Administrative Agent, each Lender, the
Collateral Agent and the other Secured Parties shall not have any obligation or
liability with respect to any Collateral, nor shall any of them be obligated to
perform any of the obligations of the Servicer hereunder.

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary:

 

(i)                                     neither the Servicer nor any of its
officers, partners, agents or employees will be liable to the Borrower, the
Administrative Agent, the Lenders, the Collateral Agent or any Person for any
Liabilities incurred by any such Person that arise out of or in connection with
the actions taken or recommended, or any omissions, by the Servicer, its
officers, partners, agents or employees hereunder or for any decrease in the
value of the Collateral Loans or Eligible Investments, except that the Servicer
will be liable by reason of acts or omissions constituting bad faith, willful
misconduct or gross negligence in the performance, or reckless disregard, of the
obligations of the Servicer hereunder and for its breach of its representations
and warranties and obligations under this Agreement; and

 

119

--------------------------------------------------------------------------------



 

(ii)                                  the Servicer shall not be liable for any
consequential, special, indirect or punitive damages hereunder; provided that
the foregoing shall not limit the obligations of the Servicer pursuant to
Section 14.06(b) hereof to indemnify any Servicer Indemnified Party for such
damages to the extent that such damages are asserted or awarded against such
Servicer Indemnified Party by a third party that is not an Affiliate of any
Servicer Indemnified Party.

 

Section 14.03.                                                 Authorization of
the Servicer

 

The Borrower hereby authorizes the Servicer to take any and all reasonable steps
in its name and on its behalf necessary or desirable in the determination of the
Servicer and not inconsistent with the pledge of the Collateral by the Borrower
to the Collateral Agent, on behalf of the Secured Parties hereunder, to collect
all amounts due under any and all Collateral, including endorsing its name on
checks and other instruments representing Collections, executing and delivering
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Servicer
could have done if it owned such Collateral.  In furtherance of the foregoing,
the Borrower hereby irrevocably appoints the Servicer its true and lawful agent
and attorney-in-fact (with full power of substitution) in its name, place and
stead and at its expense, to sign, execute, certify, swear to, acknowledge,
deliver, file, receive and record any and all documents which the Servicer
reasonably deems appropriate or necessary in connection with the performance of
its duties provided for herein.  The Borrower shall furnish the Servicer (and
any successors thereto) with any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its collateral
management duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectability of the Collateral.  In no
event shall the Servicer be entitled to make the Collateral Agent, the
Administrative Agent, any Lender or any other Secured Party a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any foreclosure or similar
collection procedure) without the Administrative Agent’s consent.  Following the
occurrence of an Event of Default (unless otherwise waived by the Lenders in
accordance with Section 12.01), the Administrative Agent (acting in its sole
discretion or at the direction of the Required Lenders) may provide notice to
the Servicer (with a copy to the Collateral Agent) that the Secured Parties are
exercising their control rights with respect to the Collateral in accordance
with Section 6.02(b).

 

Section 14.04.                                                 Realization Upon
Collateral Loans

 

The Servicer will use commercially reasonable efforts consistent with the
Servicing Standard, this Agreement and the Related Documents to exercise (on
behalf of the Borrower) available remedies (which may include liquidating,
foreclosing upon or repossessing, as applicable, or otherwise comparably
converting the ownership of any related property) with respect to any Collateral
Loan.  The Servicer will comply with the Servicing Standard, this Agreement, the
Related Documents and Applicable Law in realizing upon such related property,
and employ practices and procedures, including reasonable efforts, consistent
with the Servicing Standard, this Agreement and the Related Documents, to
enforce all obligations of Obligors.  The Servicer will remit to the Collection
Account the recoveries received in connection with the sale or disposition of
related property relating to any Collateral Loan hereunder.

 

Section 14.05.                                                 Compensation

 

As compensation for its administrative and management activities hereunder, the
Servicer or its designee shall be entitled to receive the Servicing Fee pursuant
to the Priority of Payments.

 

120

--------------------------------------------------------------------------------



 

The Servicer may, in its sole discretion, elect to irrevocably waive payment of
any or all of any Servicing Fee otherwise due on any Payment Date by reflecting
such waiver in the applicable Payment Date Report.  Any such Servicing Fee, once
waived, shall not thereafter become due and payable and any claim of the
Servicer therein shall be extinguished.

 

The Servicer may, in its sole discretion, elect to defer payment of all or a
portion of the Servicing Fee on any Payment Date by providing written notice to
the Collateral Agent of such election no later than the Determination Date
immediately prior to such Payment Date.  The Servicer may elect to receive
payment of all or any portion of the deferred Servicing Fee on any Payment Date
to the extent of funds available to pay such amounts in accordance with the
Priority of Payments by providing notice to the Collateral Agent and the
Administrative Agent of such election and the amount of such fees to be paid on
or before three (3) Business Days preceding such Payment Date.

 

If and to the extent that there are insufficient funds to pay any Servicing Fee
in full on any Payment Date or if any Servicing Fee has accrued but is not yet
due and payable, the amount due or accrued and unpaid will be deferred and will
be payable on such later Payment Date on which funds are available in accordance
with the Priority of Payments.

 

Section 14.06.                                                 Expense
Reimbursement; Indemnification

 

(a)                                 The Servicer will be required to pay all
expenses incurred by it in connection with its activities under this Agreement,
including fees and disbursements of its independent accountants, Taxes imposed
on the Servicer, expenses incurred by the Servicer in connection with payments
and reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Borrower. 
Notwithstanding the foregoing, and for the avoidance of doubt, nothing contained
in this Section 14.06 shall prohibit the Borrower from reimbursing the Servicer
for expenses incurred by it hereunder provided such amounts are paid from
amounts permitted to be released under this Agreement to the Servicer.

 

(b)                                 The Servicer, in its capacity as such,
agrees to indemnify and hold harmless each of the Borrower, Citibank, N.A., in
its capacity as the Administrative Agent and a Lender, and each of their
respective Affiliates and the respective officers, directors, employees, agents,
managers of, and any Person controlling any of, the foregoing (each, a “Servicer
Indemnified Party”) from and against any and all Liabilities that may be
incurred by or asserted or awarded against such Servicer Indemnified Party, in
each case arising out of or in connection with any acts or omissions of the
Servicer hereunder constituting bad faith, willful misconduct or gross
negligence in the performance, or reckless disregard, of the duties of the
Servicer hereunder, except to the extent any such Liability is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (A) the bad faith, gross negligence or willful misconduct of such Servicer
Indemnified Party, any of its Affiliates or the respective officers, directors,
employees, agents, managers of, and any Person controlling any of, the foregoing
or any other party hereto or to any other Facility Document or (B) a material
breach by such Servicer Indemnified Party or any other party hereto or to any
other Facility Document of its obligations hereunder or under any other Facility
Document.

 

Section 14.07.                                                 The Servicer Not
to Resign; Assignment; Servicing Default

 

(a)                                 The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that the performance of its duties hereunder is or becomes
impermissible under Applicable Law.  Any such determination permitting the
resignation of the Servicer shall be evidenced by an opinion of counsel to such
effect delivered to the Administrative Agent and each Lender.

 

121

--------------------------------------------------------------------------------



 

No such resignation shall become effective until a Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 14.08.

 

(b)                                 The Servicer may not assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Required Lenders other than (i) to an Affiliate thereof that is
reasonably acceptable to the Required Lenders, (ii) to a Person that becomes a
successor or assignee Servicer hereunder in accordance with the terms hereof or
(iii) in accordance with Section 14.01(b)).

 

(c)                                  Upon the occurrence of a Servicing Default
or an Event of Default, notwithstanding anything herein to the contrary, the
Administrative Agent (acting at the direction of the Required Lenders) may
terminate all of the rights and obligations of the Equityholder as “Servicer”
under this Agreement.  The Administrative Agent (acting at the direction of the
Required Lenders) shall appoint a successor Servicer (the “Successor Servicer”),
which, for the avoidance of doubt may be the Administrative Agent or any Lender,
and such Successor Servicer shall accept its appointment by a written assumption
in a form acceptable to the Administrative Agent in its sole discretion.  Until
a successor Servicer is appointed as set forth above, the Equityholder shall
(i) unless otherwise notified by the Administrative Agent, continue to act in
such capacity in accordance with Section 14.02 and (ii) as requested by the
Administrative Agent in its sole discretion (A) terminate some or all of its
activities as Servicer hereunder by the Administrative Agent in its sole
discretion as necessary or desirable, (B) provide such information as may be
requested by the Administrative Agent or the Required Lenders to facilitate the
transition of the performance of such activities to the Administrative Agent,
any Lender or any agent thereof and (C) take all other actions requested by the
Administrative Agent or the Required Lenders, in each case to facilitate the
transition of the performance of such activities to the Administrative Agent,
any Lender or any agent thereof.

 

Section 14.08.                                                 Appointment of
Successor Servicer

 

(a)                                 Upon resignation of the Servicer pursuant to
Section 14.07, the Equityholder shall propose a Successor Servicer, which, for
the avoidance of doubt may be the Administrative Agent or any Lender, and such
Successor Servicer shall be acceptable to the Administrative Agent and shall
accept its appointment by a written assumption in a form acceptable to the
Administrative Agent.  Until a successor Servicer is appointed as set forth
above, the Equityholder shall (i) unless otherwise notified by the
Administrative Agent, continue to act in such capacity in accordance with
Section 14.02 and (ii) as requested by the Administrative Agent in its sole
discretion (A) terminate some or all of its activities as Servicer hereunder by
the Administrative Agent in its sole discretion as necessary or desirable,
(B) provide such information as may be requested by the Administrative Agent to
facilitate the transition of the performance of such activities to the
Administrative Agent or any agent thereof and (C) take all other actions
requested by the Administrative Agent, in each case to facilitate the transition
of the performance of such activities to the Administrative Agent or any agent
thereof.

 

(b)                                 Upon its appointment, the Successor Servicer
shall be the successor in all respects to the Equityholder with respect to
collateral management functions under this Agreement and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Successor Servicer;
provided that the Successor Servicer shall have (i) no liability with respect to
any action performed by the terminated Servicer prior to the date that the
Successor Servicer becomes the successor to the Servicer or any claim of a third
party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to pay any taxes required to be paid by the Equityholder;
provided that the Successor Servicer shall pay any income taxes for which it is
liable, (iii) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (iv) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer.

 

122

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding anything contained in this
Agreement to the contrary, a Successor Servicer is authorized to accept and rely
on all of the accounting, records (including computer records) and work of the
prior Servicer relating to the Collateral Loans (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and such
Successor Servicer shall have no duty, responsibility, obligation or liability
for the acts and omissions of the prior Servicer.  If any error, inaccuracy,
omission or incorrect or non-standard practice or procedure (collectively,
“Errors”) exist in any Predecessor Servicer Work Product and such Errors make it
materially more difficult to service or should cause or materially contribute to
the Successor Servicer making or continuing any Errors (collectively, “Continued
Errors”), such Successor Servicer shall have no duty, responsibility, obligation
or liability for such Continued Errors; provided that such Successor Servicer
agrees to use its best efforts to prevent further Continued Errors.  In the
event that the Successor Servicer becomes aware of Errors or Continued Errors,
it shall, with the prior consent of the Administrative Agent, use its best
efforts to reconstruct and reconcile such data as is commercially reasonable to
correct such Errors and Continued Errors and to prevent future Continued Errors.

 

ARTICLE XV
THE COLLATERAL ADMINISTRATOR

 

Section 15.01.                                                 Designation of
Collateral Administrator

 

(a)                                 Initial Collateral Administrator.  Until a
successor Collateral Administrator is appointed in accordance with this
Article XV, Wells Fargo Bank, National Association is hereby appointed as, and
hereby accepts such appointment and agrees to perform the duties and obligations
of, Collateral Administrator pursuant to the terms hereof and of the other
Facility Documents to which the Collateral Administrator is a party.

 

(b)                                 Successor Collateral Administrator.  Upon
the Collateral Administrator’s receipt of written notice from the Administrative
Agent of the designation of a successor Collateral Administrator pursuant to the
provisions of Section 15.05, the Collateral Administrator agrees that it will
terminate its activities as Collateral Administrator hereunder.  Notwithstanding
such termination, the Collateral Administrator shall be entitled to receive all
accrued and unpaid Collateral Administration and Agency Fees and Administrative
Expenses due and owing to it at the time of such termination.

 

Section 15.02.                                                 Certain Duties
and Powers

 

(a)                                 The Collateral Administrator shall assist
the Borrower and the Servicer in connection with monitoring the Collateral by
maintaining a database on certain characteristics of the Collateral on an
ongoing basis and providing to the Borrower and the Servicer certain reports,
schedules, calculations all as more particularly described in this Section 15.02
below (in each case, such reports, schedules and calculations shall be prepared
in such form and content, and in such greater detail, as may be mutually agreed
upon by the parties hereto from time to time and as may be required by the
Agreement) based upon information and data received from the Borrower and/or the
Servicer, as required to be prepared and delivered (or which are necessary to be
prepared and delivered in order that certain other reports, schedules and
calculations can be prepared and delivered) under Article VIII of this
Agreement. The Collateral Administrator’s duties and authority to act as
Collateral Administrator hereunder are limited to the duties and authority
specifically provided for in this Agreement. The Collateral Administrator shall
not be deemed to assume the obligations of the Borrower or the Servicer
hereunder or any other Facility Document, and nothing herein contained shall be
deemed to release, terminate, discharge, limit, reduce, diminish, modify, amend
or otherwise alter in any respect the duties, obligations or Liabilities of the
Borrower or the Servicer under or pursuant to this Agreement or any other
Facility Document. Without limiting the foregoing, the Collateral Administrator
shall perform the following functions:

 

123

--------------------------------------------------------------------------------



 

(i)                                     create a database with respect to the
Collateral credited to the Covered Accounts within five (5) Business Days of the
Closing Date;

 

(ii)                                  permit access to the information in the
Collateral database by the Servicer and the Borrower;

 

(iii)                               update the Collateral database promptly for
ratings changes, changes in Asset Values (to the extent determined in accordance
with clause (a) of the definition thereof and for Collateral Loans, Equity
Securities and Eligible Investments acquired or sold or otherwise disposed of
and for any amendments or changes to Collateral Loan amounts or interest rates
and, if direct online viewing access to the foregoing is unavailable, report any
updates as of the close of business on the preceding Business Day to the
Collateral database to the Administrative Agent no later than 3:00 p.m. (New
York time) on each Business Day, in each case based upon, and to the extent of,
information furnished to the Collateral Administrator by or on behalf of the
Borrower or the Servicer as may be reasonably required by the Collateral
Administrator, or by the agents for the obligors from time to time;

 

(iv)                              track the receipt and daily allocation of cash
to the Interest Collection Account and Principal Collection Account and any
withdrawals therefrom and, if direct online viewing access to the foregoing is
unavailable, report the balances of the Interest Collection Account and
Principal Collection Account to the Administrative Agent no later than 12:00
noon on each Business Day as of the close of business on the preceding Business
Day;

 

(v)                                 prepare and arrange for the delivery of each
Monthly Report, Borrowing Base Calculation Statement and Payment Date Report;
and

 

(vi)                              provide the Servicer with such other
information as may be reasonably requested in writing by the Servicer and as is
within the possession of the Collateral Administrator.

 

(b)                                 A reasonably sufficient time prior to the
date on which (i) each Monthly Report is required to be provided pursuant to
Section 8.09(a) or (ii) each Payment Date Report is required to be provided
pursuant to Section 8.09(b), the Collateral Administrator shall calculate, using
the information contained in the Collateral database created by the Collateral
Administrator pursuant to Section 15.02(a) above and any other Collateral
information normally maintained by the Collateral Administrator, and subject to
the Collateral Administrator’s receipt from the Servicer of the information
required for the preparation of the Monthly Report or the Payment Date Report,
each item required to be stated in such Monthly Report or Payment Date Report in
accordance with this Agreement and provide the results of such calculations to
the Servicer so that the Servicer may confirm such results in accordance with
Section 15.02(d).  Upon approval by the Servicer, the Collateral Administrator
shall deliver the Monthly Report or Payment Date Report, as applicable, to the
Borrower, the Servicer, the Equityholder and the Administrative Agent in a form
mutually acceptable to the Borrower, the Servicer, the Equityholder, the
Administrative Agent and the Collateral Administrator.

 

(c)                                  No provision of this Agreement shall be
construed to relieve the Collateral Administrator from liability for its own
grossly negligent action, its own grossly negligent failure to act, or its own
willful misconduct, except that:

 

(i)                                     this subsection shall not be construed
to limit the effect of subsection (a) of this Section 15.02;

 

124

--------------------------------------------------------------------------------



 

(ii)                                  the Collateral Administrator shall not be
liable for any error of judgment made in good faith by a Responsible Officer of
the Collateral Administrator, unless it shall be proven that the Collateral
Administrator was grossly negligent in ascertaining the pertinent facts;

 

(iii)                               no provision of this Agreement shall require
the Collateral Administrator to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers contemplated
hereunder, if it shall have reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to it against such risk or liability is not
reasonably assured to it unless such risk or liability relates to the
performance of its ordinary services under this Agreement; and

 

(iv)                              in no event shall the Collateral Administrator
be liable for special, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits) even if the
Collateral Administrator has been advised of the likelihood of such damages and
regardless of the form of such action.

 

(d)                                 The Borrower and the Servicer shall
cooperate with the Collateral Administrator in connection with the matters
described herein, including calculations and information relating to the Monthly
Reports and the Payment Date Reports or as otherwise reasonably requested
hereunder. Nothing herein shall obligate the Collateral Administrator to
determine independently the correct characterization or categorization of any
item of Collateral under this Agreement (it being understood that any such
characterization or categorization shall be based exclusively upon the
determination and notification received by the Collateral Administrator from the
Servicer). The Servicer shall review and verify the contents of the aforesaid
reports. To the extent any of the information in such reports, instructions or
certificates conflicts with information, data or calculations in the records of
the Servicer, the Servicer shall notify the Collateral Administrator of such
discrepancy and use commercially reasonable efforts to assist the Collateral
Administrator in reconciling such discrepancy. The Collateral Administrator
shall cooperate with the Servicer in connection with the Servicer’s review of
the contents of the aforesaid reports, instruction and certificates and will use
commercially reasonable efforts to provide such items to the Servicer within a
reasonably sufficient time (as agreed between the Servicer and the Collateral
Administrator) prior to any applicable due date to enable such review.  The
Servicer further agrees to send such reports, instructions, statements and
certificates to the Borrower for execution. In addition, the Servicer shall
provide prompt notice to the Collateral Administrator upon the Servicer’s
obtaining knowledge of a Collateral Loan becoming a Defaulted Collateral Loan.

 

(e)                                  The Collateral Administrator shall have no
obligation to determine the price of any Collateral in connection with any
actions or duties under this Agreement (except as provided in Section 15.02).
Nothing herein shall prevent the Collateral Administrator or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

 

(f)                                   The Collateral Administrator shall in no
event have any liability for the actions or omissions of the Borrower, the
Servicer, the Custodian (but only if not the same Person as the Collateral
Administrator) or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Borrower, the Servicer, the Custodian (but only if not the same Person as
the Collateral Administrator) or another Person except to the extent that such
inaccuracies or errors are caused by the Collateral Administrator’s own willful
misconduct or gross negligence. The Collateral Administrator shall not be liable
for failing to perform or any delay in performing its specified duties hereunder
which results from or is caused by a failure or delay on the part of the
Borrower, the Servicer, the Custodian (but only if not the same Person as the
Collateral Administrator) or any other Person in furnishing necessary, timely
and accurate information to the Collateral Administrator.

 

125

--------------------------------------------------------------------------------



 

(g)                                  It is expressly acknowledged by the
Borrower and the Servicer that application and performance by the Collateral
Administrator of its various duties hereunder (including recalculations to be
performed in respect of the matters contemplated hereby) shall be based upon,
and in reliance upon, data and information provided to it by the Servicer
(and/or the Borrower) with respect to the Collateral, and the Collateral
Administrator shall have no responsibility for the accuracy of any such
information or data provided to it by such Persons. Nothing herein shall impose
or imply any duty or obligation on the part of the Collateral Administrator to
verify, investigate or audit any such information or data, or to determine or
monitor on an independent basis whether any obligor under the Collateral is in
default or in compliance with the underlying documents governing or securing
such securities, from time to time, the role of the Collateral Administrator
hereunder being solely to perform certain mathematical computations and data
comparisons and to provide certain reports and other deliveries, as provided
herein. For purposes of monitoring changes in ratings, the Collateral
Administrator shall be entitled to use and rely (in good faith) exclusively upon
one or more reputable electronic financial information reporting services, and
shall have no liability for any inaccuracies in the information reported by, or
other errors or omissions of, any such services.

 

(h)                                 Nothing herein shall obligate the Collateral
Administrator to determine independently any characteristic of a Collateral
Loan, or to evaluate or verify the Servicer’s characterization of any Collateral
Loan, including whether any item of Collateral is a as a Broadly Syndicated
Loan, Bid Depth, Caa/CCC Loan, Covenant Lite Loan, Current Pay Loan, Revolving
Collateral Loan, Delayed Drawdown Collateral Loan, Defaulted Collateral Loan,
DIP Collateral Loan, Fixed Rate Obligation, Noteless Loan, PIK Loan,
Participation Interest, Credit Risk Collateral Loan, Eligible Loan, Ineligible
Collateral Loan, Equity Security, First Lien Loan, Second Lien Loan, Floor
Obligation, Standard First Lien Loan, Standard Second Lien Loan, Structured
Finance Obligation, Certificated Security, Uncertificated Security or Zero
Coupon Obligation, any such determination being based exclusively upon
notification the Collateral Administrator receives from the Servicer or from (or
in its capacity as) the Collateral Agent (based upon notices received by the
Collateral Agent from the obligor, trustee or agent bank under an underlying
governing document, or similar source) and nothing herein shall obligate the
Collateral Administrator to review or examine any underlying instrument or
contract evidencing, governing or guaranteeing or securing any Collateral Loan
in order to verify, confirm, audit or otherwise determine any characteristic
thereof.

 

(i)                                     The Collateral Administrator shall have
no (i) responsibility or liability for the selection or determination of any
alternative base rate as a successor or replacement base rate to the LIBOR Rate
and shall be entitled to rely upon any designation of such a rate by the
Administrative Agent or (ii) liability for any failure or delay in performing
its duties hereunder as a result of the unavailability of a “LIBOR Rate” as
described in the definition thereof.

 

Section 15.03.                                                 Certain Rights of
Collateral Administrator

 

Notwithstanding any terms herein contained to the contrary, the acceptance by
the Collateral Administrator of its appointment hereunder is expressly subject
to the following terms, which shall govern and apply to each of the terms and
provisions of this Agreement (whether or not so stated therein):

 

(a)                                 The Collateral Administrator may
conclusively rely on and shall be fully protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, note or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

 

(b)                                 If, in performing its duties under this
Agreement, the Collateral Administrator is required to decide between
alternative courses of action, the Collateral Administrator may request written
instructions from the Servicer acting on behalf of the Borrower as to the
appropriate course of action desired

 

126

--------------------------------------------------------------------------------



 

by it. If the Collateral Administrator does not receive such instructions within
two (2) Business Days after it has requested them, the Collateral Administrator
may, but shall be under no duty to, take or refrain from taking any such courses
of action, provided that the Collateral Administrator shall, as soon as
practicable thereafter, notify the Servicer of which course of action, if any,
it has decided to take. The Collateral Administrator shall act in accordance
with instructions received after such two-Business Day period except to the
extent it has already taken, or committed itself to take, action inconsistent
with such instructions.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Collateral Administrator shall have no obligation or
responsibility to confirm that any entity acting as Servicer is entitled to or
authorized, with respect to any of the Collateral Obligations or otherwise, to
give any instruction given by it to the Collateral Administrator, to provide or
receive the information received by or provided by the Collateral Administrator
or to review and/or verify any reports, information or documents, and the
Collateral Administrator may conclusively rely without investigation or inquiry
and act on any such instruction, review or verification and receive or provide
any such information as if it were given by the Servicer entitled to give such
instruction.

 

(d)                                 Neither the Collateral Administrator nor any
of its directors, officers or employees shall be liable to anyone for any error
of judgment, or for any act done or step taken or omitted to be taken by it (or
any of its directors, officers of employees), or for any mistake of fact or law,
or for anything which it may do or refrain from doing in connection herewith,
unless such action constitutes gross negligence or willful misconduct on its
part and in breach of the terms of this Agreement.  The Collateral Administrator
shall not be liable for any action taken by it in good faith and reasonably
believed by it to be within powers conferred upon it, or taken by it pursuant to
any direction or instruction by which it is governed hereunder, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action.

 

(e)                                  The Collateral Administrator may consult
with, and obtain advice from, legal counsel selected in good faith with respect
to any question as to any of the provisions hereof or its duties hereunder, or
any matter relating hereto, and the written opinion or advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by the Custodian in good faith in accordance with the
opinion and directions of such counsel; the reasonable cost of such services
shall be reimbursed pursuant to Section 15.04 below.

 

(f)                                   The Collateral Administrator shall not be
deemed to have notice of any fact, claim or demand with respect hereto unless
actually known by a Responsible Officer of the Collateral Administrator or
unless (and then only to the extent) received in writing by the Collateral
Administrator and specifically referencing this Agreement.

 

(g)                                  No provision of this Agreement shall
require the Collateral Administrator to expend or risk its own funds, or to take
any action (or forbear from action) hereunder which might in its judgment
involve any expense or any financial or other liability unless it shall be
furnished with acceptable indemnification.  Nothing herein shall obligate the
Collateral Administrator to commence, prosecute or defend legal proceedings in
any instance, whether on behalf of the Borrower or on its own behalf or
otherwise, with respect to any matter arising hereunder, or relating to this
Agreement or the services contemplated hereby.

 

(h)                                 The permissive right of the Collateral
Administrator to take any action hereunder shall not be construed as a duty.

 

(i)                                     The Collateral Administrator may act or
exercise its duties or powers hereunder through agents or attorneys, and the
Collateral Administrator shall not be liable or responsible for the actions or
omissions of any such agent or attorney appointed and maintained with due care.

 

127

--------------------------------------------------------------------------------

 

(j)                                    The Collateral Administrator shall not be
responsible or liable for delays or failures in performance resulting from acts
beyond its control. Such acts shall include acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations imposed after the fact,
fire, communication line failures, computer viruses, power failures, earthquakes
or other disasters.

 

(k)                                 All indemnifications contained in this
Agreement in favor of the Collateral Administrator shall survive the termination
of this Agreement.

 

(l)                                     Each of the protections, reliances,
indemnities and immunities offered to the Collateral Agent in Article XI shall
be afforded to the Collateral Administrator.

 

(m)                             The Collateral Administrator shall not be
responsible for the accuracy or content of any certificate, statement, direction
or opinion furnished to it in connection with this Agreement or any other
Facility Document or Related Document.  The Collateral Administrator shall not
be bound to make any investigation into the facts stated in any resolution,
certificate, statement, instrument, opinion, report, consent, order, approval,
bond or other document or have any responsibility for filing or recording any
financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted by any Person under any Facility Document or Related Document. The
Collateral Administrator shall not be responsible to any Person for any
recitals, statements, information, representations or warranties regarding the
Borrower or the Collateral or in any document, certificate or other writing
delivered in connection herewith or therewith or for the execution,
effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of thereof or any such other document or
the financial condition of any Person or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions related to any Person or the existence or possible existence of
any Default or Event of Default.  The Collateral Administrator shall not have
any obligation whatsoever to any Person to assure that any collateral exists or
is owned by any Person or is cared for, protected or insured or that any liens
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available with respect thereto.

 

Section 15.04.                                                 Compensation and
Reimbursement of Collateral Administrator

 

(a)                                 The Borrower agrees to pay, and the
Collateral Administrator shall be entitled to receive, as compensation for the
Collateral Administrator’s performance of the duties called for herein, the
amounts set forth in the Collateral Administration and Agency Fee Letter.

 

(b)                                 The Borrower agrees to pay or reimburse to
the Collateral Administrator upon its request from time to time all reasonable
and documented costs, disbursements, advances, and expenses (including
reasonable fees and expenses of legal counsel) incurred in connection with the
preparation or execution of this Agreement, or in connection with the
transactions contemplated hereby or the administration of this Agreement or
performance by the Collateral Administrator of its duties and services under
this Agreement (including costs and expenses of any action deemed necessary by
the Collateral Administrator to collect any amounts owing to it under this
Agreement).

 

(c)                                  All payments hereunder, including, but not
limited to indemnities, shall be paid in accordance with Section 9.01.

 

128

--------------------------------------------------------------------------------



 

Section 15.05.                                                 Resignation and
Removal; Appointment of Successor

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement (including clauses (b) and (c) below), no
resignation or removal of the Collateral Administrator and no appointment of a
successor Collateral Administrator pursuant to this Article XV shall become
effective until the acceptance of such appointment by the successor Collateral
Administrator under Section 15.06 and the assumption by such successor
Collateral Administrator of the duties and obligations of the Collateral
Administrator hereunder.

 

(b)                                 The Collateral Administrator may resign at
any time by giving written notice thereof to the Borrower, the Administrative
Agent, the Servicer and the Lenders not less than 90 days prior to such
resignation.

 

(c)                                  The Collateral Administrator may be removed
at any time by the Administrative Agent (i) upon ten (10) Business Days’ notice
(with the prior written consent of the Servicer) or (ii) at any time if (A) an
Event of Default or Servicing Default shall have occurred and be continuing, or
(B) the Collateral Administrator shall become incapable of acting or shall
become the subject of an Insolvency Event.  Notice of any such removal shall be
sent by the Administrative Agent to the Collateral Administrator, the Borrower,
the Lenders and the Servicer.

 

(d)                                 The Collateral Administrator may be removed
at any time by the Servicer upon ten (10) Business Days’ notice (with the prior
written consent of the Administrative Agent).

 

(e)                                  If the Collateral Administrator shall
resign, be removed or become incapable of acting, or if a vacancy shall occur in
the office of the Collateral Administrator for any reason (other than
resignation), the Borrower shall, promptly after becoming aware of such
resignation, removal, incapacity or vacancy, appoint a successor collateral
administrator by written instrument, executed by a Responsible Officer of the
Borrower, one copy of which shall be delivered to the retiring Collateral
Administrator and one copy to the successor Collateral Administrator, together
with a copy to the Administrative Agent and the Lenders; provided that such
successor Collateral Administrator shall be appointed only upon the prior
written consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed) and, so long as no Servicing Default shall have occurred
and be continuing, the Servicer (in each case which consent shall not be
unreasonably withheld, conditioned or delayed).  In the case of a resignation by
the Collateral Administrator, if no successor Collateral Administrator shall
have been appointed and an instrument of acceptance by a successor Collateral
Administrator shall not have been delivered to the resigning Collateral
Administrator and the Administrative Agent within 90 days after the giving of
such notice of resignation, the Administrative Agent may appoint a successor
Collateral Administrator.  In the case of a removal of the Collateral
Administrator, if a successor Collateral Administrator has not been appointed
within ten (10) Business Days after the giving of notice of removal, the
terminated Collateral Administrator may petition any court of competent
jurisdiction to appoint a successor Collateral Administrator.

 

Section 15.06.                                                 Acceptance and
Appointment by Successor

 

Each successor Collateral Administrator appointed hereunder shall execute,
acknowledge and deliver to the Borrower, the Servicer, the Administrative Agent,
the Lenders and the retiring Collateral Administrator an instrument accepting
such appointment.  Upon delivery of the required instruments, the resignation or
removal of the retiring Collateral Administrator shall become effective and such
successor Collateral Administrator, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Collateral Administrator; but, on request of the Borrower, the
Servicer, the Administrative Agent or the successor Collateral Administrator,
such retiring Collateral Administrator shall (i) execute and deliver an
instrument transferring to such successor Collateral Administrator all the
rights, powers and trusts of the retiring Collateral Administrator and
(ii) execute and deliver such further documents and instruments and take such
further action as may be reasonably requested

 

129

--------------------------------------------------------------------------------



 

in order to effect the transfer of the rights, powers, duties and obligations of
the Collateral Administrator hereunder.  Upon request of any such successor
Collateral Administrator, the Borrower shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Collateral
Administrator all such rights, powers and trusts.

 

Section 15.07.                                                 Merger,
Conversion, Consolidation or Succession to Business of Collateral Administrator

 

Any organization or entity into which the Collateral Administrator may be merged
or converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party, or any organization or entity succeeding to all
or substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder,
without the execution or filing of any document or any further act on the part
of any of the parties hereto.

 

Section 15.08.                                                 Certain Duties of
Collateral Administrator Related to Delayed Payment of Proceeds

 

In the event that in any month the Collateral Administrator shall not have
received any payment (or is unable to identify whether any payment consists of
Principal Collections or Interest Collections) with respect to any Collateral
Loan pursuant to the applicable Related Documents, (a) the Collateral
Administrator shall promptly notify the Administrative Agent, the Borrower, and
the Servicer and (b) unless within three (3) Business Days (or the end of the
applicable grace period for such payment, if longer) after such notice such
payment shall have been received by the Custodian (or such Collections shall
have been identified), the Collateral Administrator shall request the applicable
Obligor or designated paying agent, as applicable, to make such payment (or
identify such Collections) as soon as practicable after such request but in no
event later than three (3) Business Days after the date of such request.  In the
event that such payment is not made (or such Collections are not identified)
within such time period, the Collateral Administrator, subject to the provisions
of this Article XV, shall take such reasonable action at the Borrower’s expense
as the Servicer shall direct.  Any such action shall be without prejudice to any
right to claim a Default or Event of Default under this Agreement.  All
Collections that the Collateral Administrator is unable to identify as Principal
Collections or Interest Collections shall be held in the Collection Account.

 

Section 15.09.                                                 Indemnification

 

(a)                                 The Borrower shall and does hereby indemnify
and hold harmless the Collateral Administrator for and from any and all costs
and expenses (including reasonable attorney’s fees and expenses), and any and
all losses, damages, claims and liabilities (collectively, “Losses”), that may
arise, be brought against or incurred by the Collateral Administrator, as a
result of, relating to, or arising out of this Agreement, or the administration
or performance of the Collateral Administrator’s duties hereunder, or the
relationship between the Borrower and the Collateral Administrator created
hereby, other than such liabilities, losses, damages, claims, costs and expenses
as are directly caused by the Collateral Administrator’s own actions
constituting gross negligence or willful misconduct.  Without limiting the
foregoing, after the receipt of a Block Notice, the parties hereto agree that
the Lenders shall indemnify and hold harmless the Collateral Administrator and
its directors, officers, employees and agents from and against any and all
Losses incurred as a result of the Collateral Administrator’s compliance with
the Collateral Agent’s or Administrative Agent’s (each acting at the direction
of the Lenders) direction or instruction in connection with this Agreement
(except to the extent due to the Collateral Administrator’s willful misconduct
or gross negligence) solely to the extent that such Losses shall not have been
reimbursed by the Borrower.

 

130

--------------------------------------------------------------------------------



 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

131

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BCSF II-C, LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit and Security Agreement]

 

--------------------------------------------------------------------------------



 

 

BAIN CAPITAL SPECIALTY FINANCE, INC., as Equityholder and as Servicer

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit and Security Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit and Security Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Custodian, as Collateral Agent and as Collateral Administrator

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit and Security Agreement]

 

--------------------------------------------------------------------------------
